Name: Commission regulation (EC) NoÃ 607/2009 of 14Ã July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) NoÃ 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  beverages and sugar;  food technology;  consumption;  marketing;  international trade
 Date Published: nan

 24.7.2009 EN Official Journal of the European Union L 193/60 COMMISSION REGULATION (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular Articles 52, 56, 63 and 126(a) thereof, Whereas: (1) Chapter IV of Title III of Regulation (EC) No 479/2008 lays down the general rules for protecting the designations of origin and geographical indications of certain wine sector products. (2) To ensure that Community-registered designations of origin and geographical indications meet the conditions laid down in Regulation (EC) No 479/2008, applications should be examined by the national authorities of the Member State concerned, in the context of a preliminary national objection procedure. Subsequent checks should be carried out to ensure that applications meet the conditions laid down by this Regulation, that the approach is uniform across the Member States and that registrations of designations of origin and geographical indications do not harm third parties. Consequently, the detailed implementing rules on application, examination, objection and cancellation procedures for the designations of origin and geographical indications of certain wine sector products should be established. (3) The conditions in which a natural or legal person may apply for registration should be defined. Particular attention should be paid to defining the area concerned, taking into account the production zone and the characteristics of the product. Any producer established in the demarcated geographical area should be able to use the registered name provided the conditions laid down in the product specification are met. The demarcation of the area should be detailed, precise and unambiguous so that producers, the competent authorities and the control bodies can ascertain whether operations are being carried out within the demarcated geographical area. (4) Specific rules should be established concerning the registration of designations of origin and geographical indications. (5) The fact of restricting the packaging of a wine sector product with a designation of origin or a geographical indication, or operations connected with the presentation of the product, to a defined geographical area constitutes a restriction on the free movement of goods and freedom to provide services. In the light of the case-law of the Court of Justice, such restrictions may be imposed only if they are necessary, proportionate and suitable to protecting the reputation of the designation of origin or geographical indication. Any restriction should be duly justified from the point of view of the free movement of goods and the freedom to provide services. (6) Provisions should be made concerning the condition relating to the production in the demarcated area. Indeed, a limited number of derogations exists in the Community. (7) The details bearing out the link with the characteristics of the geographical area and their influence on the final product should also be defined. (8) Entry in a Community register of designations of origin and geographical indications should also provide those involved in the trade and consumers with information. In order to ensure that it is accessible to all, it should be available electronically. (9) In order to preserve the particular character of wines with protected designations of origin and geographical indications and to approximate the legislation of the Member States with a view to establishing a level playing field for competition within the Community, a Community legal framework governing checks on such wines, with which the specific provisions adopted by the Member States must comply, should be laid down. Such checks should make it possible to improve the traceability of the products in question and to specify the aspects which checks must cover. In order to prevent distortions of competition, checks should be carried out on an ongoing basis by independent bodies. (10) In order to ensure that Regulation (EC) No 479/2008 is implemented in a consistent manner, models should be drawn up for applications, objections, amendments and cancellations. (11) Chapter V of Title III of Regulation (EC) No 479/2008 lays down the general rules regarding the use of protected traditional terms in connection with certain wine sector products. (12) The use, regulation and protection of certain terms (other than designations of origin and geographical indications) to describe wine sector products is a long-established practice in the Community. Such traditional terms evoke in the minds of consumers a production or ageing method or a quality, colour or type of place or a particular event linked to the history of the wine. So as to ensure fair competition and avoid misleading consumers, a common framework should be laid down regarding the definition, the recognition, protection and use of such traditional terms. (13) The use of traditional terms on third countries products is allowed provided they fulfil the same or equivalent conditions to those required from Member States in order to ensure that consumers are not misled. Furthermore, given that several third countries do not have the same level of centralised rules as the community legal system, some requirements for representative professional organisations of third countries should be laid down to ensure the same guarantees as those provided for in the Community rules. (14) Chapter VI of Title III of Regulation (EC) No 479/2008 lays down the general rules for the labelling and presentation of certain wine sector products. (15) Certain rules on the labelling of foodstuffs are laid down in First Council Directive 89/104/EEC (2), Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs (3), Directive 2000/13/EC of the European Parliament and of the Council (4) and Directive 2007/45/EC of the European Parliament and of the Council of 5 September 2007 laying down rules on nominal quantities for prepacked products (5). Those rules also apply to wine sector products, except where expressly excluded by the Directives concerned. (16) Regulation (EC) No 479/2008 harmonises the labelling for all wine sector products and allows the use of terms other than those expressly covered by Community legislation, provided that they are accurate. (17) Regulation (EC) No 479/2008 provides for conditions to be laid down for the use of certain terms referring, among others, to the provenance, bottler, producer, importer, etc. For some of these terms, Community rules are necessary for the smooth functioning of the internal market. Such rules should, in general, be based on existing provisions. For other terms, the Member States should lay down the rules for wine produced in their territory  which should be compatible with Community law  so as to allow for those rules to be adopted as close as possible to the producer. The transparency of such rules should nevertheless be assured. (18) To assist consumers, certain mandatory information should be grouped in a single visual field on the container, tolerance limits should be set for the indication of the actual alcoholic strength and account should be taken of the specific character of the products concerned. (19) The existing rules on the use of indications or marks on labelling identifying the lot to which a foodstuff belongs have proved useful and should therefore be retained. (20) Terms referring to the organic production of grapes are governed solely by Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products (6) and apply to all wine sector products. (21) The use of lead-based capsules to cover the closing devices of containers holding products covered by Regulation (EC) No 479/2008 should continue to be banned, in order to avoid any risk, firstly, of contamination, in particular by accidental contact with such capsules and, secondly, of environmental pollution from waste containing lead from such capsules. (22) In the interests of product traceability and transparency, new rules on indication of provenance should be introduced. (23) The use of indications relating to wine grape varieties and vintage year for wines without designation of origin and geographical indications require specific implementing rules. (24) The use of certain types of bottle for certain products is a long-established practice in the Community and third countries. Such bottles can evoke certain characteristics or a certain origin of products in the minds of consumers due to their long-established use. Such bottles types should therefore be reserved for the wines in question. (25) The rules for labelling third-country wine sector products circulating on the Community market should also be harmonised as far as possible with the approach laid down for Community wine sector products in order to avoid misleading consumers and unfair competition for producers. However, consideration should be given to the differences in production conditions, winemaking traditions and legislation in third countries. (26) In view of the differences between products covered by this Regulation and their markets, and the expectations of consumers, the rules should be differentiated according to the products concerned, in particular as far as certain optional particulars used for wines without protected designation of origin and geographical indication which nevertheless bear wine grapes varieties names and vintage years if they conform with a certification accreditation (so-called varietal wines). Therefore, in order to distinguish, within the category of wines without PDO/PGI, those which fall under the sub-category varietal wines from those which do not benefit from this openness, specific rules on the use of optional particulars, should be established on one hand for wines with protected designations of origin and geographical indications, and on the other hand for wines without protected designation of origin and geographical indication, bearing in mind that also covers varietal wines. (27) Measures to ease the transition from the previous wine sector legislation to this Regulation (notably Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (7)) should be adopted, so as to avoid unnecessary burdens on operators. In order to allow economic operators established in the Community and in third countries to comply with the labelling requirements, a transitional adaptation period should be granted. Therefore, provisions should be enacted to ensure that products labelled in accordance with the existing rules may continue to be marketed during a transitional period. (28) Due to administrative burdens, certain Member States are not able to introduce the laws, regulation, or administrative provisions necessary to comply with Article 38 of Regulation (EC) No 479/2008 by 1 August 2009. In order to ensure that economic operators and competent authorities are not prejudiced by this deadline, a transitional period should be granted and transitional provisions should be established. (29) The provisions of this Regulation should be without prejudice to any specific rules negotiated under agreements with third countries concluded under the procedure provided for in Article 133 of the Treaty. (30) The new detailed rules for the implementation of Chapters IV, V and VI of Title III of Regulation (EC) No 479/2008 should replace the existing legislation, implementing Regulation (EC) No 1493/1999. Commission Regulation (EC) No 1607/2000 of 24 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine in particular the Title relating to quality wine produced in specified regions (8) and Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products (9) should therefore be repealed. (31) Article 128 of Regulation (EC) No 479/2008 repeals the existing Council legislation in the wine sector, including that dealing with aspects covered by this Regulation. In order to avoid any trade difficulties, to allow a smooth transition for the economic operators and a reasonable period for Member States to adopt a number of implementing measures, transitional periods need to be established. (32) The detailed rules provided for in this Regulation should apply as from the same date as that on which Chapters IV, V and VI of Title III of Regulation (EC) No 479/2008 apply. (33) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I INTRODUCTORY PROVISIONS Article 1 Subject matter This Regulation lays down detailed rules for the implementation of Title III of Regulation (EC) No 479/2008 as regards in particular: (a) the provisions contained in Chapter IV of that Title which relate to protected designations of origin and geographical indications of the products referred to in Article 33(1) of Regulation (EC) No 479/2008; (b) the provisions contained in Chapter V of that Title which relate to the traditional terms of the products referred to in Article 33(1) of Regulation (EC) No 479/2008; (c) the provisions contained in Chapter VI of that Title which relate to the labelling and presentation of certain wine sector products. CHAPTER II PROTECTED DESIGNATIONS OF ORIGIN AND GEOGRAPHICAL INDICATIONS SECTION 1 Application for protection Article 2 Applicant 1. A single producer may be an applicant within the meaning of Article 37(1) of Regulation (EC) No 479/2008 if it is shown that: (a) the person in question is the only producer in the demarcated geographical area; and (b) where the relevant demarcated geographical area is surrounded by areas with designations of origin or geographical indications, this relevant area possesses features which are substantially different from those of the surrounding demarcated areas or characteristics of the product differ from those of the products obtained in the surrounding demarcated areas. 2. A Member State or third country, or the respective authorities thereof shall not be an applicant within the meaning of Article 37 of Regulation (EC) No 479/2008. Article 3 Application for protection An application for protection shall consist of the documents required under Articles 35 or 36 of Regulation (EC) No 479/2008, and an electronic copy of the product specification and the single document. An application for protection, as well as the single document, shall be drawn up in accordance with the models set out in Annexes I and II respectively to this Regulation. Article 4 Name 1. The name to be protected shall be registered only in the language(s) used to describe the product in question in the demarcated geographical area. 2. The name shall be registered with its original spelling(s). Article 5 Demarcation of the geographical area The area shall be demarcated in a detailed, precise and unambiguous manner. Article 6 Production in the demarcated geographical area 1. For the purpose of application of Article 34(1)(a)(iii) and (b)(iii) of Regulation (EC) No 479/2008 and of this Article production covers all the operations involved, from the harvesting of the grapes to the completion of the wine-making process, with the exception of any post-production processes. 2. For products with a protected geographical indication, the portion of grapes, of up to 15 %, which may originate outside the demarcated geographical area as provided for in Article 34(1)(b)(ii) of Regulation (EC) No 479/2008, shall come from the Member State or third country concerned in which the demarcated area lies. 3. By way of derogation from Article 34(1)(a)(ii) of Regulation (EC) No 479/2008, Annex III, Part B, paragraph 3 of Commission Regulation (EC) No 606/2009 (10) on wine-making practices and restrictions applies. 4. By way of derogation from Article 34(1)(a)(iii) and (1)(b)(iii) of Regulation (EC) No 479/2008, and on condition that the product specification so provides, a product with a protected designation of origin or geographical indication may be made into wine either: (a) in an area in the immediate proximity of the demarcated area concerned; or (b) in an area located within the same administrative unit or within a neighbouring administrative unit, in conformity with national rules; or (c) in the case of a trans-border designation of origin or geographical indication, or where an agreement on control measures exists between two or more Member States or between one or more Member State(s) and one or more third country(-ies), a product with a protected designation of origin or geographical indication may be made into wine in an area situated in the immediate proximity of the demarcated area in question. By way of derogation from Article 34(1)(b)(iii) of Regulation (EC) No 479/2008, and on condition that the product specification so provides, wines with a protected geographical indication may continue to be made into wine beyond the immediate proximity of the demarcated area in question until 31 December 2012. By way of derogation from Article 34(1)(a)(iii) of Regulation (EC) No 479/2008, and on condition that the product specification so provides, a product may be made into sparkling wine or semi-sparkling wine with a protected designation of origin beyond the immediate proximity of the demarcated area in question if this practice was in use prior to 1 March 1986. Article 7 Link 1. The details bearing out the geographical link referred to in Article 35(2)(g) of Regulation (EC) No 479/2008 shall explain to what extent the features of the demarcated geographical area influence the final product. In case of applications covering different categories of grapevine products, the details bearing out the link shall be demonstrated for each of the grapevine products concerned. 2. In the case of a designation of origin, the product specification shall set out: (a) details of the geographical area, and in particular natural and human factors, relevant to the link; (b) details of the quality or characteristics of the product essentially or exclusively attributable to the geographical environment; (c) a description of the causal interaction between the details referred to in point (a) and those referred to in point (b). 3. In the case of a geographical indication, the product specification shall set out: (a) details of the geographical area relevant to the link; (b) details of the quality, reputation or other specific characteristics of the product attributable to its geographical origin; (c) a description of the causal interaction between the details referred to in point (a) and those referred to in point (b). 4. The product specification for a geographical indication shall state whether it is based on a specific quality or reputation or other characteristics linked to its geographical origin. Article 8 Packaging in the demarcated geographical area If a product specification indicates that packaging of the product must take place within the demarcated geographical area or in an area in the immediate proximity of the demarcated area in question, in accordance with a requirement referred to in Article 35(2)(h) of Regulation (EC) No 479/2008, justification for this requirement shall be given in respect of the product concerned. SECTION 2 Commission examination procedure Article 9 Receipt of the application 1. The application shall be submitted to the Commission in paper or electronic form. The date of submission of an application to the Commission shall be the date on which the application is entered in the Commission's mail registry. This date is made available to the public by appropriate means. 2. The Commission shall mark the documents making up the application with the date of receipt and the file number allocated to the application. The Member State or the third-country authorities or the applicant established in the third country in question shall receive an acknowledgement of receipt indicating at least the following: (a) the file number; (b) the name to be registered; (c) the number of pages received; and (d) the date of receipt of the application. Article 10 Submission of a trans-border application 1. In the case of a trans-border request, a joint application may be submitted for a name designating a trans-border geographical area by more than one group of producers representing that area. 2. Where only Member States are concerned, the preliminary national procedure referred to in Article 38 of Regulation (EC) No 479/2008 applies in all the Member States concerned. For the purposes of application of Article 38(5) of Regulation (EC) No 479/2008, a trans-border application shall be forwarded to the Commission by one Member State on behalf of the others, and shall include an authorisation from each of the other Member States concerned authorising the Member State forwarding the application to act on its behalf. 3. Where a trans-border application involves only third countries, the application shall be forwarded to the Commission either by one of the applicant groups on behalf of the others or by one of the third countries on behalf of the others and shall include: (a) the elements proving that the conditions laid down in Articles 34 and 35 of Regulation (EC) No 479/2008 are fulfilled; (b) the proof of protection in the third countries concerned; and (c) an authorisation as referred to in paragraph 2 from each of the other third countries concerned. 4. Where a trans-border application involves at least one Member State and at least one third country, the preliminary national procedure referred to in Article 38 of Regulation (EC) No 479/2008 applies in all the Member States concerned. The application shall be forwarded to the Commission by one of the Member States or third countries or by one of the third-country applicant groups and shall include: (a) the elements proving that the conditions laid down in Articles 34 and 35 of Regulation (EC) No 479/2008 are fulfilled; (b) the proof of protection in the third countries concerned; and (c) an authorisation as referred to in paragraph 2 from each of the other Member States or third countries concerned. 5. The Member State, third countries or groups of producers established in third countries which forwards to the Commission a trans-border application as referred to in paragraphs 2, 3 and 4 of this Article, becomes the consignee of any notification or decision issued by the Commission. Article 11 Admissibility 1. For the purposes of determining whether an application for protection is admissible, the Commission shall verify that the application for registration set out in Annex I has been completed and that the supporting documents have been attached to the application. 2. Any application for registration that is deemed admissible shall be notified to the Member State or the third-country authorities or the applicant established in the third country in question. If the application has not been completed or has only been partially completed, or if the supporting documents referred to in paragraph 1 have not been produced at the same time as the application for registration or some are missing, the Commission shall inform the applicant accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the application as inadmissible. The decision on inadmissibility shall be notified to the Member State or the third-country authorities or the applicant established in the third country in question. Article 12 Scrutiny of the conditions of validity 1. If an admissible application for the protection of a designation of origin or geographical indication does not meet the requirements laid down in Articles 34 and 35 of Regulation (EC) No 479/2008, the Commission shall inform the Member State or the third-country authorities or the applicant established in the third country in question of the grounds for refusal, setting a deadline for the withdrawal or amendment of the application or for the submission of comments. 2. If the obstacles to registration are not remedied by the Member State or third-country authorities or the applicant established in the third country in question within the deadline, the Commission shall reject the application in accordance with Article 39(3) of Regulation (EC) No 479/2008. 3. Any decision to reject the designation of origin or geographical indication concerned shall be taken by the Commission on the basis of the documents and information available to it. Such decision on rejection shall be notified to the Member State or the third-country authorities or the applicant established in the third country in question. SECTION 3 Objection procedures Article 13 National objection procedure in case of trans-border applications For the purposes of Article 38(3) of Regulation (EC) No 479/2008 where a trans-border application involves only Member States or at least one Member State and at least one third country, the objection procedure shall be applied in all the Member States concerned. Article 14 Submission of objections under Community procedure 1. Objections referred to in Article 40 of Regulation (EC) No 479/2008 shall be drawn up on the basis of the form set out in Annex III to this Regulation. The objection shall be submitted to the Commission in paper or electronic form. The date of submission of the objection to the Commission shall be the date on which the objection is entered in the Commission's mail registry. This date is made available to the public by appropriate means. 2. The Commission shall mark the documents making up the objection with the date of receipt and the file number allocated to the objection. The objector shall receive an acknowledgement of receipt indicating at least the following: (a) the file number; (b) the number of pages received; and (c) the date of receipt of the request. Article 15 Admissibility under Community procedure 1. For the purposes of determining whether an objection is admissible, in accordance with Article 40 of Regulation (EC) No 479/2008, the Commission shall verify that the objection mentions the prior right(s) claimed and the ground(s) for the objection and was received by the Commission within the deadline. 2. If the objection is based on the existence of an earlier trademark of reputation and renown, in accordance with Article 43(2) of Regulation (EC) No 479/2008, the objection shall be accompanied by proof of the filing, registration or use of that earlier trademark, such as the certificate of registration or proof of its use, and proof of its reputation and renown. 3. Any duly substantiated objection shall contain details of the facts, evidence and comments submitted in support of the objection, accompanied by the relevant supporting documents. The information and evidence to be produced in support of the use of an earlier trademark shall comprise particulars of the location, duration, extent and nature of the use made of the earlier trademark, and of its reputation and renown. 4. If the details of the prior right(s) claimed, ground(s), facts, evidence or comments, or the supporting documents, as referred to in paragraphs 1 to 3, have not been produced at the same time as the objection or if some are missing, the Commission shall inform the opponent accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the objection as inadmissible. The decision on inadmissibility shall be notified to the objector and to the Member State or the third-country authorities or the applicant established in the third country in question. 5. An objection that is deemed admissible shall be notified to the Member State or the third-country authorities or the applicant established in the third country in question. Article 16 Scrutiny of an objection under Community procedure 1. If the Commission has not rejected the objection in accordance with Article 15(4), it shall communicate the objection to the Member State or the third-country authorities or the applicant established in the third country in question and shall invite him to file observations within two months from the issuance date of such communication. Any observations received within this two months period shall be communicated to the objector. In the course of the scrutiny of an objection, the Commission shall request the parties to submit comments, if appropriate, within a period of two months from the issuance date of such request, on the communications received from the other parties. 2. If the Member State or the third-country authorities or the applicant established in the third country in question or the objector files no observations in response, or does not respect the time periods, the Commission gives a ruling on the opposition. 3. Any decision to reject or register the designation of origin or geographical indication concerned shall be taken by the Commission on the basis of the evidence available to it. The decision on rejection shall be notified to the objector and to the Member State or the third-country authorities or the applicant established in the third country in question. 4. In the event of multiple objectors, following a preliminary examination of one or more such objections, it may not be possible to accept the application for registration; in such cases, the Commission may suspend the other objection procedures. The Commission shall inform the other objectors of any decision affecting them which was taken in the course of the procedure. Where an application is rejected, objection procedures which have been suspended shall be deemed to be closed and the objectors concerned shall be duly informed. SECTION 4 Protection Article 17 Decision on protection 1. Unless applications for protection of designations of origin or geographical indications are rejected pursuant to Articles 11, 12, 16 and 28, the Commission shall decide to protect the designations of origin or geographical indications. 2. Decisions on protection taken pursuant to Article 41 of Regulation (EC) No 479/2008 shall be published in the Official Journal of the European Union. Article 18 Register 1. The Commission shall maintain the Register of protected designations of origin and protected geographical indications as provided for in Article 46 of Regulation (EC) No 479/2008, hereinafter referred to as the Register. 2. A designation of origin or geographical indication which has been accepted shall be entered in the Register. In the case of names registered under Article 51(1) of Regulation (EC) No 479/2008, the Commission shall enter in the Register the data provided for in paragraph 3 of this Article, with the exception of that of point (f). 3. The Commission shall enter the following data in the Register: (a) registered name of the product(s); (b) record of the fact that the name is protected as a geographical indication or designation of origin; (c) name of the country or countries of origin; (d) date of registration; (e) reference to the legal instrument registering the name; (f) reference to the single document. Article 19 Protection 1. Protection of a designation of origin or geographical indication shall run from the date on which it is entered in the Register. 2. In the event of unlawful use of a protected designation of origin or geographical indication, the competent authorities of the Member States shall on their own initiative, pursuant to Article 45(4) of Regulation (EC) No 479/2008, or at the request of a party, take the steps necessary to stop such unlawful use and to prevent any marketing or export of the products at issue. 3. The protection of a designation of origin or geographical indication shall apply to the whole denomination including its constitutive elements provided they are distinctive in themselves. A non-distinctive or generic element of a protected designation of origin or geographical indication shall not be protected. SECTION 5 Amendments and cancellation Article 20 Amendment to the product specification or single document 1. An application for approval of amendments to the product specification submitted by an applicant as referred to in Article 37 of Regulation (EC) No 479/2008 of a protected designation of origin or geographical indication shall be drawn up in accordance with Annex IV to this Regulation. 2. For the purposes of determining whether an application for the approval of amendments to the product specification pursuant to Article 49(1) of Regulation (EC) No 479/2008 is admissible, the Commission shall verify that it has been sent the information required under Article 35(2) of that Regulation and a completed application as referred to in paragraph 1 of this Article. 3. For the purposes of the application of Article 49(2), first sentence, of Regulation (EC) No 479/2008, Articles 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 of this Regulation shall apply mutandis mutadis. 4. An amendment is considered to be minor if: (a) it does not relate the essential characteristics of the product; (b) it does not alter the link; (c) it does not include a change in the name or any part of the name of the product; (d) it does not affect the demarcated geographical area; (e) it does not entail any further restrictions on the marketing of the product. 5. Where the application for approval of amendments to the product specification is submitted by an applicant other than the initial applicant, the commission shall communicate the application to the initial applicant. 6. Where the Commission decides to accept an amendment to the product specification that affects or comprises an amendment to the information recorded in the Register, it shall delete the original data from the Register and enter the new data with effect from the date on which the relevant decision takes effect. Article 21 Submission of a request of cancellation 1. A request of cancellation pursuant to Article 50 of Regulation (EC) No 479/2008 shall be drawn up in accordance with the form set out in Annex V to this Regulation. The request of cancellation shall be submitted to the Commission in paper or electronic form. The date of submission of the request of cancellation to the Commission shall be the date on which the request is entered in the Commission's mail registry. That date is made available to the public by appropriate means. 2. The Commission shall mark the documents making up the request for cancellation with the date of receipt and the file number allocated to the request of cancellation. The author of the request of cancellation shall receive an acknowledgement of receipt indicating at least: (a) the file number; (b) the number of pages received; and (c) the date of receipt of the request. 3. Paragraphs 1 and 2 do not apply when the cancellation is initiated by the Commission. Article 22 Admissibility 1. For the purposes of determining whether a request of cancellation is admissible, in accordance with Article 50 of Regulation (EC) No 479/2008, the Commission shall verify that the request: (a) mentions the legitimate interest, the reasons and justification of the author of the request of cancellation; (b) explains the ground for cancellation; and (c) refers to a statement from the Member State or third country where the residence or registered office of the author of the request is located supporting the request for cancellation. 2. Any request for cancellation shall contain details of the facts, evidence and comments submitted in support of the cancellation, accompanied by the relevant supporting documents. 3. If detailed information concerning the grounds, facts, evidence and comments, as well as the supporting documents referred to in paragraphs 1 and 2, have not been produced at the same time as the request of cancellation, the Commission shall inform the author of the request of cancellation accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the request as inadmissible. The decision on inadmissibility shall be notified to the author of the request of cancellation and to the Member State or the third-country authorities or the author of the request of cancellation established in the third country in question. 4. Any request of cancellation that is deemed admissible, as well as a Commission own-initiative cancellation procedure, shall be notified to the Member State or the third-country authorities or the applicants established in the third country whose designation of origin or geographical indication is affected by the cancellation. Article 23 Scrutiny of a cancellation 1. If the Commission has not rejected the request of cancellation in accordance with Article 22(3), it shall communicate the cancellation to the Member State or the third-country authorities or the producers concerned established in the third country in question and shall invite him to file observations within two months from the issuance date of such communication. Any observations received within this two months period shall be communicated, where applicable, to the author of the request of cancellation. In the course of the scrutiny of a cancellation, the Commission shall request the parties to submit comments, if appropriate, within a period of two months from the issuance date of such request, on the communications received from the other parties. 2. If the Member State or the third-country authorities or the applicant established in the third country in question or the author of a request of cancellation files no observations in response, or does not respect the time periods, the Commission decides upon the cancellation. 3. Any decision to cancel the designation of origin or geographical indication concerned shall be taken by the Commission on the basis of the evidence available to it. It shall consider whether compliance with the product specification for a wine sector product covered by a protected designation of origin or geographical indication is no longer possible or can no longer be guaranteed, particularly if the conditions laid down in Article 35 of Regulation (EC) No 479/2008 are no longer fulfilled or may no longer be fulfilled in the near future. Such decision on cancellation shall be notified to the author of the request of cancellation and to the Member State or the third-country authorities or the applicant established in the third country in question. 4. In the event of multiple requests of cancellation, following a preliminary examination of one or more such requests of cancellation, it may not be possible to accept to continue to protect a designation or origin or geographical indication, in which case the Commission may suspend the other cancellation procedures. In this case the Commission shall inform the other authors of the requests of cancellation of any decision affecting them which was taken in the course of the procedure. Where a protected designation of origin or geographical indication is cancelled, cancellation procedures which have been suspended shall be deemed to be closed and the authors of the request of cancellation concerned shall be duly informed. 5. When a cancellation takes effect, the Commission shall delete the name from the Register. SECTION 6 Checks Article 24 Declaration by operators Each operator wishing to participate in all or part of the production or packaging of a product with a protected designation of origin or geographical indication shall be declared to the competent control authority referred to in Article 47 of Regulation (EC) No 479/2008. Article 25 Annual verification 1. The annual verification carried out by the competent control authority as referred to in Article 48(1) of Regulation (EC) No 479/2008 shall consist of: (a) an organoleptic and analytical testing for products covered by a designation of origin; (b) either analytical testing only or both organoleptic and analytical testing for products covered by a geographical indication; and (c) a check on the conditions set out in the product specification. The annual verification shall be conducted in the Member State in which production took place in accordance with the product specification and shall be carried out either through: (a) random checks based on a risk analysis; or (b) sampling; or (c) systematically. In the case of random checks, Member States shall select the minimum number of operators to be subjected to those checks. In the case of sampling, Member States shall ensure that by their number, nature and frequency of controls, they are representative of the whole of the demarcated geographical area concerned and correspond to the volume of wine-sector products marketed or held with a view to their marketing. Random checks may be combined with sampling. 2. The testing referred to in paragraph 1, first subparagraph, points (a) and (b) shall be performed on anonymous samples, demonstrate that the product tested complies with the characteristics and qualities described in the product specification for the relevant designation of origin or geographical indication, and be carried out at any stage in the production process, including even the packaging stage, or later. Each sample taken shall be representative of the relevant wines held by the operator. 3. For the purposes of checking compliance with the product specification referred to in paragraph 1, first subparagraph, point (c), the control authority shall check: (a) the premises of operators, consisting in checking that the operators are actually able to meet the conditions laid down in the product specification; and (b) the products at any stage of the production process, including the packaging stage, on the basis of an inspection plan which is drawn up in advance by the control authority and of which operators are aware, covering every stage of production of the product. 4. The annual verification shall ensure that a product cannot use the protected designation of origin or geographical indication relating to it unless: (a) the results of the testing referred to in paragraph 1, subparagraph 1, points (a) and (b) and in paragraph 2 prove that the product in question complies with the limit values and possesses all the appropriate characteristics of the designation of origin or geographical indication concerned; (b) the other conditions listed in the product specification are met in accordance with the procedures laid down in paragraph 3. 5. Any product failing to meet the conditions set out in this Article may be placed on the market, but without the relevant designation of origin or geographical indication, provided that the other legal requirements are satisfied. 6. In the case of a protected trans-border designation of origin or geographical indication, the verification may be performed by a control authority of either of the Member States affected by this designation of origin or geographical indication. 7. In the case where annual verification is carried out at the packaging stage of the product in the territory of a Member State which is not the Member State where the production took place, Article 84 of Commission Regulation (EC) No 555/2008 (11) applies. 8. Paragraphs 1 to 7 apply to wines bearing a designation of origin or a geographical indication, whose designation of origin or geographical indication concerned meet the requirements as referred to in Article 38(5) of Regulation (EC) No 479/2008. Article 26 Analytical and organoleptic testing The analytical and organoleptic testing referred to in the first subparagraph of paragraph 1 under (a) and (b) of Article 25 consists of: (a) an analysis of the wine in question measuring the following characteristic properties: (i) determined on the basis of a physical and chemical analysis:  total and actual alcoholic strength,  total sugars expressed in terms of fructose and glucose (including any sucrose, in the case of semi-sparkling and sparkling wines),  total acidity,  volatile acidity,  total sulphur dioxide; (ii) determined on the basis of an additional analysis:  carbon dioxide (semi-sparkling and sparkling wines, excess pressure in bar at 20 °C),  any other characteristic properties provided for in Member States legislation or product specifications of protected designations of origin and geographical indications concerned; (b) an organoleptic test covering visual appearance, odour and taste. Article 27 Checks on products originating in third countries If third country's wines benefit from the protection of a protected designation of origin or geographical indication, the third country concerned shall send the Commission, at its request, information on the competent authorities referred to in Article 48(2) of Regulation (EC) No 479/2008 and on the aspects covered by the check, as well as proof that the wine in question fulfils the conditions of the relevant designation of origin or geographical indication. SECTION 7 Conversion into a geographical indication Article 28 Request 1. A Member State or third country authority or the applicant established in the third country in question may request the conversion of a protected designation of origin into a protected geographical indication if the compliance with the product specification of a protected designation of origin is no longer possible or can no longer be guaranteed. The request for conversion submitted to the Commission shall be drawn up in accordance with the model set out in Annex VI to this Regulation. The request for conversion shall be submitted to the Commission in paper or electronic form. The date of submission of the request for conversion to the Commission is the date on which the request is entered in the Commission's mail registry. 2. If the request for conversion into a geographical indication does not meet the requirements laid down in Articles 34 and 35 of Regulation (EC) No 479/2008, the Commission shall inform the Member State or the third-country authorities or the applicant established in the third country in question of the grounds for refusal, and shall invite him to withdrew or amend the request or submit comments within a period of two months. 3. If the obstacles to the conversion into a geographical indication are not remedied by the Member State or third-country authorities or the applicant established in the third country in question before the time limit expires, the Commission shall reject the request. 4. Any decision to reject the conversion request shall be taken by the Commission on the basis of the documents and information available to it. Such decision on rejection shall be notified to the Member State or the third-country authorities or the applicant established in the third country in question. 5. Articles 40 and 49(1) of Regulation (EC) No 479/2008 shall not apply. CHAPTER III TRADITIONAL TERMS SECTION 1 Application Article 29 Applicants 1. Competent authorities of Member States or third countries or representative professional organisations established in third countries may submit to the Commission an application for protection of traditional terms within the meaning of Article 54(1) of Regulation (EC) No 479/2008. 2. Representative professional organisation shall mean any producer organisation or association of producer organisations having adopted the same rules, operating in a given or more wine designation of origin or geographical indication area(s) where it includes in its membership at least two thirds of the producers in the designation of origin or geographical indication area(s) in which it operates and accounts for at least two thirds of that areas production. A representative professional organisation may lodge an application for protection only for wines which it produces. Article 30 Application for protection 1. The application for protection of a traditional term shall conform to the model set out in Annex VII and shall be accompanied by a copy of the rules regulating the use of the term concerned. 2. In case of an application filed by a representative professional organisation established in a third country, the details of the representative professional organisation shall also be communicated. This information, including relevant details of members of the representative professional organisation, as appropriate, is listed in Annex XI. Article 31 Language 1. The term to be protected shall be either: (a) in the official language(s), regional language(s) of the Member State or third country where the term originates; or (b) in the language used in commerce for this term. The term used in a certain language shall refer to specific products referred to in Article 33(1) of Regulation (EC) No 479/2008. 2. The term shall be registered with its original spelling(s). Article 32 Rules on traditional terms of third countries 1. Article 54(1) of Regulation (EC) No 479/2008 applies mutatis mutandis to terms traditionally used in third countries in connection with wine sector products with geographical indications of the third countries concerned. 2. Wines originating in third countries whose labels bear traditional indications other than the traditional terms listed in Annex XII, may use these traditional indications on wine labels in accordance with the rules applicable in the third countries concerned, including those emanating from representative professional organisations. SECTION 2 Examination procedure Article 33 Filing of the application The Commission shall mark the documents making up the application with the date of its receipt and the file number of the application. The application shall be submitted to the Commission in paper or electronic form. The date of submission of the application to the Commission shall be the date on which the application is entered in the Commission's mail registry. This date and the traditional term are made available to the public by appropriate means. The applicant shall receive an acknowledgement of receipt indicating at least: (a) the file number; (b) the traditional term; (c) the number of the documents received; and (d) the date of their receipt. Article 34 Admissibility The Commission verifies that the application form is fully completed and is accompanied by the requested documentation as provided for in Article 30. If the application form is incomplete or the documentation is missing or incomplete, the Commission shall inform the applicant accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the application as inadmissible. The decision on inadmissibility shall be notified to the applicant. Article 35 Conditions of validity 1. The recognition of a traditional term shall be accepted if: (a) it fulfils the definition as laid down in Article 54(1)(a) or (b) of Regulation (EC) No 479/2008 and the conditions laid down in Article 31 of this Regulation; (b) the term exclusively consists of either: (i) a name traditionally used in commerce in a large part of the territory of the Community or of the third country concerned, to distinguish specific categories of grapevine products referred to in Article 33(1) of Regulation (EC) No 479/2008; or (ii) a reputed name traditionally used in commerce in at least the territory of the Member State or third country concerned, to distinguish specific categories of grapevine products referred to in Article 33(1) of Regulation (EC) No 479/2008; (c) the term shall: (i) not be generic; (ii) be defined and regulated in the Member State's legislation; or (iii) be subject to conditions of use as provided for by rules applicable to wine producers in the third country concerned, including those emanating from representative professional organisations. 2. For the purpose of paragraph (1), point (b), traditional use means: (a) at least five years in case of terms filed in language(s) referred to in Article 31(a) of this Regulation; (b) at least 15 years in case of terms filed in a language referred to in Article 31(b) of this Regulation. 3. For the purpose of paragraph (1), point (c)(i), generic means the name of a traditional term although it relates to a specific production method or ageing method, or the quality, colour, type of place, or a particular linked to the history of a grapevine product, has become the common name of the grapevine product in question in the Community. 4. The condition listed in paragraph 1(b) of this Article does not apply to traditional terms referred to in Article 54(1)(a) to Regulation (EC) No 479/2008. Article 36 Grounds for refusal 1. If an application for a traditional term does not meet the definition laid down in Article 54(1) of Regulation (EC) No 479/2008 and the requirements laid down in Articles 31 and 35, the Commission shall inform the applicant of the grounds for refusal, setting a deadline of two months from the issuance date of such communication, for the withdrawal or amendment of the application or for the submission of comments. The Commission shall decide on the protection based on the information available to it. 2. If the obstacles are not remedied by the applicant within the deadline referred to in paragraph 1, the Commission shall reject the application. Any decision to reject the traditional term concerned shall be taken by the Commission on the basis of the documents and information available to it. Such decision on rejection shall be notified to the applicant. SECTION 3 Objection procedures Article 37 Submission of a request of objection 1. Within two months from the date of publication provided for in the first sub-paragraph of Article 33, any Member State or third country, or any natural or legal person having a legitimate interest may object to the proposed recognition by lodging a request of objection. 2. The request of objection shall be drawn up on the basis of the form set out in Annex VIII and shall be submitted to the Commission in paper or electronic form. The date of submission of the request of objection to the Commission is the date on which the request is entered in the Commission's mail registry. 3. The Commission shall mark the documents making up the request of objection with the date of receipt and the file number allocated to the request of objection. The objector shall receive an acknowledgement of receipt indicating at least the following: (a) the file number; (b) the number of pages received; and (c) the date of receipt of the request. Article 38 Admissibility 1. For the purposes of determining whether an objection is admissible, the Commission shall verify that the request of objection mentions the prior right(s) claimed and the ground(s) for the objection and was received by the Commission within the deadline provided for in the first paragraph of Article 37. 2. If the objection is based on the existence of an earlier trademark of reputation and renown, in accordance with Article 41(2), the request of objection shall be accompanied by proof of the filing, registration or use of that earlier trademark, such as the certificate of registration and proof of its reputation and renown. 3. Any duly substantiated request of objection shall contain details of the facts, evidence and comments submitted in support of the objection, accompanied by the relevant supporting documents. The information and evidence to be produced in support of the use of an earlier trademark shall comprise particulars of the location, duration, extent and nature of the use made of the earlier trademark, and of its reputation and renown. 4. If the details of the prior right(s) claimed, ground(s), facts, evidence or comments, or the supporting documents, as referred to in paragraphs 1 to 3, have not been produced at the same time as the request of objection or if some are missing, the Commission shall inform the opponent accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the request as inadmissible. The decision on inadmissibility shall be notified to the objector and to the Member State or the third-country authorities or the representative professional organisation established in the third country in question. 5. Any request of objection that is deemed admissible shall be notified to the Member State or the third-country authorities or the representative professional organisation in the third country in question. Article 39 Scrutiny of an objection 1. If the Commission has not rejected the request of opposition in accordance with Article 38(4), it shall communicate the objection to the Member State or the third-country authorities or the representative professional organisation established in the third country in question and shall invite him to file observations within two months from the issuance date of such communication. Any observations received within this two months period shall be communicated to the objector. In the course of its scrutiny of an objection, the Commission shall request the parties to submit comments, if appropriate, within a period of two months from the issuance date of such request, on the communications received from the other parties. 2. If the Member State or the third-country authorities or the representative professional organisation established in the third country in question or the objector files no observations in response, or does not respect the time periods, the Commission gives ruling on the opposition. 3. Any decision to reject or recognise the traditional term concerned shall be taken by the Commission on the basis of the evidence available to it. It shall consider whether the conditions referred to in Article 40(1), or laid down in Articles 41(3) or 42 are not fulfilled. The decision on rejection shall be notified to the objector and to the Member State or the third-country authorities or the representative professional organisation established in the third country in question. 4. In the event of multiple requests of objection, following a preliminary examination of one or more such requests of objection, it may not be possible to accept the application for recognition; in such cases, the Commission may suspend the other objection procedures. The Commission shall inform the other objectors of any decision affecting them which was taken in the course of the procedure. Where an application is rejected, objection procedures which have been suspended shall be deemed to be closed and the objectors concerned shall be duly informed. SECTION 4 Protection Article 40 General protection 1. If an application satisfies the conditions laid down in Article 54(1) of Regulation (EC) No 479/2008 and in Articles 31 and 35 and is not rejected under Articles 38 and 39, the traditional term shall be listed in Annex XII to this Regulation. 2. The traditional terms listed in Annex XII, are protected only in the language and for the categories of grapevine products claimed in the application, against: (a) any misuse even if the protected term is accompanied by an expression such as style, type, method, as produced in, imitation, flavour, like or similar; (b) any other false or misleading indication as to the nature, characteristics or essential qualities of the product, on the inner or outer packaging, advertising material or documents relating to it; (c) any other practice liable to mislead the consumer, in particular to give the impression that the wine qualifies for the protected traditional term. Article 41 Relationship with trademarks 1. Where a traditional term is protected under this Regulation, the registration of a trademark, which corresponds to one of the situations referred to in Article 40, shall be refused if the application for registration of the trademark does not concern wines qualified to use such a traditional term and is submitted after the date of submission of the application for protection of the traditional term to the Commission and the traditional term is subsequently protected. Trademarks registered in breach of the first subparagraph shall be declared invalid on application in accordance with the applicable procedures as specified by Directive 2008/95/EC of the European Parliament and of the Council (12) or Council Regulation (EC) No 40/94 (13). 2. A trademark, which corresponds to one of the situations referred to in Article 40 of this Regulation, and which has been applied for, registered or established by use, if that possibility is provided for by the legislation concerned, in the territory of the Community before 4 May 2002 or before the date of submission of the application for protection of the traditional term to the Commission, may continue to be used and renewed notwithstanding the protection of the traditional term. In such cases the use of the traditional term shall be permitted alongside the relevant trademark. 3. A name shall not be protected as a traditional term, where in the light of a trademark's reputation and renown, such protection is liable to mislead the consumer as to the true identity, nature, characteristic or quality of the wine. Article 42 Homonyms 1. A term, for which an application is lodged, wholly or partially homonymous with that of a traditional term already protected under this Chapter shall be protected with due regard for local and traditional usage and the risk of confusion. A homonymous term which misleads consumers as to the nature, quality or the true origin of the products shall not be registered even if the term is accurate. The use of a protected homonymous term shall be subject to there being a sufficient distinction in practice between the homonym protected subsequently and the traditional term already listed in Annex XII, having regard to the need to treat the producers concerned in an equitable manner and not to mislead the consumer. 2. Paragraph 1 shall apply mutatis mutandis for traditional terms protected before 1 August 2009, which are partially homonymous with a protected designation of origin or geographical indication or a wine grape variety name or its synonym listed in Annex XV. Article 43 Enforcement of the protection For the purposes of the application of Article 55 of Regulation (EC) No 479/2008, in case of illegal use of protected traditional terms, competent national authorities, on their own initiative or at the request of a party, take all measures to stop the marketing, including any export, of the products concerned. SECTION 5 Cancellation procedure Article 44 Grounds of cancellation The grounds for cancelling a traditional term shall be that it no longer meets the definition laid down in Article 54(1) of Regulation (EC) No 479/2008 or the requirements laid down in Articles 31, 35, 40(2), 41(3) or 42. Article 45 Submission of a request of cancellation 1. A duly substantiated request of cancellation may be filed with the Commission by a Member State, a third country or a natural or legal person having a legitimate interest in accordance with the form set out in Annex IX. The request of cancellation shall be submitted to the Commission in paper or electronic form. The date of submission of the request of cancellation to the Commission is the date on which the request is entered in the Commission's mail registry. This date shall be made available to the public by appropriate means. 2. The Commission shall mark the documents making up the request for cancellation with the date of receipt and the file number allocated to the request of cancellation. The author of the request of cancellation shall receive an acknowledgement of receipt indicating at least: (a) the file number; (b) the number of pages received; and (c) the date of receipt of the request. 3. Paragraphs 1 and 2 do not apply when the cancellation is initiated by the Commission. Article 46 Admissibility 1. For the purposes of determining whether a request of cancellation is admissible, the Commission shall verify that the request: (a) mentions the legitimate interest of the author of the request of cancellation; (b) the ground(s) for cancellation; and (c) refers to a statement from the Member State or third country where the residence or registered office of the author of the request is located explaining the legitimate interest, reasons and justification of the author of the cancellation. 2. Any request for cancellation shall contain details of the facts, evidence and comments submitted in support of the cancellation, accompanied by the relevant supporting documents. 3. If detailed information concerning the grounds, facts, evidence and comments, as well as the supporting documents referred to in paragraphs 1 and 2, have not been produced at the same time as the request of cancellation, the Commission shall inform the author of the request of cancellation accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the request as inadmissible. The decision on inadmissibility shall be notified to the author of the request of cancellation and to the Member State or the third-country authorities or the author of the request of cancellation established in the third country in question. 4. Any request of cancellation that is deemed admissible, including Commission own-initiative cancellation procedure, shall be notified to the Member State or the third-country authorities or the author of the request of cancellation established in the third country whose traditional term is affected by the cancellation. Article 47 Scrutiny of a cancellation 1. If the Commission has not rejected the request of cancellation in accordance with Article 46(3), it shall communicate the request of cancellation to the Member State or the third-country authorities or the applicant established in the third country in question and shall invite him to file observations within two months from the issuance date of such communication. Any observations received within this two months period shall be communicated to the author of the request of cancellation. In the course of the scrutiny of a cancellation, the Commission shall request the parties to submit comments, if appropriate, within a period of two months from the issuance date of such request, on the communications received from the other parties. 2. If the Member State or the third-country authorities or the applicant established in the third country in question or the author of a request of cancellation files no observations in response, or does not respect the time periods, the Commission gives ruling on the cancellation. 3. Any decision to cancel the traditional term concerned shall be taken by the Commission on the basis of the evidence available to it. It shall consider whether the conditions referred to in Article 44 are no longer fulfilled. Such decision on cancellation shall be notified to the author of the request of cancellation and to the Member State or the third-country authorities in question. 4. In the event of multiple requests of cancellation, following a preliminary examination of one or more such requests of cancellation, it may not be possible to accept to continue to protect a traditional term, in which case the Commission may suspend the other cancellation procedures. In this case the Commission shall inform the other authors of the request of cancellation of any decision affecting them which was taken in the course of the procedure. Where a traditional term is cancelled, cancellation procedures which have been suspended shall be deemed to be closed and the authors of the request of cancellation concerned shall be duly informed. 5. When a cancellation takes effect, the Commission shall remove the name concerned from the list set out in Annex XII. SECTION 6 Existing protected traditional terms Article 48 Existing protected traditional terms Traditional terms, which are protected in accordance with Articles 24, 28 and 29 of Regulation (EC) No 753/2002, shall automatically be protected under this Regulation, provided: (a) a summary of the definition or the conditions of use was submitted to the Commission by 1 May 2009; (b) Member States or third countries have not ceased to protect certain traditional terms. CHAPTER IV LABELLING AND PRESENTATION Article 49 Common rule to all labelling particulars Save as otherwise provided for in this Regulation, the labelling of the products referred to in paragraphs 1 to 11, 13, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 (hereinafter products) may not be supplemented by any particulars other than those provided for in Article 58 and those regulated in Article 59(1) and 60(1) of that Regulation, unless they satisfy the requirements of Article 2(1)(a) of Directive 2000/13/EC. SECTION 1 Compulsory particulars Article 50 Presentation of the compulsory particulars 1. Compulsory particulars referred to in Article 58 of Regulation (EC) No 479/2008 as well as those listed in Article 59 thereof shall appear in the same field of vision on the container, in such a way as to be simultaneously readable without having to turn the container. However, the compulsory particulars of the lot number and those referred to in Articles 51 and 56(4) of this Regulation may appear outside the visual field in which the other compulsory particulars appear. 2. The compulsory particulars referred to in paragraph 1 and those applicable by virtue of the legal instruments mentioned in Article 58 of Regulation (EC) No 479/2008 shall be presented in indelible characters and shall be clearly distinguishable from surrounding text or graphics. Article 51 Application of certain horizontal rules 1. Where one or more of the ingredients listed in Annex IIIa to Directive 2000/13/EC are present in one of the products referred to in Annex IV to Regulation (EC) No 479/2008, they must be indicated on the labelling, preceded by the term contains. For sulphites, the following terms may be used: sulphites, sulfites, sulphur dioxide or sulfur dioxide. 2. The labelling obligation referred to in paragraph 1 may be accompanied by the use of the pictogram included in Annex X to this Regulation. Article 52 Marketing and export 1. Products whose label or presentation does not conform to the corresponding conditions as laid down in this Regulation cannot be marketed in the Community or exported. 2. By way of derogation from Chapters V and VI of Regulation (EC) No 479/2008, where the products concerned are to be exported, Member States may allow that particulars, which conflict with labelling rules as provided for by Community legislation, appear on the label of wines for export, when they are required by the legislation of the third country concerned. These particulars may appear in languages other than the official Community languages. Article 53 Prohibition of lead-based capsules or foil The closing devices for products as referred to in Article 49 shall not be enclosed in lead-based capsules or foil. Article 54 Actual alcoholic strength 1. The actual alcoholic strength by volume referred to in Article 59(1)(c) to Regulation (EC) No 479/2008 shall be indicated in percentage units or half units. The figure shall be followed by % vol and may be preceded by actual alcoholic strength, actual alcohol or alc. Without prejudice to the tolerances set for the reference analysis method used, the strength shown may not differ by more than 0,5 % vol from that given by analysis. However, the alcoholic strength of products with protected designations of origin or geographical indications stored in bottles for more than three years, sparkling wines, quality sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines, liqueur wines and wines of overripe grapes, without prejudice to the tolerances set for the reference analysis method used, may not differ by more than 0,8 % vol from that given by analysis. 2. The actual alcoholic strength shall appear on the label in characters at least 5 mm high if the nominal volume is over 100 cl, at least 3 mm high if it is equal to or less than 100 cl but more than 20 cl and 2 mm high if it is 20 cl or less. Article 55 Indication of the provenance 1. The indication of provenance as referred to in Article 59(1)(d) of Regulation (EC) No 479/2008, shall be indicated as follows: (a) for wines referred to in paragraphs 1, 2, 3, 7 to 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008, without protected designation of origin or geographical indication, one of the following: (i) the words wine of ( ¦), produced in ( ¦), or product of ( ¦), or expressed in equivalent terms, supplemented by the name of the Member State or third country where the grapes are harvested and turned into wine in that territory; In the case of a trans-border wine produced from certain wine grapes varieties as referred to in Article 60(2)(c) of Regulation (EC) No 479/2008, only the name of one or more Member State(s) or third countrie(s) may be mentioned. (ii) either the words European Community wine, or expressed in equivalent terms, or blend of wines from different countries of the European Community in the case of wine resulting from a blending of wines originating in a number of Member States, or the words blend of wines from different countries outside the European Community or blend from ( ¦) citing the names of the third countries in question, in the case if wine resulting from a blending of wines originating in a number of third countries; (iii) either the words European Community wine, or expressed in equivalent terms, or wine obtained in ( ¦) from grapes harvested in ( ¦), supplemented by the names of the Member States concerned in the case of wines produced in a Member State from grapes harvested in another Member State, or the words wine obtained in ( ¦) from grapes harvested in ( ¦) citing the names of the third countries in question, for wines made in a third country from grapes harvested in another third country; (b) for wines referred to in paragraph 4, 5 and 6 to Annex IV of Regulation (EC) No 479/2008, without protected designation of origin or geographical indication, one of the following: (i) the words wine of ( ¦), produced in ( ¦), product of ( ¦) or sekt of ( ¦), or expressed in equivalent terms, supplemented by the name of the Member State or third country where the grapes are harvested and turned into wine in that territory; (ii) the words produced in ( ¦), or expressed in equivalent terms, supplemented by the name of the Member State where the second fermentation takes place; (c) for wines with protected designation of origin or geographical indication, the words wine of ( ¦), produced in ( ¦) or product of ( ¦), or expressed in equivalent terms, supplemented by the name of the Member State or third country where the grapes are harvested and turned into wine in that territory. In the case of a trans-border protected designation of origin or geographical indication, only the name of one or more Member State(s) or third countrie(s) shall be mentioned. This paragraph is without prejudice to Articles 56 and 67. 2. The indication of provenance as referred to in Article 59(1)(d) of Regulation (EC) No 479/2008, on labels of grape must, grape must in fermentation, concentrated grape must or new wine still in fermentation shall be indicated as follows: (a) must of ( ¦) or must produced in ( ¦.) or expressed in equivalent terms, supplemented by the name of the Member State, an individual country forming part of the Member State where the product is produced; (b) blend made from the produce of two or more European Community countries in case of coupage of products produced in two or more Member States; (c) must obtained in ( ¦) from grapes harvested in ( ¦) in case of grape must which has not been made in the Member State where the grapes used were harvested. 3. In the case of United Kingdom, the name of the Member State may be replaced by the name of an individual country forming part of United Kingdom. Article 56 Indication of the bottler, producer, importer and vendor 1. For the purposes of the application of Article 59(1)(e) and (f) of Regulation (EC) No 479/2008 and of this Article: (a) bottler means a natural or legal person or a group of such persons carrying out bottling or having bottling carried out on their behalf; (b) bottling means putting the product concerned in containers of a capacity not exceeding 60 litres for subsequent sale; (c) producer means a natural or legal person or a group of such persons by whom or on whose behalf the processing of the grapes, grape musts and wine into sparkling wines, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wines is carried out; (d) importer means a natural or legal person or group of such persons established within the Community assuming responsibility for bringing into circulation non-Community goods within the meaning of Article 4(8) of Council Regulation (EEC) No 2913/92 (14); (e) vendor means a natural or legal person or a group of such persons, not covered by the definition of producer, purchasing and then putting sparkling wines, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wines into circulation; (f) address means the indications of the local administrative area and the Member State in which the head office of the bottler, producer, vendor or importer is situated. 2. The name and address of the bottler shall be supplemented either, (a) by the words bottler or bottled by ( ¦); or (b) by terms, whose conditions of use are defined by Member States, where bottling of wines with protected designation of origin or geographical indication takes place: (i) on the producer's holding; or (ii) on the premises of a producer group; or (iii) in an enterprise located in the demarcated geographical area or in the immediate proximity of the demarcated geographical area concerned. In case of contract bottling, the indication of the bottler shall be supplemented by the words bottled for ( ¦) or, where the name, address of the person who has carried out the bottling on behalf of a third party are indicated, by the words bottled for ( ¦) by ( ¦). Where bottling takes place in another place than that of the bottler, the particulars referred to in this paragraph shall be accompanied by a reference to the exact place where the operation took place and, if it is carried out in another Member State, the name of that State. In case of containers other than bottles, the words packager and packaged by ( ¦) shall replace the words bottler and bottled by ( ¦) respectively, except when the language used does not indicate by itself such a difference. 3. The name and address of the producer or vendor shall be supplemented by the words producer or produced by and vendor or sold by, or equivalent. Member States may make compulsory the indication of the producer. 4. The name and address of the importer shall be preceded by the words importer or imported by ( ¦). 5. The indications referred to in paragraphs 2, 3 and 4 can be grouped together, if they concern the same natural or legal person. One of these indications may be replaced by a code determined by the Member State in which the bottler, producer, importer or vendor has its head office. The code shall be supplemented by a reference to the Member State in question. The name and address of another natural or legal person involved in the commercial distribution other than the bottler, producer, importer or vendor indicated by a code shall also appear on the wine label of the product concerned. 6. Where the name or the address of the bottler, producer, importer or vendor consists of or contains a protected designation of origin or geographical indication, it shall appear on the label: (a) in characters which are no more than half the size of those used either for the protected designation of origin or geographical indications or for the designation of the category of the grapevine product concerned; or (b) by using a code as provided for in paragraph 5, second sub-paragraph. Member States may decide which option applies to products produced in their territories. Article 57 Indication of the holding 1. The terms referring to a holding listed in Annex XIII, other than the indication of the name of the bottler, producer or vendor, shall be reserved for wines with protected designation of origin or geographical indication provided that: (a) the wine is made exclusively from grapes harvested in vineyards exploited by that holding; (b) the winemaking is entirely carried out on that holding; (c) Member States regulate the use of their respective terms listed in Annex XIII. Third countries establish the rules on use applicable to their respective terms listed in Annex XIII, including those emanating from representative professional organisations. 2. The name of a holding may be used by other operators involved in the marketing of the product only where the holding in question agrees to that use. Article 58 Indication of the sugar content 1. The terms listed in Part A of Annex XIV to this Regulation indicating the sugar content shall appear on the label of the products provided for in Article 59(1)(g) of Regulation (EC) No 479/2008. 2. If the sugar content of the products, expressed in terms of fructose and glucose (including any sucrose), justifies the use of two of the terms listed in Part A of Annex XIV, only one of those two terms shall be chosen. 3. Without prejudice to the conditions of use described in Part A of Annex XIV, the sugar content may not differ by more than 3 grams per litre from what appears on the product label. Article 59 Derogations In accordance with Article 59(3)(b) to Regulation (EC) No 479/2008, the terms protected designation of origin may be omitted for wines bearing the following protected designations of origin, provided this possibility is regulated in the Member State legislation or in the rules applicable in the third country concerned, including those emanating from representative professional organisations: (a) Cyprus: Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria); (b) Greece: Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos); (c) Spain: Cava, Jerez, XÃ ©rÃ ¨s or Sherry, Manzanilla; (d) France: Champagne; (e) Italy: Asti, Marsala, Franciacorta; (f) Portugal: Madeira or MadÃ ¨re, Port or Porto. Article 60 Specific rules for aerated sparkling wine, aerated semi-sparkling wine and quality sparkling wine 1. The terms aerated sparkling wine and aerated semi-sparkling wine as referred to in Annex IV to Regulation (EC) No 479/2008 shall be supplemented in characters of the same type and size by the words obtained by adding carbon dioxide or obtained by adding carbon anhydride, except when the language used indicates by itself that carbon dioxide has been added. The words obtained by adding carbon dioxide or obtained by adding carbon anhydride shall be indicated even where Article 59(2) of Regulation (EC) No 479/2008 applies. 2. For quality sparkling wines, the reference to the category of the grapevine product may be omitted for wines whose labels include the term Sekt. SECTION 2 Optional particulars Article 61 Vintage year 1. The vintage year referred to in Article 60(1)(a) of Regulation (EC) No 479/2008 may appear on the labels of products as referred to in Article 49 provided that at least 85 % of the grapes used to make the products have been harvested in the year in question. This does not include: (a) any quantity of products used in sweetening, expedition liqueur or tirage liqueur or (b) any quantity of product as referred to in Annex IV(3)(e) and (f) to Regulation (EC) No 479/2008. 2. For products traditionally obtained from grapes harvested in January or February, the vintage year to appear on the label of wines shall be that of the previous calendar year. 3. Products without protected designation of origin or geographical indication shall also comply with the requirements laid down in paragraphs 1 and 2 of this Article and in Article 63. Article 62 Name of wine grape variety 1. The names of the wine grape varieties or their synonyms referred to in Article 60(1)(b) of Regulation (EC) No 479/2008 used for the production of products as referred to in Article 49 of this Regulation may appear on the labels of the products concerned under the conditions laid down in points (a) and (b) of this Article. (a) For wines produced in the European Community, the names of the wine grape varieties or their synonyms shall be those mentioned in the wine grape varieties classification as referred to in Article 24(1) of Regulation (EC) No 479/2008. For Member States exempted from the classification obligation as provided for in Article 24(2) of Regulation (EC) No 479/2008, the names of the wine grape varieties or synonyms shall be mentioned in the International list of vine varieties and their synonyms managed by the International Organisation of Vine and Wine (OIV). (b) For wines originating in third countries, the conditions of use of the names of the wine grape varieties or their synonyms shall conform with the rules applicable to wine producers in the third country concerned, including those emanating from representative professional organisations and the names of the wine grape varieties or their synonyms are mentioned in at least one of the following lists: (i) the International Organisation of Vine and Wine (OIV); (ii) the Union for the Protection of Plant Varieties (UPOV); (iii) the International Board for Plant Genetic Resources (IBPGR). (c) For products with protected designation of origin or geographical indication or with a geographical indication of a third country, the names of the wine grape varieties or their synonyms may be mentioned: (i) if only one wine grape variety or its synonym is named, at least 85 % of the products have been made from that variety, not including:  any quantity of products used in sweetening, expedition liqueur or tirage liqueur; or  any quantity of product as referred to in Annex IV(3)(e) and (f) to Regulation (EC) No 479/2008; (ii) if two or more wine grape varieties or their synonyms are named, 100 % of the products concerned have been made from these varieties, not including:  any quantity of products used in sweetening, expedition liqueur or tirage liqueur; or  any quantity of product as referred to in Annex IV(3)(e) and (f) of Regulation (EC) No 479/2008. In the case referred to in point (ii), the wine grape varieties must appear in descending order of the proportion used and in characters of the same size. (d) For products without protected designation of origin or geographical indication, the names of the wine grape varieties or their synonyms may be mentioned provided the requirements laid down in points (a) or (b), and (c) of paragraph 1 and in Article 63 are fulfilled. 2. In the case of sparkling wines and quality sparkling wines, the wine grape variety names used to supplement the description of the product, namely, pinot blanc, pinot noir, pinot meunier or pinot gris and the equivalent names in the other Community languages, may be replaced by the synonym pinot. 3. By way of derogation from Article 42(3) of Regulation (EC) No 479/2008, the wine grape variety names and their synonyms listed in Part A of Annex XV to this Regulation, that consist of or contain a protected designation of origin or geographical indication may only appear on the label of a product with protected designation of origin or geographical indication or geographical indication of a third country if they were authorised under Community rules in force on 11 May 2002 or on the date of accession of Member States, whichever is later. 4. The wine grape variety names and their synonyms listed in Part B of Annex XV to this Regulation, that partially contain a protected designation of origin or geographical indication and directly refers to the geographical element of the protected designation of origin or geographical indication in question, may only appear on the label of a product with protected designation of origin or geographical indication or geographical indication of a third country. Article 63 Specific rules on wine grape varieties and vintage years for wines without protected designation of origin or geographical indication. 1. Member States shall designate the competent authority or authorities responsible for ensuring certification as provided for in Article 60(2)(a) of Regulation (EC) No 479/2008, in accordance with the criteria laid down in Article 4 of Regulation (EC) No 882/2004 of the European Parliament and of the Council (15). 2. Certification of wine, at any stage of the production, including during the conditioning of the wine, shall be ensured either by: (a) the competent authority or authorities referred to in paragraph 1; or, (b) one or more control bodies within the meaning of point 5 of the second subparagraph of Article 2 of Regulation (EC) No 882/2004 operating as a product certification body in accordance with the criteria laid down in Article 5 of that Regulation. The authority or authorities referred to in paragraph 1 shall offer adequate guarantees of objectivity and impartiality, and have at their disposal the qualified staff and resources needed to carry out their tasks. The certification bodies referred to in point (b) of the first subparagraph shall comply with, and from 1 May 2010 be accredited in accordance with, the European standard EN 45011 or ISO/IEC Guide 65 (General requirements for bodies operating product certification systems). The costs of the certification shall be borne by the operators subject to it. 3. The Certification procedure as provided for in Article 60(2)(a) of Regulation (EC) No 479/2008 shall ensure administrative evidence to support the veracity of the wine grape variety(-ies) or the vintage year shown on the label of the wine(s) concerned. In addition, producing Member States may decide on: (a) an organoleptic test of the wine relating to the odour and the taste with the view to verifying that the essential characteristic of the wine is due to the wine grape variety(-ies) used may be carried out and shall concern anonymous samples; (b) an analytical test in case of a wine made from a single wine grape variety. The certification procedure shall be carried out by competent authority(-ies) or control body(-ies) as referred to in paragraphs 1 and 2 in the Member State in which production took place. The certification shall be carried out either through: (a) random checks based on a risk analysis; (b) sampling; or (c) systematically. In the case of random checks, they shall be based on a control plan pre-established by the authority(-ies) covering different stages of production of the product. The control plan shall be known by the operators. Member States shall select randomly the minimum number of operators to be subjected to this check. In the case of sampling, Member States shall ensure that by their number, nature and frequency controls, they are representative of the whole of their territory and correspond to the volume of wine-sector products marketed or held with a view to their marketing. Random checks may be combined with sampling. 4. As regards Article 60(2)(a) of Regulation (EC) No 479/2008, producing Member States shall ensure that producers of the wines in question are approved by the Member State where the production takes place. 5. As regards control, including traceability, producing Member States shall ensure that Title V of Regulation (EC) No 555/2008 and Regulation (EC) No 606/2009 apply. 6. In case of a trans-border wine as referred to in Article 60(2)(c) of Regulation (EC) No 479/2008, certification can be carried out by either one of the authority(-ies) of the Member States concerned. 7. For wines produced in accordance with Article 60(2) of Regulation (EC) No 479/2008, Member States may decide to use the terms varietal wine supplemented by the name(s) of: (a) the Member State(s) concerned; (b) the wine grape variety(-ies). For wines without protected designation of origin, protected geographical indication or geographical indication produced in third countries which bear on labels the name of one or more wine grape varieties or the vintage year, third countries may decide to use the terms varietal wine supplemented by the name(s) of the third country(ies) concerned. In the case of the indication of the name(s) of the Member State(s) or third country(ies), Article 55 of this Regulation shall not apply. 8. Paragraphs 1 to 6 shall apply for products produced from grapes harvested as from and including 2009. Article 64 Indication of the sugar content 1. Save as otherwise provided for in Article 58 of this Regulation, the sugar content expressed as fructose and glucose as provided for in Part B of Annex XIV to this Regulation, may appear on the label of the products as referred to in Article 60(1)(c) of Regulation (EC) No 479/2008. 2. If the sugar content of the products justifies the use of two of the terms listed in Part B of Annex XIV to this Regulation, only one of those two terms shall be chosen. 3. Without prejudice to the conditions of use described in Part B of Annex XIV to this Regulation, the sugar content may not differ by more than 1 gram per litre from what appears on the product label. 4. Paragraph 1 shall not apply for products referred to in paragraphs 3, 8 and 9 of Annex IV of Regulation (EC) No 479/2008 provided that Member States or third countries regulate the conditions of use of the indication of the sugar content. Article 65 Indication of the Community symbols 1. The Community symbols referred to in Article 60(1)(e) of Regulation (EC) No 479/2008 may appear on labels of wines as laid down in Annex V to Commission Regulation (EC) No 1898/2006 (16). Notwithstanding Article 59, the indications PROTECTED DESIGNATION OF ORIGIN and PROTECTED GEOGRAPHICAL INDICATION within the symbols may be replaced by the equivalent terms in another official language of the Community as laid down in the aforesaid Annex. 2. Where the Community symbols or the indications referred to in Article 60(1)(e) of Regulation (EC) No 479/2008 appear on the label of a product, they shall be accompanied by the corresponding protected designation of origin or geographical indication. Article 66 Terms referring to certain production methods 1. In Accordance with Article 60(1)(f) of Regulation (EC) No 479/2008, wines marketed in the Community may bear indications referring to certain production methods, among others, those which are laid down in paragraphs 2, 3, 4, 5 and 6 of this Article. 2. The indications listed in Annex XVI are the only terms which may be used to describe a wine with protected designations of origin or geographical indications or with a geographical indication of a third country that has been fermented, matured or aged in a wood container. Member States and third countries may, however, establish other indications equivalent to those laid down in Annex XVI for such wines. Use of one of the indications referred to in the first subparagraph shall be permitted where the wine has been aged in a wood container in accordance with the national rules in force, even when the ageing process continues in another type of container. The indications referred to in the first subparagraph may not be used to describe a wine that has been produced with the aid of oak chips, even in association with the use of a wood container or wood containers. 3. The expression bottle-fermented may be used only to describe sparkling wines with protected designations of origin or geographical indication of a third country or quality sparkling wines provided that: (a) the product was made sparkling by a second alcoholic fermentation in a bottle; (b) the length of the production process, including ageing in the undertaking where the product was made, calculated from the start of the fermentation process designed to make the cuvÃ ©e sparkling, has not been less than nine months; (c) the process of fermentation designed to make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the lees lasted at least 90 days; and (d) the product was separated from the lees by filtering in accordance with the racking method or by disgorging. 4. The expressions bottle-fermented by the traditional method or traditional method or classical method or classical traditional method may be used only to describe sparkling wines with protected designations of origin or with a geographical indication of a third country or quality sparkling wines provided the product: (a) was made sparkling by a second alcoholic fermentation in the bottle; (b) stayed without interruption in contact with the lees for at least nine months in the same undertaking from the time when the cuvÃ ©e was constituted; (c) was separated from the lees by disgorging. 5. The expression CrÃ ©mant may only be used for white or rosÃ © quality sparkling wines with protected designations of origin or with a geographical indication of a third country provided: (a) the grapes shall be harvested manually; (b) the wine is made from must obtained by pressing whole or destemmed grapes. The quantity of must obtained shall not exceed 100 litres for every150 kg of grapes; (c) the maximum sulphur dioxide content does not exceed 150 mg/l; (d) the sugar content is less than 50 g/l; (e) the wine complies with the requirements laid down in paragraph 4; and (f) without prejudice to Article 67, the term CrÃ ©mant shall be indicated on labels of quality sparkling wines in combination with the name of the geographical unit underlying the demarcated area of the protected designation of origin or the a geographical indication of a third country in question. Points (a) and (f) does not apply to producers who own trademarks containing the term crÃ ©mant registered before 1 March 1986. 6. References to the organic production of grapes are governed by Council Regulation (EC) No 834/2007 (17). Article 67 Name of a smaller or larger geographical unit than the area underlying the designation of origin or geographical indication and geographical area references 1. As regards Article 60(1)(g) to Regulation (EC) No 479/2008 and without prejudice to Articles 55 and 56 of this Regulation, the name of a geographical unit and geographical area references may only appear on labels of wines with protected designation of origin or geographical indication or with a geographical indication of a third country. 2. For the use of the name of a smaller geographical unit than the area underlying the designation of origin or geographical indication the area of the geographical unit in question shall be well defined. Member States may establish rules concerning the use of these geographical units. At least 85 % of the grapes from which the wine has been produced originate in that smaller geographical unit. The remaining 15 % of the grapes shall originate in the geographical demarcated area of the designation of origin or geographical indication concerned. Member States may decide, in the case of registered trademarks or trademarks established by use before 11 May 2002 which contain or consist of a name of a smaller geographical unit than the area underlying the designation of origin or geographical indication and geographical area references of the Member States concerned, not to apply the requirements laid down in the third and fourthsentences of the first subparagraph. 3. The name of a smaller or larger geographical unit than the area underlying the designation of origin or geographical indication or a geographical area references shall consist of: (a) a locality or group of localities; (b) a local administrative area or part thereof; (c) a wine-growing sub-region or part thereof; (d) an administrative area. SECTION 3 Rules on certain specific bottle shapes and closures and additional provisions laid down by the producer Member States Article 68 Conditions of use of certain specific bottle shapes To qualify for inclusion in the list of specific types of bottle set out in Annex XVII, a bottle type shall meet the following requirements: (a) it shall have been exclusively, genuinely and traditionally used for the last 25 years for a wine with a particular protected designation of origin or geographical indication; and (b) its use shall evoke for consumers a wine with a particular protected designation of origin or geographical indication. Annex XVII indicates the conditions governing the use of the recognised specific types of bottles. Article 69 Rules on presentation for certain products 1. Only sparkling wine, quality sparkling wine and quality aromatic sparkling wine shall be marketed or exported in sparkling wine-type glass bottles closed with: (a) for bottles with a nominal volume more than 0,20 litres: a mushroom-shaped stopper made of cork or other material permitted to come into contact with foodstuffs, held in place by a fastening, covered, if necessary, by a cap and sheathed in foil completely covering the stopper and all or part of the neck of the bottle; (b) for bottles with a nominal volume content not exceeding 0,20 litres: any other suitable closure. 2. Member States may decide that the requirement laid down in paragraph 1 applies to: (a) products traditionally bottled in such bottles and which: (i) are listed in Article 25(2)(a) of Regulation (EC) No 479/2008; (ii) are listed in paragraphs 7, 8 and 9 of Annex IV of Regulation (EC) No 479/2008; (iii) are listed in Council Regulation (EEC) No 1601/1991 (18); or (iv) have an actual alcoholic strength by volume no greater than 1,2 % vol; (b) other products than those referred to in point (a) provided that they do not mislead consumers with regard the real nature of the product. Article 70 Additional provisions laid down by the producer Member States relating to labelling and presentation 1. For wines with protected designation of origin or geographical indication produced on their territory, the particulars referred to in Articles 61, 62 and 64 to 67 may be rendered compulsory, prohibited or limited as regards their use by introducing conditions stricter than those laid down in this Chapter through the corresponding product specifications of those wines. 2. As regards wines without protected designation of origin or geographical indication produced on their territory, Member States may render compulsory the particulars referred to in Articles 64 and 66. 3. For control purposes, Member States may decide to define and regulate other particulars than those listed in Articles 59(1) and 60(1) of Regulation (EC) No 479/2008 for wines produced in their territories. 4. For control purposes, Member States may decide to render applicable Article 58, 59 and 60 of Regulation (EC) No 479/2008 for wines bottled in their territories but not marketed or exported yet. CHAPTER V GENERAL, TRANSITIONAL AND FINAL PROVISIONS Article 71 Wine names protected under Regulation (EC) No 1493/1999 1. The Commission shall mark any document received from the Member States under Article 51(2) of Regulation (EC) No 479/2008, concerning a designation of origin or geographical indication as referred to in Article 51(3) of that Regulation, with the date of receipt and file number. The Member State concerned shall receive an acknowledgement of receipt indicating at least: (a) the file number; (b) the number of documents received; and (c) the date of receipt of the documents. The date of submission to the Commission shall be the date on which the documents are entered in the Commission's mail registry. 2. Any decision to cancel a designation of origin or geographical indication concerned in accordance with Article 51(4) of Regulation (EC) No 479/2008 shall be taken by the Commission on the basis of the documents available to it under Article 51(2) of that Regulation. Article 72 Temporary labelling 1. By way of derogation from Article 65 of this Regulation, wines bearing a designation of origin or a geographical indication, whose designation of origin or geographical indication concerned meet the requirements as referred to in Article 38(5) of Regulation (EC) No 479/2008, shall be labelled in accordance with the provisions laid down in Chapter IV of this Regulation. 2. Where the Commission decides not to confer protection to a designation of origin or geographical indication pursuant to Article 41 of Regulation (EC) No 479/2008, wines labelled in accordance with paragraph 1 of this Article shall be withdrawn from the market or re-labelled in accordance with Chapter IV of this Regulation. Article 73 Transitional provisions 1. Wine names recognised by Member States as designation of origin or geographical indication by 1 August 2009, which have not been published by the Commission under Article 54(5) of Regulation (EC) No 1493/1999 or Article 28 of Regulation (EC) No 753/2002, shall be subject to the procedure provided for in Article 51(1) of Regulation (EC) No 479/2008. 2. Any amendment to the product specification referred to wine names protected pursuant to Article 51(1) of Regulation (EC) No 479/2008, or wine names not protected pursuant to Article 51(1) of Regulation (EC) No 479/2008, which has been filed with the Member State at the latest on 1 August 2009, shall be subject to the procedure referred to in Article 51(1) of Regulation (EC) No 479/2008 provided that there is an approval decision by the Member State and a technical file as provided for in Article 35(1) of Regulation (EC) No 479/2008 communicated to the Commission at the latest on 31 December 2011. 3. Member States which have not introduced the laws, regulation, or administrative provisions necessary to comply with Article 38 of Regulation (EC) No 479/2008 by 1 August 2009, shall do it by 1 August 2010. In the meantime, Articles 9, 10, 11 and 12 apply mutadis mutandis as preliminary national procedure referred to in Article 38 of Regulation (EC) No 479/2008 in the Member States concerned. 4. Wines placed on the market or labelled before 31 December 2010, that comply with the relevant provisions applicable before 1 August 2009 may be marketed until stocks are exhausted. Article 74 Repeal Regulations (EC) No 1607/2000 and (EC) No 753/2002 are hereby repealed. Article 75 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2009 For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. (2) OJ L 40, 11.2.1989, p. 1. (3) OJ L 186, 30.6.1989, p. 21. (4) OJ L 109, 6.5.2000, p. 29. (5) OJ L 247, 21.9.2007, p. 17. (6) OJ L 189, 20.7.2007, p. 1. (7) OJ L 179, 14.7.1999, p. 1. (8) OJ L 185, 25.7.2000, p. 17. (9) OJ L 118, 4.5.2002, p. 1. (10) See page 1 of this Official Journal. (11) OJ L 170, 30.6.2008, p. 1. (12) OJ L 299, 8.11.2008, p. 25. (13) OJ L 11, 14.1.1994, p. 1. (14) OJ L 302, 19.10.1992, p. 1. (15) OJ L 165, 30.4.2004, p. 1. (16) OJ L 369, 23.12.2006, p. 1. (17) OJ L 189, 20.7.2007, p. 1. (18) OJ L 149, 14.6.1991, p. 1. ANNEX I APPLICATION FOR REGISTRATION OF A DESIGNATION OF ORIGIN OR GEOGRAPHICAL INDICATION Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language used for submission of application ¦ File number ¦ [to be completed by the Commission] Applicant Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Legal status, size and composition (in the case of legal persons) ¦ Nationality ¦ Tel, fax, e-mail ¦ Intermediary  Member State(s) (*)  Third-country authority (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Tel, fax, e-mail ¦ Name to be registered ¦  Designation of origin (*)  Geographical indication (*) [(*) delete as appropriate] Proof of protection in third country ¦ Categories of grapevine products ¦ [on separate sheet] Product specification Number of pages ¦ Name(s) of signatory(ies) ¦ Signature(s) ¦ ANNEX II SINGLE DOCUMENT Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language used for submission of application ¦ File number ¦ [to be completed by the Commission] Applicant Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Legal status (in the case of legal persons) ¦ Nationality ¦ Intermediary  Member State(s) (*)  Third-country authority (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Name to be registered ¦  Designation of origin (*)  Geographical indication (*) [(*) delete as appropriate] Description of the wine(s) (1) ¦ Indication of traditional terms, as referred to in Article 54(1)(a) (2) , which are linked to this designation of origin or geographical indication ¦ Specific oenological practices (3) ¦ Demarcated area ¦ Maximum yield(s) per hectare ¦ Authorised wine grape varieties ¦ Link with the geographical area (4) ¦ Further conditions (3) ¦ Reference to product specification (1) Including a reference to the products covered by Article 33(1) of Regulation (EC) No 479/2008. (2) Article 54(1)(a) of Regulation (EC) No 479/2008. (3) Optional. (4) Describe the specific nature of the product and geographical area and the causal link between the two. ANNEX III REQUEST OF OBJECTION TO A DESIGNATION OF ORIGIN OR GEOGRAPHICAL INDICATION Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of request of objection ¦ File number ¦ [to be completed by the Commission] Objector Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Tel, fax, e-mail ¦ Intermediary  Member State(s) (*)  Third-country authority (optional) (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Objected name ¦  Designation of origin (*)  Geographical indication (*) [(*) delete as appropriate] Prior rights  Protected designation of origin (*)  Protected geographical indication (*)  National geographical indication (*) [(*) delete as appropriate] Name ¦ Registration number ¦ Date of registration (DD/MM/YYYY) ¦  Trademark Sign ¦ List of products and services ¦ Registration number ¦ Date of registration ¦ Country of origin ¦ Reputation/renown (*) ¦ [(*) delete as appropriate] Grounds for objection  Article 42(1) of Regulation (EC) No 479/2008 (*)  Article 42(2) of Regulation (EC) No 479/2008 (*)  Article 43(2) of Regulation (EC) No 479/2008 (*)  Article 45(2)(a) of Regulation (EC) No 479/2008 (*)  Article 45(2)(b) of Regulation (EC) No 479/2008 (*)  Article 45(2)(c) of Regulation (EC) No 479/2008 (*)  Article 45(2)(d) of Regulation (EC) No 479/2008 (*) [(*) delete as appropriate] Explanation of ground(s) ¦ Name of signatory ¦ Signature ¦ ANNEX IV APPLICATION FOR AMENDMENT TO A DESIGNATION OF ORIGIN OR GEOGRAPHICAL INDICATION Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of amendment ¦ File number ¦ [to be completed by the Commission] Intermediary  Member State(s) (*)  Third-country authority (optional) (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Tel, fax, e-mail ¦ Name ¦  Designation of origin (*)  Geographical indication (*) [(*) delete as appropriate] Specification heading affected by the amendment Protected name (*) Description of product (*) Oenological practices used (*) Geographical area (*) Yield per hectare (*) Wine grape varieties used (*) Link (*) Names and addresses of control authorities (*) Other (*) [(*) delete as appropriate] Amendment  Amendment to the product specification not entailing an amendment to the single document (*) Amendment to the product specification entailing an amendment to the single document (*) [(*) delete as appropriate]  Minor amendment (*)  Major amendment (*) [(*) delete as appropriate] Explanation of the amendment ¦ Amended single document [on separate sheet] Name of signatory ¦ Signature ¦ ANNEX V REQUEST OF CANCELLATION CONCERNING A DESIGNATION OF ORIGIN OR GEOGRAPHICAL INDICATION Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Author of request of cancellation ¦ File number ¦ [to be completed by the Commission] Language of request of cancellation ¦ Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Tel, fax, e-mail ¦ Contested name ¦  Designation of origin (*)  Geographical indication (*) [(*) delete as appropriate] Legitimate interest of the author of the request ¦ Statement by the Member State or third country ¦ Grounds for cancellation  Article 34(1)(a) of Regulation (EC) No 479/2008 (*)  Article 34(1)(b) of Regulation (EC) No 479/2008 (*)  Article 35(2)(a) of Regulation (EC) No 479/2008 (*)  Article 35(2)(b) of Regulation (EC) No 479/2008 (*)  Article 35(2)(c) of Regulation (EC) No 479/2008 (*)  Article 35(2)(d) of Regulation (EC) No 479/2008 (*)  Article 35(2)(e) of Regulation (EC) No 479/2008 (*)  Article 35(2)(f) of Regulation (EC) No 479/2008 (*)  Article 35(2)(g) of Regulation (EC) No 479/2008 (*)  Article 35(2)(h) of Regulation (EC) No 479/2008 (*)  Article 35(2)(i) of Regulation (EC) No 479/2008 (*) [(*) delete as appropriate] Substantiation of the ground(s) ¦ Name of signatory ¦ Signature ¦ ANNEX VI REQUEST OF CONVERSION OF A PROTECTED DESIGNATION OF ORIGIN INTO A GEOGRAPHICAL INDICATION Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language used for submission of application ¦ File number ¦ [to be completed by the Commission] Applicant Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Legal status, size and composition (in the case of legal persons) ¦ Nationality ¦ Tel, fax, e-mail ¦ Intermediary  Member State(s) (*)  Third-country authority (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Tel, fax, e-mail ¦ Name to be registered ¦ Proof of protection in third country ¦ Product categories ¦ [on separate sheet] Product specification Number of pages ¦ Name(s) of signatory(ies) ¦ Signature(s) ¦ ANNEX VII APPLICATION FOR RECOGNITION OF A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (included this one) ¦ Language of the application ¦ File number ¦ [to be completed by the Commission] Applicant Competent authority of the Member State (*) Competent authority of the third country (*) Representative professional organisation (*) [(*) to cross out the useless indication] Address (street number and name, town/city and postal code, country) ¦ Legal entity (only in case of a representative professional organisation) ¦ Nationality ¦ Tel, fax, e-mail ¦ Denomination ¦ Traditional term under Article 54(1)(a) of Regulation (EC) No 479/2008 (*) Traditional term under Article 54(1)(b) of Regulation (EC) No 479/2008 (*) [(*) to cross out the useless indication] Language  Article 31(a) (*)  Article 31(b) (*) [(*) delete as appropriate] List of protected designations of origin or geographical indications concerned ¦ Grapevine products categories ¦ Definition ¦ Copy of the rules [to be attached] Name of the signatory ¦ Signature ¦ ANNEX VIII REQUEST OF OBJECTION TO A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of request of objection ¦ File number ¦ [to be completed by the Commission] Objector Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Tel, fax, e-mail ¦ Intermediary  Member State(s) (*)  Third-country authority (optional) (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Objected traditional term ¦ Prior rights  Protected designation of origin (*)  Protected geographical indication (*)  National geographical indication (*) [(*) delete as appropriate] Name ¦ Registration number ¦ Date of registration (DD/MM/YYYY) ¦  Trademark Sign ¦ List of products and services ¦ Registration number ¦ Date of registration ¦ Country of origin ¦ Reputation/renown (*) ¦ [(*) delete as appropriate] Grounds for objection  Article 31 (*)  Article 35 (*)  Article 40(2)(a) (*)  Article 40(2)(b) (*)  Article 40(2)(c) (*)  Article 41(3) (*)  Article 42(1) (*)  Article 42(2) (*)  Article 54 of Regulation (EC) No 479/2008 (*) [(*) delete as appropriate] Explanation of ground(s) ¦ Name of signatory ¦ Signature ¦ ANNEX IX REQUEST OF CANCELLATION CONCERNING A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Author of the request of cancellation ¦ File number ¦ [to be completed by the Commission] Language of request of cancellation ¦ Name of legal or natural person ¦ Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Tel, fax, e-mail ¦ Contested traditional term ¦ Legitimate interest of the author of the request ¦ Declaration by the Member State or third country ¦ Grounds for cancellation  Article 31 (*)  Article 35 (*)  Article 40(2)(a) (*)  Article 40(2)(b) (*)  Article 40(2)(c) (*)  Article 41(3) (*)  Article 42(1) (*)  Article 42(2) (*)  Article 54 of Regulation (EC) No 479/2008 (*) [(*) delete as appropriate] Substantiation of the ground(s) ¦ Name of signatory ¦ Signature ¦ ANNEX X PICTOGRAM REFERRED TO IN ARTICLE 51(2) ANNEX XI LIST OF REPRESENTATIVE TRADE ORGANISATIONS REFERRED TO IN ARTICLE 30(2) AND THEIR MEMBERS Third country Name of representative professional organisation Members of representative professional organisation  South Africa  South African Fortified Wine Producers Association (SAFPA)  Allesverloren Estate  Axe Hill  Beaumont Wines  Bergsig Estate  Boplaas Wine Cellar  Botha Wine Cellar  Bredell Wines  Calitzdorp Wine Cellar  De Krans Wine Cellar  De Wet Co-op  Dellrust Wines  Distell  Domein Doornkraal  Du Toitskloof Winery  Groot Constantia Estate  Grundheim Wine Cellar  Kango Wine Cellar  KWV International  Landskroon Wine  Louiesenhof  Morgenhog Estate  Overgaauw Estate  Riebeek Cellars  Rooiberg Winery  Swartland Winery  TTT Cellars  Vergenoegd Wine Estate  Villiera Wines  Withoek Estate ANNEX XII LIST OF TRADITIONAL TERMS AS REFERRED TO IN ARTICLE 40 Traditional terms Language Wines (1) Summary of definition/condition of use (2) Third countries concerned PART A  Traditional terms as referred to in Article 54(1)(a) of Regulation (EC) No 479/2008 BELGIUM Appellation dorigine contrÃ ´lÃ ©e French PDO (1, 4) Traditional terms used in place of protected designation of origin Gecontroleerde oorsprongsbenaming Dutch PDO (1, 4) Landwijn Dutch PGI (1) Traditional terms used in place of protected geographical indication Vin de pays French PGI (1) BULGARIA Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã °Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã ) (guaranteed designation of origin) Bulgarian PDO (1, 3, 4) Traditional terms used in place of protected designation of origin or protected geographical indication 14.4.2000 Ã Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸ÃÃ °Ã ½Ã ¾Ã ½Ã °Ã ¸Ã ¼Ã µÃ ½Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Ã Ã Ã Ã ) (guaranteed and controlled designation of origin) Bulgarian PDO (1, 3, 4) Ã Ã »Ã °Ã ³Ã ¾ÃÃ ¾Ã ´Ã ½Ã ¾ Ã Ã »Ã °Ã ´Ã ºÃ ¾ Ã ²Ã ¸Ã ½Ã ¾ (Ã Ã ¡Ã ) (noble sweet wine) Bulgarian PDO (3) PÃ µÃ ³Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ (Regional wine) Bulgarian PGI (1, 3, 4) CZECH REPUBLIC JakostnÃ ­ Ã ¡umivÃ © vÃ ­no stanovenÃ © oblasti Czech PDO (4) The wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the production of wine used for manufacturing quality sparkling wine produced in specific region has been carried out in the wine-growing area, in the defined area was not been exceeded the yield per hectare according to: wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. JakostnÃ ­ vÃ ­no Czech PDO (1) The wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the yield per hectare was not enhanced, the grapes of which the wine was produced, reached the sugar content 15 ° NM at least, wine harvesting and producing, with the exception of bottling, were carried out in the wine region concerned, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. JakostnÃ ­ vÃ ­no odrÃ ¯dovÃ © Czech PDO (1) The wine classified by the Czech Agriculture and Food Inspection Authority is produced from grapes, pulp, wine must, wine produced from the grapes harvested on defined vineyard or by means of blending quality wines, and that not more than from three varieties. JakostnÃ ­ vÃ ­no znÃ ¡mkovÃ © Czech PDO (1) The wine classified by the Czech Agriculture and Food Inspection Authority is produced from grapes, pulp, wine must, possibly from the wine produced from grapes harvested on defined vineyard. JakostnÃ ­ vÃ ­no s pÃ Ã ­vlastkem, supplemented by:  KabinetnÃ ­ vÃ ­no  PozdnÃ ­ sbÃ r  VÃ ½bÃ r z hroznÃ ¯  VÃ ½bÃ r z bobulÃ ­  VÃ ½bÃ r z cibÃ ©b  LedovÃ © vÃ ­no  SlÃ ¡movÃ © vÃ ­no Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes, pulp, or wine must, possibly from wine produced from the grapes harvested on defined vineyard in the area or sub-area concerned; where the yield per hectare was not exceeded; the wine was produced from grapes, whose origin, sugar content and weight, if need be variety or blend of varieties, or infection by grey mould Botrytis cinerea P. in noble-rot form were verified by the Inspection and comply with the requirements for particular sort of the quality wine with attributes, or through blending quality wines with attributes, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation, the wine was classified by the Inspection as quality wine with one of the following attributes:  KabinetnÃ ­ vÃ ­no can be produced only from the grapes the sugar content of which reaches 19 ° NM at least,  PozdnÃ ­ sbÃ r can be produced only from the grapes the sugar content of which reaches 21 ° NM at least,  VÃ ½bÃ r z hroznÃ ¯ can be produced only from the grapes the sugar content of which reaches 24 ° NM at least,  VÃ ½bÃ r z bobulÃ ­ is allowed to be produced only from the selected berries, which reached the sugar content 27 ° NM at least,  VÃ ½bÃ r z cibÃ ©b is allowed to be produced only from the selected berries affected by the by noble rot or from overripe berries, which reached the sugar content 32 ° NM at least,  LedovÃ © vÃ ­no is allowed to be produced only from the grapes, which have been harvested at the temperatures 7 °C and lower and in the course of harvesting and processing have been left frozen and obtained wine must showed the sugar content 27 ° NM at least,  SlÃ ¡movÃ © vÃ ­no is allowed to be produced only from the grapes, which have been stored before processing on the straw or reed, if need be hung in ventilated room for a period of at least three months, and obtained must showed the sugar content 27 ° NM at least. PozdnÃ ­ sbÃ r Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the yield per hectare was not enhanced, the grapes of which the wine was produced reached the sugar content 21 ° NM at least, wine harvesting and producing, with the exception of bottling, were carried out in the wine region concerned, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. VÃ ­no s pÃ Ã ­vlastkem, supplemented by:  KabinetnÃ ­ vÃ ­no  PozdnÃ ­ sbÃ r  VÃ ½bÃ r z hroznÃ ¯  VÃ ½bÃ r z bobulÃ ­  VÃ ½bÃ r z cibÃ ©b  LedovÃ © vÃ ­no  SlÃ ¡movÃ © vÃ ­no Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes, pulp, or wine must, possibly from wine produced from the grapes harvested on defined vineyard in the area or sub-area concerned; where the yield per hectare was not exceeded; the wine was produced from grapes, whose origin, sugar content and weight, if need be variety or blend of varieties, or infection by grey mould Botrytis cinerea P. in noble-rot form were verified by the Inspection and comply with the requirements for particular sort of the quality wine with attributes, or through blending quality wines with attributes, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation, the wine was classified by the Inspection as quality wine with one of the following attributes:  KabinetnÃ ­ vÃ ­no can be produced only from the grapes the sugar content of which reaches 19 ° NM at least,  PozdnÃ ­ sbÃ r can be produced only from the grapes the sugar content of which reaches 21 ° NM at least,  VÃ ½bÃ r z hroznÃ ¯ can be produced only from the grapes the sugar content of which reaches 24 ° NM at least,  VÃ ½bÃ r z bobulÃ ­ is allowed to be produced only from the selected berries, which reached the sugar content 27 ° NM at least,  VÃ ½bÃ r z cibÃ ©b is allowed to be produced only from the selected berries affected by the by noble rot or from overripe berries, which reached the sugar content 32 ° NM at least,  LedovÃ © vÃ ­no is allowed to be produced only from the grapes, which have been harvested at the temperatures 7 °C and lower and in the course of harvesting and processing have been left frozen and obtained wine must showed the sugar content 27 ° NM at least,  SlÃ ¡movÃ © vÃ ­no is allowed to be produced only from the grapes, which have been stored before processing on the straw or reed, if need be hung in ventilated room for a period of at least three months, and obtained must showed the sugar content 27 ° NM at least. JakostnÃ ­ likÃ ©rovÃ © vÃ ­no Czech PDO (3) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on vineyard concerned in the specific region, the yield per hectare was not been exceeded, the production has been carried out in the specific wine region, where the grapes have been harvested, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. ZemskÃ © vÃ ­no Czech PGI (1) Wine produced from the grapes harvested in the Czech Republic territory, which are suitable for quality wine production in the specific region, or from the varieties which are introduced in the list of varieties in the implementing legal regulation, it can be labelled only with the geographical indication laid down by the implementing legal regulation; for producing the wine with geographical indication can be used only the grapes, of which the wine was produced, and whose reached the sugar content 14 ° NM at least and were harvested in the geographical unit, which bears the geographical indication according to this paragraph and complies with the requirements regarding to the quality laid down by the implementing legal regulation; use of the name of other geographical unit that which is introduced in the implementing legal regulation is banned. VÃ ­no origininÃ ¡lnÃ ­ certifikace (VOC or V.O.C.) Czech PDO (1) Wine must be produced at the same or smaller territory than the wine region is; the producer must be a member of the association, which is authorised to grant the designation of a wine with the original certification according to act; the wine is in the conformity at least with the quality requirements regarding to the quality wine according to this act, the wine complies with the conditions set in decision on the permission to grant the designation of the wine of original certification; for the rest the wine must comply with the requirements laid down by this act for particular sorts of wine. DENMARK Regional vin Danish PGI (1, 3, 4) Wine or sparkling wine that is made in Denmark in accordance with the rules set out in national legislation. Regional wine will have undergone an organoleptic and analytical assessment. Its nature and character will be derived in part from the area of production, the grapes that are used and the skill of the producer and winemaker. GERMANY PrÃ ¤dikatswein (QualitÃ ¤tswein mit PrÃ ¤dikat (1)), supplemented by:  Kabinett  SpÃ ¤tlese  Auslese  Beerenauslese  Trockenbeerenauslese  Eiswein German PDO (1) Global category to wines with special attributes which have reached a certain minimum must weight and which are not enriched (neither chaptalised nor enriched with concentrated grape must), supplemented by one of the following indication:  (Kabinett): First quality level of the quality wines with special attributes (PrÃ ¤dikatsweine); Kabinett wines are light and fine, reaching 67 to 85 degrees Ã chsle, depending on grape variety and region;  (SpÃ ¤tlese): Quality wine with special attribute whose must weight lies between 76 and 95 degrees Ã chsle, depending on grape variety and region; the grape should be harvested late and must be fully ripe; SpÃ ¤tlese wines have an intense flavour (not necessarily sweet);  (Auslese): Made from individual selected fully ripe grapes which can be concentrated by botrytis cinerea whose must weight lies between 85 and 100 degrees Ã chsle, depending on grape variety an region;  (Beerenauslese): Made from specially selected, fully ripe berries with a high sugar concentration thanks to botrytis cinerea (noble rot); mostly harvested some time after the normal harvest. Must weight must range between 110 and 125 degrees Ã chsle, depending on grape variety and region: wines of great sweetness and preservability;  (Trockenbeerenauslese): Supreme level of quality wines with special attributes (PrÃ ¤dikatswein), whose must weight exceeds 150 degrees Ã chsle. Wines of that category are made from carefully selected, over-ripe grapes whose juice has been concentrated by botrytis cinerea (noble rot). The berries are shrivelled like raisins. The resulting wines offer a lavish sweetness and have little alcohol;  (Eiswein): Eiswein must be made from grapes harvested during hard frost with temperatures below 7 degrees Celsius; pressed while frozen; unique wine of superior quality with extremely high concentrations of sweetness and acidity QualitÃ ¤tswein, whether or not supplemented by b.A. (QualitÃ ¤tswein bestimmter Anbaugebiete) German PDO (1) Quality wine from defined regions, which has passed an analytical and organoleptical examination and which has fulfilled conditions to the ripeness of the grapes (wine's must weight/Ã chslegrade) QualitÃ ¤tslikÃ ¶rwein, whether or not supplemented by b.A. (QualitÃ ¤tslikÃ ¶rwein bestimmter Anbaugebiete) (2) German PDO (3) Quality liqueur wine from defined regions, which has passed an analytical and organoleptical examination and which has fulfilled conditions to the ripeness of the grapes (wine's must weight/Ã chslegrade) QualitÃ ¤tsperlwein, whether or not supplemented by b.A. (QualitÃ ¤tsperlwein bestimmter Anbaugebiete) (2) German PDO (8) Quality semi-sparkling wine from defined regions, which has passed an analytical and organoleptical examination and which has fulfilled conditions to the ripeness of the grapes (wine's must weight/Ã chslegrade) Sekt b.A. (Sekt bestimmter Anbaugebiete) (2) German PDO (4) Quality sparkling wine of defined regions Landwein German PGI (1) Superior wine because of its slightly higher must weight Winzersekt (2) German PDO (1) Quality sparkling wine produced in specified wine-growing zones obtained from grapes harvested in the same wine-growing establishment in which the manufacturer processes the grapes to wine which are intended to produce the quality sparkling wines produced in a specified wine-growing zone; also applies to producer groups. GREECE Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  (Ã Ã Ã Ã ) (appellation dorigine de qualitÃ © supÃ ©rieure) Greek PDO (1, 3, 4, 15, 16) The name of a region or a specific place, that has been recognised administratively, to describe wines that comply with the following requirements:  they are produced of grapes from prime vine varieties belonging to Vitis vinifera, that come exclusively from this geographical area and their production takes place within this area,  they are produced of grapes from vineyards of low per hectare yields,  their quality and characteristics are essentially or exclusively due to the particular geographical environment with its inherent natural and human factors. [L.D. 243/1969 and L.D. 427/76 on the improvement and protection of the viticultural production] Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã · (Ã Ã Ã ) (appellation dorigine contrÃ ´lÃ ©e) Greek PDO (3, 15) In addition to the indispensable requirements of the appellation dorigine de qualitÃ © supÃ ©rieure, the wines belonging to this category, shall fulfil the following ones:  they are produced of grapes from prime vineyards, with low per hectare yields, cultivated in soils appropriate for the production of quality wines,  comply with certain requirements concerning the pruning system of the vineyards and the minimum content of must in sugar. [L.D. 243/1969 and L.D. 427/76 on improvement and protection of viticultural production] Ã Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  (vin doux naturel) Greek PDO (3) Wines belonging to the category of appellation dorigine contrÃ ´lÃ ©e or appellation dorigine de qualitÃ © supÃ ©rieure wines and comply additionally with the following requirements:  come from grape must witch has an initial natural alcoholic strength of not less than 12 % vol,  have an actual alcoholic strength of not less than 15 % vol and not more than 22 % vol,  have a total alcoholic strength of not less than 17,5 % vol. [L.D. 212/1982 on Registration of Wines with Designation of Origin Samos] Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã  (vin naturellement doux) Greek PDO (3, 15, 16) Wines belonging to the category of appellation dorigine contrÃ ´lÃ ©e or appellation dorigine de qualitÃ © supÃ ©rieure wines and comply additionally with the following requirements:  they are produced of grapes left in the sun or shade,  they are produced without enrichment,  have a natural alcoholic strength of at least 17 % vol (or 300 grams of sugar per litre). [L.D. 212/1982 on Registration of Wines with Designation of Origin Samos] Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · (appellation traditionnelle) Greek PGI (1) Wines produced exclusively in the geographical territory of Greece and in addition:  as for wines with traditional designation Retsina, are produced using grape must treated with resin from the Aleppo pine, and  as for wines with traditional designation Verntea, are produced of grapes from vineyards of Zakynthos Island and meet certain terms concerning the utilised grape varieties, the yields per hectare of the vineyards and the content of must in sugar. [P.D. 514/1979 on production, control and protection of resinous wines and M.D. 397779/92 on definition of requirements for the use of indication Verntea Traditional Designation of Zakynthos] Ã Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã  (vin de pays) Greek PGI (1, 3, 4, 11, 15, 16) The indication referred to a region or a specific place that has been recognised administratively, to describe wines that comply with the following requirements:  possess a specific quality, reputation or other characteristics attributable to their origin,  at least 85 % of the grapes used for their production come exclusively from this geographical area and their production takes place in this geographical area,  obtained from vine varieties that have been classified in the specific area,  are produced of grapes from vineyards located in soils appropriate for viticulture with low per hectare yields,  have, defined for each one, natural and actual alcoholic strength [C.M.D. 392169/1999 General rules on use of the term Regional Wine to describe table wine, as amended by the C.M.D. 321813/2007]. SPAIN DenominaciÃ ³n de origen (DO) Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Name of a region, area, locality or demarcated place that has been recognised administratively to designate wines that fulfill the following conditions:  to be elaborated in the region, area, locality or demarcated place with grapes from them,  to enjoy high prestige in trade due to its origin, and  whose quality and characteristics are due to, fundamental or exclusively, the geographical features that include natural and human factors. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid legislation and in other legislations) Chile DenominaciÃ ³n de origen calificada (DOCa) Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) In addition to the indispensable requirements to the denominaciÃ ³n de origen, the denominacion de origen calificada shall fulfill the following ones:  at least ten years have passed from its recognition as denominaciÃ ³n de origen,  the protected products are marketed exclusively bottled from wineries registered and located in the delimited geographic area, and  the area considered apt to produce wines with right to the described denomination of origin are delimited cartographically, by each municipal term. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid law and in other legislations) Vino de calidad con indicaciÃ ³n geogrÃ ¡fica Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Wine elaborated in a region, area, locality or demarcated place with grapes originated inside that territory, whose quality, reputation or characteristics are due to the geographic or human factor or to both, in which it concerns about the production of the grape, to the elaboration of the wine or its ageing. These wines are identified by mean of the terms vino de calidad de, followed of the name of the region, area, locality or demarcated place where they are produced and elaborated. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid law and in other legislations) Vino de pago Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Designates the place or rural site with particular soil characteristics and a microclimate that differentiate it and distinguish of others of their surroundings, known with a name traditionally and notoriously linked to the culture of vineyards from which wines with singular characteristics and qualities are obtained and whose maximum extension are limited by rules established by the competent Administration, accordingly with the own characteristics of each region. The extension cannot be equal nor superior to none of the municipal terms in whose territory or territories, if they are more than one, it is located. It is understood that notorious linkage with the culture of the vineyards exists, when the name of the pago has been used normally in trade to identify wines obtained from it during a minimum period of five years. All the grapes that are destined to the vino de pago shall come from vineyards located in that pago and the wine shall be elaborated, to be stored and, in its case, to age of separated form of other wines. (Law 24/2003 of the Vine and Wine; other requirements are set out in the aforesaid law and in other legislations) Vino de pago calificado Spanish PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) In case where the totality of the pago is included in the territorial scope of a denomination of qualified origin, it may be designated as a wine of pago calificado, and the wine produced in shall always be denominated of pago calificado, if it fulfils the requirements requested to wines of the qualified denomination of origin and it is registered in it. (Law 24/2003 of the Vine and Wine; other legal requirements are set out in the aforesaid law and in other legislations) Vino de la tierra Spanish PGI (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Requirements for the use of the traditional term vino de la tierra accompanied by a geographical indication: 1. In the regulation of the geographic indications of products mentioned in Article 1 they will have to consider, at least, the following aspects: (a) wine category or categories to which the mention is applicable, (b) name of the geographical indication to use, (c) precise boundary of the geographic area, (d) indication of the grape varieties to use, (e) the minimum natural volumetric alcoholic graduation of the different types of wine with right to the mention, (f) an appreciation or an indication of the organoleptic characteristics, (g) the system of control applicable to wines, to be made by a public or private body. 2. The use of a geographical indication to designate wines of a wine mixture coming from grapes harvested in different areas of production will be admitted if the 85 percent, like minimum, from the wine comes from the production area of which it uses the name. (Law 24/2003 of the Vine and Wine; Decret 1126/2003) Vino dulce natural Spanish PDO (3) (Annex III, point B(6) of Commission Regulation (EC) No 606/2009) Vino Generoso Spanish PDO (3) (Annex III, point B(8) of Commission Regulation (EC) No 606/2009) Chile Vino Generoso de licor Spanish PDO (3) (Annex III, point B(10) of Commission Regulation (EC) No 606/2009) FRANCE Appellation dorigine contrÃ ´lÃ ©e French PDO (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Name of a locality used to describe a product originating in that locality, the quality or characteristics of which are essentially or exclusively due to a particular geographical environment with its inherent natural and human factors, this product possessing a duly established notoriety and whose production is submitted to agreement procedures comprising the approval of stakeholders, the control of the conditions of production and the control of the products. Algeria Switzerland Tunisia Appellation 606/2009 contrÃ ´lÃ ©e French Appellation dorigine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure French Vin doux naturel French PDO (3) Mutated wine, i.e. whose alcoholic fermentation is stopped by addition of neutral wine alcohol. This process aims at raising the alcoholic richness of the wine while keeping most part of the natural sugars of the grape. Depending on the type of Natural sweet wine elaborated, white, red or pink, the mutation is made at a determined stage of the alcoholic fermentation, with or without maceration. Vin de pays French PGI (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) wines with geographical indications personalised by a geographical source (territorial notion). A vin de pays must come exclusively from the production zone whose name it wears. It complies with strict conditions of production laid down by decree, such as maximum yield, minimum alcoholic degree, grape varieties and strict analytic rules. ITALY Denominazione di origine controllata (D.O.C.) Italian PDO (1, 3, 4, 5, 6, 8, 11, 15, 16) Wines Designation of Origin means the geographical name of a wine-growing zone characterised by specific productions and it is used to describe a renowned quality product, whose characteristics are due to the geographical environment and the human factor. The aforementioned law states, for the Italian denominations, the specific traditional term D.O.C. in order to make clear the above concept of highly qualitative and traditional designation of origin. [Law No 164 of 10.2.1992] Kontrollierte Ursprungsbezeichnung German Denominazione di origine controllata e garanttia (D.O.C.G.) Italian PDO (1, 3, 4, 5, 6, 8, 11, 15, 16) It is similar to the D.O.C. definition, but it also contains the word Guaranteed and so it is assigned to wines having a particular value, that have been recognised as DOC wines since five years at least. They are marketed in containers whose capability is not more than f 5 liters and are ticketed with a Government identification mark to provide a better guarantee for the consumers. [Law No 164 of 10.2.1992] Kontrollierte und garantierte Ursprungsbezeichnung German Vino dolce naturale Italian PDO (1, 3, 11, 15) Traditional term used to describe and qualify some wines, extracted from raisined grapes, which contain a certain level of residual sugars produced by the grapes, without enrichment processes. The use is authorised by specific decrees concerning different wines Indicazione geografica tipica (IGT) Italian PGI (1, 3, 4, 5, 6, 8, 11, 15, 16) An exclusively Italian term laid down in the Law n. 164 of 10 February 1992 to describe Italian wines having a geographical indication, whose specific nature and quality level are due to the geographical grapes production area. Landwein German Vin de pays French CYPRUS Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  (Ã Ã Ã Ã ) (Controlled Designation of Origin) Greek PDO (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Designates wines with PDO Ã .Ã .Ã .403/2005 Ã Ã .4025/19.8.2005/Ã .Ã . Ã Ã ±Ã . ÃÃÃ (Ã) Ã .Ã .Ã .212/2005 Ã Ã .3896/26.04.2005/Ã .Ã . Ã Ã ±Ã . ÃÃÃ (Ã) Ã .Ã .Ã .706/2004 Ã Ã .3895/27.08.2004/Ã .Ã . Ã Ã ±Ã . ÃÃÃ (Ã) Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (Regional Wine) Greek PGI (1, 3, 4, 5, 6, 8, 9, 11, 15, 16) Designates wines with PGI Ã .Ã .Ã . 704/2004 Ã Ã .3895/27.8.2004/Ã .Ã . Ã Ã ±Ã . ÃÃÃ(Ã) LUXEMBOURG CrÃ ©mant de Luxembourg French PDO (4) [Government regulation of 4 January 1991] The main standards to be observed for the production are the following:  the grapes shall be harvested manually and selected specially for the production of CrÃ ©mant;  the cuvee of basic wines must comply with the quality standards applicable for quality wines;  it is made from must obtained by pressing whole grapes, with regard to white or rosÃ © sparkling wines, the quantity of must obtained not exceeding 100 litres for every 150 kg of grapes;  it is bottle-fermented by the traditional method;  the maximum sulphur dioxide content does not exceed 150 mg/l;  the minimum pression of carbon dioxide is not less than 4 atmosphere at 20 °C;  the sugar content is less than 50 g/l. Marque nationale, supplemented by:  appellation contrÃ ´lÃ ©e  appellation dorigine contrÃ ´lÃ ©e French PDO (1, 4) (W): The Marque nationale (National seal of approval) for wines of the designation Moselle luxembourgeoise was set up by Governement regulation of 12 March 1935. The inscription Marque nationale  appellation contrÃ ´lÃ ©e on the rectangular label affixed to the rear of the bottle certifies the state-controlled production and quality of the wine. It is issued by the office of the Marque nationale. Only wines of Luxembourg origin that have not been blended with foreign wine and which comply with the national and European requirements can lay claim to this designation. It is also obligatory that wines displaying this label have to be marketed in bottles and the grapes must only have been harvested and vinified within the national production area. The wines are systematically examined by an analytical and organoleptic testing. (SW): The Marque nationale of the Luxembourg sparkling wines was set up by Government regulation of 18 March 1988, and it guarantees:  that the sparkling wine is obtained exclusively from wines suitable for making quality wines of the Luxembourg Moselle;  that it corresponds to the quality criteria stipulated for by the national and European Community regulations;  that it is placed under State control. HUNGARY MinÃ sÃ ©gi bor Hungarian PDO (1) Means quality wine and designates PDO wines VÃ ©dett eredetÃ ± bor Hungarian PDO (1) Desigantes wine with protected origin TÃ ¡jbor Hungarian PGI (1) Means county wine and designates PGI wines. MALTA Denominazzjoni ta Origini Kontrollata (D.O.K.) Maltese PDO (1) [Government Gazette no. 17965 of 5 September 2006] Indikazzjoni Ã eografika Tipika (I.G.T.) Maltese PGI (1) [Government Gazette no. 17965 of 5 September 2006] NETHERLANDS Landwijn Dutch PGI (1) This wine is harvested and produced on Dutch territory. The name of the province where the grapes are harvested may be mentioned on the label. The minimum natural alcohol volume in this wine should be 6,5 % vol. or more. For the production of this wine in the Netherlands only grape varieties that are listed in a national list, are to be used AUSTRIA Districtus Austriae Controllatus (DAC) Latin PDO (1) The conditions for these quality wines (e.g. varieties, taste, alcohol content) are set by a Regional Committee PrÃ ¤dikatswein or QualitÃ ¤tswein besonderer Reife und Leseart, whether or not supplemented by:  Ausbruch/Ausbruchwein  Auslese/Auslesewein  Beerenauslese/Beerenauslesewein  Kabinett/Kabinettwein  Schilfwein  SpÃ ¤tlese/SpÃ ¤tlesewein  Strohwein  Trockenbeerenauslese  Eiswein German PDO (1) These wines are quality wines and are mainly defined via the natural sugar content of the grapes and the harvest conditions. No enrichment and no sweetening is allowed. Ausbruch/Ausbruchwein: From overripe and botrytis infected grapes with a minimum natural sugar content of 27 ° Klosterneuburger Mostwaage (KMW); for a better extraction fresh must or wine can be added. Auslese/Auslesewein: From strictly selected grapes with a minimum natural sugar content of 21 °KMW. Beerenauslese/Beerenauslesewein: From overripe and/or botrytis infected, selected grapes with a minimum natural sugar content of 25 °KMW. Kabinett/Kabinettwein: From fully matured grapes with a minimum natural sugar content of 17 °KMW. Schilfwein, Strohwein: Grapes must be stored and naturally dried on reed or straw for at least 3 months before pressing; minimum sugar content must be 25 °KMW. SpÃ ¤tlese/SpÃ ¤tlesewein: From fully matured grapes with a minimum natural sugar content of 19 °KMW. Trockenbeerenauslese: Grapes must mostly be botrytis infected and naturally shrunken grapes with a minimum sugar content of 30 °KMW. Eiswein: Grapes must be naturally frozen during harvest and pressing and must have a minimum sugar content of 25 °KMW. QualitÃ ¤tswein or QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer German PDO (1) From fully matured grapes and certain varieties with a minimum natural sugar content of 15 ° KMW and a maximum yield of 6 750 l/ha. The wine can only be sold with a quality wine check number. Landwein German PGI (1) From fully matured grapes and certain varieties with a minimum natural sugar content of 14 ° KMW and a maximum yield of 6 750 l/ha. PORTUGAL DenominaÃ §Ã £o de origem (D.O.) Portuguese PDO (1, 3, 4, 8) Geographic name of a region or a specific place, or a traditional name, associated with a geographical origin or not, used to describe or identify a product originated from grapes from that region or specific place and whose quality or characteristics are essentially or exclusively due to particular geographical features, with its inherent natural and human factors, and whose production occurs within that defined area or geographical region. [Decreto-Lei no 212/2004, de 23.8.2004] DenominaÃ §Ã £o de origem controlada (D.O.C.) Portuguese PDO (1, 3, 4, 8) The labelling of wine products entitled to a designation of origin may include the following mentions: DenominaÃ §Ã £o de Origem Controlada or DOC. [Decreto-Lei no 212/2004, de 23 de Agosto] IndicaÃ §Ã £o de proveniÃ ªncia regulamentada (I.P.R.) Portuguese PDO (1, 3, 4, 8) Name of country or a region or a specific place, or a traditional name, associated or not with a geographical origin, used to describe or identify a wine product originated in, at least, 85 % from grapes harvested within that area in the case of a specific place or region, whose reputation, specific quality or other characteristics may be attributed to that geographical origin and whose production occurs within that defined geographical area or region. [Decreto-Lei no 212/2004, de 23.8.2004] Vinho doce natural Portuguese PDO (3) Sugar rich wine, made from late harvested grapes or affected by noble rot. [Portaria no 166/1986, de 26.6.1986] Vinho generoso Portuguese PDO (3) The liqueur wines traditionally produced in demarcated regions of Douro, Madeira, SetÃ ºbal and Carcavelos, called, respectively, Port Wine or Porto, and its translation into other languages, of Madeira Wine or Madeira, and its translation into other languages, Moscatel de SetÃ ºbal or SetÃ ºbal and Carcavelos. [Decreto-Lei no 166/1986, de 26.6.1986] Vinho regional Portuguese PGI (1) The labelling of wine products entitled to a geographical indication can include the following mentions: Vinho Regional or Vinho da RegiÃ £o de. [Decreto-Lei no 212/2004, de 23.8.2004] ROMANIA Vin cu denumire de origine controlatÃ  (D.O.C.), supplemented by:  Cules la maturitate deplinÃ   C.M.D.  Cules tÃ ¢rziu  C.T.  Cules la Ã ®nnobilarea boabelor  C.I.B. Romanian PDO (1, 3, 8, 15, 16) Wines bearing a designation of origin are wines produced from grapes obtained in delimited areas characterised by climate, soil and exposure conditions which are favourable for the harvest quality and respect the following requirements: (a) the grapes from which the wine is produced come exclusively from the respective delimited area; (b) the production takes place in the respective geographical area; (c) the quality and characteristics of wine are essentially or exclusively due to a particular geographical environment with its inherent natural and human factors; (d) wines are obtained from vine varieties belonging to Vitis vinifera. According to the maturation stage of the grapes and its quality characteristics at harvest, wines bearing a designation of origin are classified as follows: (a) DOC  CMD  wine bearing a designation of origin obtained from grapes fully matured harvested; (b) DOC  CT  wine bearing a designation of origin obtained from grapes of a late harvest; (c) DOC  CIB  wine bearing a designation of origin obtained at harvest when the grape are ennobled. Vin spumant cu denumire de origine controlatÃ  (D.O.C.) Romanian PDO (5, 6) Sparkling wines, bearing a protected designation of origin are produced from varieties recommended for this kind of production, being cultivated in delimited vineyards where the wine is produced as a raw material and which is entirely processed until marketing only within the authorised area. Vin cu indicaÃ ie geograficÃ  Romanian PGI (1, 4, 9, 15, 16) Wines bearing a geographical indication are produced from grapes harvested on specific vineyards in delimited areas and respecting the following conditions: (a) possess a specific quality, reputation or characteristics attributable to that respective geographic origin; (b) at least 85 % of the grapes used for wine production come exclusively from this geographical area; (c) the production takes place in this geographical area; (d) wines are obtained from vine varieties belonging to the Vitis vinifera or comes from a cross between the species Vitis vinifera and other species of the genus Vitis. The actual alcoholic strength must be with a minimum 9,5 % by volume in case of wines produced in the wine-growing zone B and at least with 10,0 % by volume for the wine-growing zone CI and CII. The total alcoholic strength must not exceed 15 % by volume. SLOVENIA Kakovostno vino z zaÃ ¡Ã itenim geografskim poreklom (kakovostno vino ZGP), whether or not supplemented by Mlado vino Slovenian PDO (1) Wine from fully matured grapes with a minimum natural alcohol content of 8,5 % vol (9,5 % vol in zone CII) and a maximum yield of 8 000 l/ha. Analytical and organoleptic evaluation is obligatory. Kakovostno peneÃ e vino z zaÃ ¡Ã itenim geografskim poreklom (Kakovostno vino ZGP) Slovenian PDO (1) Wine obtained by first and second alcoholic fermentation with a minimum actual alcoholic strength of 10 % vol for which the total alcoholic strength of the cuvee is not less than 9 % vol. Penina Slovenian Vino s priznanim tradicionalnim poimenovanjem (vino PTP) Slovenian PDO (1) The conditions for these quality wines are set by the Rules of the Minister on the basis of experts detailed report (e.g. varieties, alcohol content, yield, etc.) Renome Slovenian Vrhunsko vino z zaÃ ¡Ã itenim geografskim poreklom (vrhunsko vino ZGP), whether or not supplemented by:  Pozna trgatev  Izbor  Jagodni izbor  Suhi jagodni izbor  Ledeno vino  Arhivsko vino (Arhiva)  Slamnovino (vino iz suÃ ¡enega grozdja) Slovenian PDO (1) Wine from fully matured grapes with a minimum natural sugar content of 83odegrees Oechsle and a maximum yield of 8 000 l/ha. No enrichment, sweetening, acidification and deacidification is allowed. Analytical and organoleptic evaluation is obligatory. Pozna trgatev: from overripe and/or botrytis infected grapes with a minimum natural sugar content of 92odegrees Oechsle; Izbor: from overripe and botrytis infected grapes with a minimum natural sugar content of 108odegrees Oechsle; Jagodni izbor: from overripe and botrytis infected selected grapes with a minimum natural sugar content of 128odegrees Oechsle; Suhi jagodni izbor: from overripe and botrytis infected selected grapes with a minimum natural sugar content of 154odegrees Oechsle; Ledeno vino: grapes must be naturally frozen during harvest and pressing and must have a minimum sugar content of 128odegrees Oechsle; Arhivsko vino (arhiva): aged wine from fully matured grapes with a minimum natural sugar content of 83odegrees Oechsle; Slamno vino (vino iz suÃ ¡enega grozdja): grapes must be stored and naturally dried on reed or straw before pressing. Vrhunsko peneÃ e vino z zaÃ ¡Ã itenim geografskim poreklom (Vrhunsko peneÃ e vino ZGP) Slovenian PDO (1) Wine obtained by first and second alcoholic fermentation with a minimum actual alcoholic strength of 10,5 % vol for which the total alcoholic strength of the cuvee is not less than 9,5 % vol. Penina Slovenian DeÃ ¾elno vino s priznano geografsko oznako (DeÃ ¾elno vino PGO), whether or not supplemented by Mlado vino Slovenian PGI (1) Wine from fully matured grapes with a minimum natural alcohol content of 8,5 % vol and a maximum yield of 12 000 l/ha. Analytical and organoleptic evaluation is obligatory. SLOVAKIA AkostnÃ © vÃ ­no Slovakian PDO (1) Wine classified by Control Institute as quality variety wine or quality branded wine, made from grapes of which natural sugar content is at least 16o NM and the maximum yield per hectare is not exceeded and wine complies with quality requirements determined by special regulation. AkostnÃ © vÃ ­no s prÃ ­vlastkom, supplemented by:  KabinetnÃ ©  NeskorÃ ½ zber  VÃ ½ber z hrozna  BobuÃ ¾ovÃ ½vÃ ½ber  HrozienkovÃ ½ vÃ ½ber  CibÃ ©bovÃ ½ vÃ ½ber  LadovÃ ½ zber  SlamovÃ © vÃ ­no Slovakian PDO (1) Wine classified by the Control Institute as the quality wine with attribute, it complies with quality requirements determined by special regulation, the maximum yield per hectare is not exceeded, vine variety, origin of grapes, its natural sugar contents, weight and health condition are certified before processing by an employee of the Control Institute, the ban on increase in natural alcoholic strength by volume and adjustment of residual sugar is observed. AkostnÃ © vÃ ­no s prÃ ­vlastkom is divided into:  kabinetnÃ © vÃ ­no yielded from full mature grapes having natural sugar contents of at least 19oNM,  neskorÃ ½ zber yielded from full mature grapes having natural sugar contents of at least 21oNM,  vÃ ½ber z hrozna yielded from full mature grapes having natural sugar contents of at least 23oNM obtained from carefully selected bunches,  bobuÃ ¾ovÃ ½ vÃ ½ber yielded from manually selected overripe grape bunches from which immature and impaired berries have been removed manually, having natural sugar contents of at least 26oNM,  hrozienkovÃ ½ vÃ ½ber yielded exclusively from manually selected overripe natural grape berries, having sugar contents of at least 28oNM,  cibÃ ©bovÃ ½ vÃ ½ber yielded exclusively from manually selected overripe grape berries refined by effect of Botrytis cinerea Persoon, having natural sugar contents of at least 28oNM,  Ã ¾adovÃ © vÃ ­no yielded from grapes harvested at the temperature of minus 7 oC and less and the grapes remained frozen during the harvesting and processing and the obtained must had natural sugar contents of at least 27oNM,  slamovÃ © vÃ ­no yielded from well ripened grapes stored before processing on straw or in reed matting, possibly it has been left hanging on strings for at least three months and the natural sugar content of obtained must was at least 27oNM. Esencia Slovakian PDO (1) Wine produced by slow fermentation of free-run wine acquired from separately selected cibebas from the defined vineyard of the TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥. The essence shall contain at least 450 g/l of natural sugar and 50 g/l of sugar-free extract. It shall mature at least three years, of that at least two years in wooden cask. ForditÃ ¡Ã ¡ Slovakian PDO (1) Wine produced by alcoholic fermentation of must or wine of the same vintage from the defined vineyard of the TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ poured on wine marc rapes from cibebas. It shall mature at least two years, of that at least one year in wooden cask. MÃ ¡Ã ¡lÃ ¡Ã ¡ Slovakian PDO (1) Wine produced by alcoholic fermentation of must or wine of the same vintage from the defined vineyard of the TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ poured on fermentation lees of the SamorodnÃ © or VÃ ½ber. It shall mature at least two years, of that at least one year in wooden cask. PestovateÃ ¾skÃ ½ sekt (3) Slovakian PDO (4) Basic conditions of the production are met with condition for producing quality sparkling wines and the last phase of the process of sparkling wine yielding is carried out by the winegrower of the vineyard from which grapes used for the production are. Single components of the cuvÃ ©e of the pestovateÃ ¾skÃ ½ sekt shall be from one wine-growing area. SamorodnÃ © Slovakian PDO (1) Wine produced by alcoholic fermentation from Tokaj grape varieties in wine growing area of TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ from the defined vineyard, if conditions for mass creation of cibebas are not favourable. It may be put into circulation at earliest after two years of maturing, of that at least one year in wooden cask Sekt vinohradnÃ ­ckej oblasti (3) Slovakian PDO (4) Sparkling wine obtained by primary or secondary fermentation of quality wine from grapes grown on wine-growing fields in wine-growing areas and exclusively in the wine-growing area where grapes for its yielding are grown or in immediately neighbouring area and basic conditions of the production are met with condition for quality sparkling wines. VÃ ½ber (3)(4)(5)(6) putÃ ovÃ ½ Slovakian PDO (1) Wine produced by alcoholic fermentation after pouring of cibebas with must having sugar contents of at least 21oNM from the defined vineyard of TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ or with wine having the same quality and same vintage from the defined vineyard of TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥. According to the amount of added cibebas, the TokajskÃ ½ vÃ ½ber shall be divided into 3 to 6 putÃ ovÃ ½. VÃ ½ber shall mature at least three years, of that at least two years in wooden cask VÃ ½berovÃ ¡ esencia Slovakian PDO (1) Wine produced by alcoholic fermentation of cibebas. During the harvesting, berries of grapes are selected separately, and they are poured immediately after the processing by must from the defined vineyard of the TokajskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ or by wine of the same vintage which contains at least 180 g/l of natural sugar and 45 g/l of sugar-free extract. It shall mature at least three years, of that at least two years in wooden cask. UNITED KINGDOM quality (sparkling) wine English PDO (1, 4) Wine or sparkling wine that is made in England and Wales in accordance with the rules set out in national legislation in those countries. Wines marketed as quality wine have undergone an organoleptic and analytical assessment. Its specific nature and character will be derived in part from the area of production, the quality of the grapes used and the skill of the producer and winemaker. Regional (sparkling) wine English PGI (1, 4) Wine or sparkling wine that is made in England and Wales in accordance with the rules set out in national legislation in those countries. Regional wine will have undergone an organoleptic and analytical assessment. Its nature and character will be derived in part from the area of production, the grapes that are used and the skill of the producer and winemaker. PART B  Traditional terms as referred to in Article 54(1)(b) of Regulation (EC) No 479/2008 BULGARIA Ã Ã ¾Ã »Ã µÃ ºÃ Ã ¸Ã ¾Ã ½Ã ½Ã ¾ (collection) Bulgarian PDO (1) Wine which satisfies the conditions of special reserve and which is matured in bottles at least one year, and whose quantity does not exceed 1/2 of the lot special reserve. Ã Ã ¾Ã ²Ã ¾ (young) Bulgarian PDO/PGI (1) The wine has been produced entirely from grapes obtained from one harvest and has been bottled till the end of the year. It can be sold with the indication new till 1 March of the following year. In this case on the labels shall obligatory be entered also the indication term of sale  1 March 606/2009. After the elapse of the term indicated above the wine cannot be marked and presented as new and the quantities of wine left in the commercial network shall obligatory be re-labelled after 31 March of the corresponding year in compliance with the requirements of the ordinance. Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ (premium) Bulgarian PGI (1) Wine produced from one variety of grapes which possesses the highest quality of the whole harvest. The quantity produced does not exceed 1/10 of the whole harvest. Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ Ã ¾Ã Ã º, Ã ¸Ã »Ã ¸ Ã ¿Ã ÃÃ ²Ã ¾ Ã ·Ã °ÃÃ µÃ ¶Ã ´Ã °Ã ½Ã µ Ã ² Ã ±Ã Ã Ã ²Ã ° (premium oak) Bulgarian PDO (1) Wine matured in new oak casks with volume up to 500 l. Ã ÃÃ µÃ ¼Ã ¸Ã Ã ¼ ÃÃ µÃ ·Ã µÃÃ ²Ã ° (premium reserve) Bulgarian PGI (1) Wine produced from one variety of grapes, represents a preserved quantity from the best lot of the harvest. Ã Ã µÃ ·Ã µÃÃ ²Ã ° (reserve) Bulgarian PDO/PGI (1) Wine produced from one variety of grapes, matured at least one year from November in the year of the harvest. Ã Ã ¾Ã ·Ã µÃ ½Ã Ã °Ã »Ã µÃ (Rosenthaler) Bulgarian PDO (1) Wine produced from recommended varieties of grapes with sugar content not less than 22 weight percent. The wine possesses an alcoholic strength of at least 11o. Its characteristics are notably due to the addition of grapes must or concentrated grapes must at least 30 days before the expedition. Ã ¡Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ° Ã Ã µÃ »Ã µÃ ºÃ Ã ¸Ã  (special selection) Bulgarian PDO (1) Wine produced from one variety of grapes or is a blend, matured at least two years after the expiring date stated.in the product specification. Ã ¡Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ° ÃÃ µÃ ·Ã µÃÃ ²Ã ° (special reserve) Bulgarian PDO (1) Wine produced from one variety of grapes or is a blend, matured at least one year in oak barrels after the expiring date stated in the product specification. CZECH REPUBLIC ArchivnÃ ­ vÃ ­no Czech PDO (1) Wine placed into the circulation at least three years after the year of harvesting. BurÃ Ã ¡k Czech PDO (1) Partially fermented grape must, where the actual alcohol content is higher than one volume percentage and lower than three fifths of the total alcohol content. Klaret Czech PDO (1) Wine produced from the black grapes without fermentation on skins. KoÃ ¡er, KoÃ ¡er vÃ ­no Czech PDO (1) Wine which has been produced by the liturgical method in the sense of the rules of the Jewish Congregation. LabÃ ­n Czech PGI (1) Wine from black grapes, which has been produced without fermentation on skins in the Czech wine region. MladÃ © vÃ ­no Czech PDO (1) Wine offered for the consumption to final consumer at the latest by the calendar year end, in which the harvest of grapes used for the production of this wine was carried out. MeÃ ¡nÃ ­ vÃ ­no Czech PDO (1) Wine which has been produced by liturgical method and complies with the conditions for use during the liturgical acts within the framework of the Catholic Church celebration. PanenskÃ © vÃ ­no, PanenskÃ ¡ sklizeÃ  Czech PDO (1) Wine origins from the first harvest of the vineyard; as the first harvest of the vineyard is considered the harvest carried out in the third year of vineyard plantation. PÃ stitelskÃ ½ sekt (4) Czech PDO (4) Sparkling wine classified by the Czech Agriculture and Food Inspection Authority, which complies with the requirements of the European Community regulations for the quality sparkling wine produced in specific region from the grapes from winegrower's vineyard. PozdnÃ ­ sbÃ r Czech PDO (1) Wine classified by the Czech Agriculture and Food Inspection Authority, produced from the grapes harvested on defined vineyard in the area concerned, the yield per hectare was not been exceeded, the grapes of which the wine has been produced, reached the sugar content 21o NM at least, wine harvesting and producing, with the exception of bottling, were carried out in the wine region concerned, the wine complies with the requirements regarding to the quality laid down by the implementing legal regulation. Premium Czech PDO (1) Wine with attributes of sorts  selection of grapes, selection of berries or selection of raisined berries was produced from the grapes, which were at least from the 30 % affected by the noble rot Botrytis cinerea P. Rezerva Czech PDO (1) Wine aged at least for period of 24 months in a wooden barrel and subsequently in a bottle, whereas at least 12 months for red wine and 6 months for white or rosÃ © wine in a barrel. RÃ ¯Ã ¾Ã ¡k, RyÃ ¡Ã ¡k Czech PDO (1) Wine produced from the blend of grapes or grape must from white, if need be red or black grapes. ZrÃ ¡lo na kvasnicÃ ­ch, KrÃ ¡Ã ¡leno na kvasnicÃ ­ch, Ã koleno na kvasnicÃ ­ch Czech PDO (1) Wine during the production was left on lees for a period of at least six months. GERMANY Affentaler German PDO (1) Term of origin for red quality wine and PrÃ ¤dikatswein of the Blauer SpÃ ¤tburgunder wine grape variety from the Altschweier, BÃ ¼hl, Eisental and Neusatz territories of the town of BÃ ¼hl, BÃ ¼hlertal, as well as the Neuweier territory of the town of Baden-Baden. Badisch Rotgold German PDO (1) Wine produced by blending (mixing) white wine grapes, also crushed, with red wine grapes which originates in the specified wine-growing zone Baden Classic (Klassic) German PDO (1) Red wine or white quality wine made exclusively from grapes from classical wine grape varieties typical of the region; the must used in production has a natural minimum alcoholic strength which is at least 1 % by volume higher than the natural minimum alcoholic strength prescribed for the wine-growing zone in which the grapes have been harvested; total alcoholic strength at least 11,5 % by volume; residual sugar content not exceeding 15 g/l and not exceeding twice the total acidity content; indication of a single wine grape variety, indication of vintage, but no indication of taste. Ehrentrudis German PDO (1) Statement of origin for quality and top-quality wine of the type of wine rosÃ © wine from the Blauer SpÃ ¤tburgunder wine grape variety from the Tuniberg area. Federweisser German PDO/PGI (1) Partly-fermented grape must from Germany with geographical indication or other EU States; geographical indications borrowing from vin de pays wine-growing zone; FederweiÃ er: in the most common designation for partly-fermented grape must in view of regional diversity of designations. Hock German PDO (1) White wine with geographical indication from the Rhine wine-growing zone and a residual sugar content in the medium-sweet range; history of the term: Hock is traditionally the Anglo-American designation for Rhine wine, and can be traced back to the place name Hochheim (on the Main, Rheingau wine-growing zone). Liebfrau(en)milch German PDO (1) Traditional name of a white German quality wine, which consists of at least 70 per cent of a blend of Riesling, Silvaner, MÃ ¼ller-Thurgau or Kerner from the region Nahe, Rheingau, Rheinhessen or Pfalz. Residual sugar content within the range of medium sweet. Almost exclusively designed for exportation. Riesling-HochgewÃ ¤chs (5) German PDO (1) White quality wine, exclusively produced from grapes of the wine grape variety Riesling, the must used for production has shown a natural alcoholic strength which is at least 1,5 % by volume higher than the natural minimum alcoholic strength prescribed for the specified wine-growing zone or the part of it in which the grapes have been harvested, and which has achieved a quality number of at least 3,0 in the quality test. Schillerwein German PDO (1) Wine from the specified wine-growing zone WÃ ¼rttemberg; quality wine pale to bright red in colour, produced by blending (mixing) white wine grapes, also crushed, with red wine grapes, also crushed. Schillersekt b.A. or Schillerperlwein b.A. permissible if Schillerwein is the basic wine. Weissherbst German PDO (1) Quality wine produced in a specified wine-growing zone or PrÃ ¤dikatswein (wine with special attributes) which is produced from one single red wine grape variety and at least 95 per cent from light pressed must; the wine grape variety must be indicated in connection with the WeiÃ herbst designation the same in type face, size and colour; may also be used with domestic quality sparkling wine produced from wine which may bear the designation WeiÃ herbst. GREECE Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building characterised as Agrepavlis and the wine making is carried out within this holding. Ã Ã ¼ÃÃ ­Ã »Ã ¹ (Ampeli) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced exclusively from grapes harvested in vineyards exploited by a holding, and the wine making is carried out within this holding. Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã (Ã µÃ ) (Ampelonas (-Ã ¨s)) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced exclusively from grapes harvested in vineyards exploited by a holding, and the wine making is carried out within this holding. Ã Ã Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building characterised as archontiko and the wine making is made within this holding. Ã Ã ¬Ã ²Ã ± (Cava) Greek PGI (1, 3, 8, 11, 15, 16) Wines aging under controlled conditions. Ã ÃÃ  Ã ´Ã ¹Ã ±Ã »Ã µÃ ºÃ Ã ¿Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã µÃ  (Grand Cru) Greek PDO (3, 15, 16) Wines produced exclusively from grapes of selected vineyards, with special low yields per ha. Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¬ Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Grande rÃ ©serve) Greek PDO (1, 3, 15, 16) Selected wines aging for a specific time, under controlled conditions. Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building or ruins of historical Castle and the wine making is carried out in this holding. Ã Ã Ã ®Ã ¼Ã ± (Ktima) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, which is located within the relevant viticultural protected area. Ã Ã ¹Ã ±Ã Ã Ã Ã  (Liastos) Greek PDO/PGI (1, 3, 15, 16) Wines produced from grapes left in the sun or shade for partial dehydration. Ã Ã µÃ Ã Ã Ã ¹ (Metochi) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, which is located outside the monastery's area where the holding belongs. Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards that belong to a monastery. Ã Ã ¬Ã ¼Ã ± (Nama) Greek PDO/PGI (1) Sweet wines used for the Holy Communion Ã Ã Ã Ã Ã ­Ã Ã ¹ (Nychteri) Greek PDO (1) Wines of Santorini PDO produced exclusively in the islands Thira and Thiresia, aging in barrels for at least three months Ã Ã Ã µÃ ¹Ã ½Ã  Ã ºÃ Ã ®Ã ¼Ã ± (Orino Ktima) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, located in an altitude over 500 m Ã Ã Ã µÃ ¹Ã ½Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Orinos Ampelonas) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced exclusively from grapes grown in vineyards located in an altitude over 500 m Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) Greek PDO/PGI (1, 3, 4, 8, 11, 15, 16) Wines produced from grapes harvested in vineyards exploited by a holding, where there is a building characterised as Pyrgos and the wine making is carried out within this holding Ã ÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (RÃ ©serve) Greek PDO (1, 3, 15, 16) Selected wines aging for a particular time, under controlled conditions Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¸Ã µÃ ¯Ã  Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Vieille rÃ ©serve) Greek PDO (3, 15, 16) Selected liqueur wines aging for a particular time, under controlled conditions Ã Ã µÃ Ã ½Ã Ã ­Ã ± (Verntea) Greek PGI (1) Wine of traditional designation produced from grapes harvested in vineyards of the island of Zakynthos where also the wine making takes place Vinsanto Greek PDO (1, 3, 15, 16) Wine of Santorini PDO produced in the complex of Santo Erini-Santorini of the islands of Thira and Thirasia from grapes left in the sun. SPAIN Amontillado Spanish PDO (3) Liqueur wine (Vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, Montilla-Moriles dry PDOs, of sharp aroma, countersunk, smooth and full to paladar, of color amber or gold, with acquired alcoholic strength between 16-22o. Aged during at least two years, by the system of criaderas y soleras, in oak container of maximum capacity of 1 000 l. AÃ ±ejo Spanish PDO/PGI (1) Wines aged for a minimum period of twenty-four months in total, in wood container of oak of maximum capacity of 600 l or in bottle. Spanish PDO (3) Liqueur wine of Malaga PDO aged between three to five years. ChacolÃ ­-Txakolina Spanish PDO (1) Wine of ChacolÃ ­ de Bizkaia-Bizkaiko Txakolina, ChacolÃ ­ de Getaria-Getariako Txakolina and ChacolÃ ­ de Ã lava-Arabako Txakolina PDO elaborated fundamentally with the varieties Ondarrabi Zuri and Ondarrabi Beltza. Wine with an acquired alcoholic strength minimum of 9,5 % vol (11 % vol. for the white fermented in barrel), maximum of 0,8 mg/l of volatile acidity and maximum of 180 mg/l of total sulphurs (140 mg/l for the red ones) ClÃ ¡sico Spanish PDO (3, 16) Wines with more than 45 g/l of sweeten residual. Chile Cream English PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, Montilla-Moriles, MÃ ¡laga and Condado de Huelva with at least 60 g/l of reducing matters of color of amber to mahogany. Aged during at least two years, by the system of criaderas y soleras or by the one of aÃ ±adas, in oak container. Criadera Spanish PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, Montilla-Moriles, MÃ ¡laga and Condado de Huelva which are aged by the system of criaderas y soleras, that is traditional in its zone Criaderas y Soleras Spanish PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, Montilla-Moriles, MÃ ¡laga and Condado de Huelva, that uses scales of generally placed boots of oak superposed, and called criaderas, in which the wine of the year gets up on the superior scale of the system and is crossing the different scales or criaderas by partial and successive transferences, in the course of a long period, until reaching the last scale or solera, where it concludes the aging process. Crianza Spanish PDO (1) Wines other than sparkling, semi-sparkling and liqueur wines, that fulfil the following conditions:  red wines must have a minimum period of ageing of 24 months, of which they must remain al least 6 months in oak barrels of maximum capacity of 330 l.  white and rosÃ © wines must have a minimum period of ageing of 18 months, of which they must remain at least 6 months in oak barrels of the same maximum capacity. Dorado Spanish PDO (3) Liqueur Wines of Rueda and Malaga PDO with aging process. Fino Spanish PDO (3) Liqueur wine (vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry and Manzanilla SanlÃ ºcar de Barrameda, Montilla Moriles PDO with the following qualities: straw-coloured, dry, slightly bitter, slight and fragant to the palate. Aged in flor during at least two years, by the system of criaderas y soleras, in oak container of maximum capacity of 1 000 l. FondillÃ ³n Spanish PDO (16) Wine of Alicante PDO, elaborated with grapes of the Monastrell variety, sobremature in stock and with exceptional conditions of quality and health. In the fermentation native leavenings are used solely and the acquired alcoholic strength (minimum of 16 % vol) shall be, in his totality, natural. Aged at least ten years in oak containers. Gran reserva Spanish PDO (1) Wines other than sparkling, semi-sparkling and liqueur that fulfil the following conditions:  red wines must have a minimum period of ageing of 60 months, of which they shall remain al least 18 months in oak barrels of maximum capacity of 330 l, and in bottle the rest of this period.  white and rosÃ © wines must have a minimum period of ageing of 48 months, of which they shall remain at least 6 in oak barrels of the same maximum capacity and in bottle the rest of this period. Spanish PDO (4) The minimum period of ageing for sparkling wines of Cava PDO, is 30 months, from tiraje to degÃ ¼elle. LÃ ¡grima Spanish PDO (3) Sweet wine of MÃ ¡laga PDO in whose elaboration the must leaks after treading of grapes without mechanical pressure. Its ageing must be done during, at least two years, by the system of criaderas y soleras or by the one of vintage years, in oak container of maximum capacity of 1 000 l. Noble Spanish PDO/PGI (1) Wines aged during a minimum period of eighteen months in total, in oak barrels of maximum capacity of 600 l or in bottle. Spanish PDO (3) Liqueur wines of MÃ ¡laga PDO aged between two and three years. Oloroso Spanish PDO (3) Liqueur wine (vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry and Manzanilla SanlÃ ºcar de Barrameda, Montilla Moriles which possesses the following qualities: much body, plenty and velvety, aromatic, energetic, dry or slightly led, of similar color to the mahogany, with acquired alcoholic strength between 16 and 22o. It has been aged during at least two years, by the system of criaderas y soleras, in oak container of maximum capacity of 1 000 l. Pajarete Spanish PDO (3) Sweet or semisweet wines of MÃ ¡laga PDO aged at least two years, by the system of criaderas y soleras or by the one of aÃ ±adas, in oak container of maximum capacity of 1 000 l. PÃ ¡lido Spanish PDO (3) Liqueur wine (vino generoso) of Condado de Huelva aged more than three years by biological aging process, with an acquired alcoholic strength of 15-17 % vol. Spanish PDO (3) Liqueur wine of Rueda PDO aged at least four years, with the three last years in oak. Spanish PDO (3) Wine of MÃ ¡laga PDO from Pedro Ximenez and/or Moscatel varieties, without addition of arrope (boiled must), withouth aging process. Palo Cortado Spanish PDO (3) Liqueur wine (vino generoso) of Jerez-XÃ ©rÃ ¨s-Sherry and Manzanilla SanlÃ ºcar de Barrameda, Montilla Moriles whose organoleptic characteristics consists of the aroma of an amontillado and palate and colour similar to those of an oloroso, and with an acquired alcoholic strength between 16 and 22 percent. Aged in two phases: the first biological, under a film of flor, and the second oxidative. Primero de Cosecha Spanish PDO (1) Wine of Valencia PDO harvested in the ten first days of the harvesting period and bottled inside of the thirty following days to finalise the same one, being obligatory to indicate in the label the harvest. Rancio Spanish PDO (1, 3) Wines that have followed a process of aging noticeably rusted, with abrupt changes of temperature in presence of air, or in wood package or crystal packages. Raya Spanish PDO (3) Liqueur wine (vino generoso) of Montilla Moriles with possesses similar characteristics to Oloroso wines but with less taste and aroma. Aged during at least two years, by the system of criaderas y soleras, in oak container of maximum capacity of 1 000 l Reserva Spanish PDO (1) Wines other than sparkling, semi-sparkling and liqueur wines, that fulfil the following conditions:  red wines must have a minimum period of ageing of 36 months, of which they shall remain al least 12 months in oak barrels of maximum capacity of 330 l, and in bottle for the rest of this period.  white and rosÃ © wines must have a minimum period of ageing of 24 months, of which they shall remain at least six in oak barrels of the same maximum capacity and in bottle for the rest of this period. Chile Sobremadre Spanish PDO (1) White wines of Vinos de Madrid that, as a consequence of their special elaboration, contain carbon dioxide gas preceding of the own fermentation of musts with their madres (stripped and squeezed grape) Solera Spanish PDO (3) Liqueur wine of Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, Montilla-Moriles, MÃ ¡laga and Condado de Huelva aged by the system of criaderas y soleras. Superior Spanish PDO (1) Wines obtained with at least 85 % of preferred varieties of the respective demarcated areas. Chile South Africa TrasaÃ ±ejo Spanish PDO (3) Liqueur wine of MÃ ¡laga PDO aged more than five years. Vino Maestro Spanish PDO (3) Wine of MÃ ¡laga PDO, that comes from a very incomplete fermentation, because before it begins the must is added with a 7 % of wine alcohol. Thus the fermentation is very slow and it becomes paralyzed when the alcohol wealth is of 15-16o, being left about a 160-200 g/l of sugars without fermentation. Aged during at least two years, by the system of criaderas y soleras or by the one of aÃ ±adas, in oak container of maximum capacity of 1 000 l. Vendimia Inicial Spanish PDO (1) Wine of Utiel Requena made from grapes harvested in the ten first days of the harvesting period and presenting an alcoholic graduation between 10 and 11,5 percent in volume, being their youth the cause of their special attributes, between which a slight carbon dioxide gas loosening can be included. Viejo Spanish PDO/PGI (1) Wine aged thirty six months, with a rusted character noticeably due to the action of the light, oxygen, heat or of joint of these factors. Spanish PDO (3) Liqueur wine (vino generoso) of Condado de Huelva PDO, which possesses the following qualities: much body, plenty and velvety, aromatic, energetic, dry or slightly led, of similar color to the mahogany, with acquired alcoholic strength between 15 and 22o. It has been aged during at least 2 years, by the system of criaderas y soleras, in oak container of maximum capacity of 1 000 l. Vino de Tea Spanish PDO (1) Wine of the North subzone of the La Palma PDO aged in wood packages of Pinus canariensis (Tea) during a maximum time of six months. The acquired alcoholic strength is, for white wines, between 11-14,5 % vol, for rosÃ © ones, between 11-13 % vol and for red ones, between 12-14 % vol. FRANCE AmbrÃ © French PDO (3) Article 7 of Decree of 29 December 1997: PDO Rivesaltes: in order to be entitled to the controlled designation of origin Rivesaltes completed with the mention ambrÃ ©, white wines must have grown on the property in an oxidising environment up to 1 September of the second year following the year of the crop. Clairet French PDO (1) PDO Bourgogne, Bordeaux: pale red wine or rosÃ © wine. Claret French PDO (1) PDO Bordeaux: expression used to designate a pale red wine TuilÃ © French PDO (3) Article 7 of Decree of 29 December 1997: In order to be entitled to the controlled designation of origin Rivesaltes completed with the mention tuilÃ ©, red wines must have grown on the property in an oxidising environment up to 1 September of the second year following the year of the crop. Vin jaune French PDO (1) PDO Arbois, CÃ ´tes du Jura, LEtoile, ChÃ ¢teau-ChÃ ¢lon: wine product exclusively made with grape varieties layed down in the national regulation: slow fermentation, aging in oak barrel without topping up for a minimum duration of six years. ChÃ ¢teau French PDO (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Historical expression related to a type of area and to a type of wine and reserved to wines coming from an estate which really exists or which is called exactly by this word. Chile Clos French PDO (1, 3, 4, 5, 6, 7, 8, 9, 15, 16) Chile Cru artisan French PDO (1) PDO MÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe Expression related to the quality of a wine, to its history as well as to a type of area evoking a hierachy of merit between wines coming from a specific estate. Cru bourgeois French PDO (1) PDO MÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, Saint-Julien, Pauillac, Saint-EstÃ ¨phe: Expression related to the quality of a wine, to its history as well as to a type of area evoking a hierachy of merit between wines coming from a specific estate. Chile Cru classÃ ©, whether or not supplemented by Grand, Premier Grand, DeuxiÃ ¨me, TroisiÃ ¨me, QuatriÃ ¨me, CinquiÃ ¨me French PDO (1) PDO Barsac, CÃ ´tes de Provence, Graves, Saint-Emilion grand cru, MÃ ©doc, Haut-MÃ ©doc, Margaux, Pessac-Leognan, Saint Julien, Pauillac, Saint EstÃ ¨phe, Sauternes. Expression related to the quality of a wine, to its history as well as to a type of area evoking a hierachy of merit between wines coming from a specific estate. Edelzwicker German PDO (1) PDO Alsace wines coming from one or more grape varieties as set in the specifications. Grand cru French PDO (1, 3, 4) Expression related to the quality of a wine, reserved to wines with protected designations of origin defined by Decree and when a collective use is made of this expression by incorporation to a designation of origin. Chile Switzerland Tunisia Hors dÃ ¢ge French PDO (3) PDO Rivesaltes, Banyuls: may be used for wines having undergone a maturing of a minimum of five years after their elaboration. Passe-tout-grains French PDO (1) PDO Bourgogne coming from two grape varieties as set in the specifications. Premier Cru French PDO (1) Expression related to the quality of a wine, reserved to wines with protected designations of origin defined by Decree and when a collective use is made of this expression by incorporation to a designation of origin. Tunisia Primeur French PDO (1) Wines whose date of marketing towards consumers is set on the third Thursday of November of the year of crop. French PGI (1) Wines whose date of marketing towards consumers is set on the third Thursday of October of the year of crop. Rancio French PDO (1, 3) PDO Grand Roussillon, Rivesaltes, Rasteau, Banyuls, Maury, Clairette du Languedoc: expression related to a type of wine and to a particular method of production of wine, reserved to some quality wines as a result of their age and of conditions regarding the terroir. SÃ ©lection de grains nobles French PDO (1) PDO Alsace, Alsace Grand Cru, Condrieu, Monbazillac, Graves supÃ ©rieur, Bonnezeaux, JuranÃ §on, CÃ ©rons, Quarts de Chaume, Sauternes, Loupiac, CÃ ´teaux du Layon, Barsac, Sainte Croix du Mont, CÃ ´teaux de lAubance, Cadillac: wine compulsorily Ã ©laborated from manually cropped vintages through successive selections. Aim of seeking the overmatured vintages, affected by noble rot or having undergone a concentration on vine. Sur lie French PDO (1) PDO Muscadet, Muscadet Coteaux de la Loire, Muscadet-CÃ ´tes de Grandlieu, Muscadet-SÃ ¨vre et Maine, Gros Plant du Pays Nantais: wine with particular specifications (such as yield, alcohol strengh) which stays on its lees up to 1 March of the year following the vintage year. French PGI (1) IGP Vin de pays dOc, Vin de pays des Sables du Golfe du Lion: wine with particular specifications which remains less than one winter in tun or barrel and stays on its lees till bottling. Vendanges tardives French PDO (1) PDO Alsace, Alsace Grand Cru, JuranÃ §on: expression related to a type of wine and to a particular method of production, reserved to wines coming from overmatured vintages which respect defined conditions of density and of alcohometric strength. Villages French PDO (1) PDO Anjou, Beaujolais, CÃ ´te de Beaune, CÃ ´tes de Nuits, CÃ ´tes du RhÃ ´ne, CÃ ´tes du Roussillon, MÃ ¢con: expression related to the quality of a wine, reserved to wines with a designation of origin defined by Decree and when a collective use is made of this expression by incorporation to a designation of origin. Vin de paille French PDO (1) PDO Arbois, CÃ ´tes du Jura, LEtoile, Hermitage: expression related to a method of elaboration which consists in a selection of grapes coming from grape varieties layed down in the national regulation, put to dry for a minimal period of six weeks on straw beds or on gratings or hung. Aging for a minimum of three years from the date of pressing including maturing under wood for a minimum of 18 months. ITALY Alberata or vigneti ad alberata Italian PDO (1) Particular term related to the Aversa wine typology. It is referred to the very ancient vine breeding tradition from which the product is obtained. Amarone Italian PDO (1) Exclusive historical term related to the production method of the Valpolicella wine typology. It is used, since antiquity, to identify the place of origin of the wine produced following a specific production method, using raisined grapes, which is based on the total fermentation of sugars. This can explain the origin of the name Amarone. It is a quite particular and well known term that can identify the product by itself. Ambra Italian PDO (3) Term related to the production method and to the particular amber-yellow colour, more o less deep, of the Marsala wine typology. Its particular colour originates from the long production method, which includes ageing and refinement, processes that imply significant oxide reductions of the polyphenols and colouring substances. Ambrato Italian PDO (1, 3) The term is related to the production method and to the particular amber colouring, more or less deep, which is typical of the Malvasia from Lipari and Vernaccia from Oristano typology wines. The particular colour results from the long production period, included ageing and refinement, methods which imply significant oxide reductions of the polyphenols and colouring substances. Annoso Italian PDO (1) Term related to Controguerra wine typology. It is referred to the particular production method which implies raisined grapes and a compulsory ageing period into wooden containers for 30 months at least, before marketing and consumption of the final product. Apianum Latin PDO (1) Exclusive term assigned to Fiano di Avellino wine. It is a term having classical origin. It means goodness of the grapes because they are largely appreciated by the bees (api in Italian). Auslese German PDO (1) See traditional term scelto. Exclusive term assigned to Caldaro and Caldaro Classico  Alto Adige wines. Buttafuoco Italian PDO (1, 6) Exclusive term strictly related to the particular type of wine that originates from a sub-area of the OltrepÃ ² Pavese wines. It is used, since long time, to describe a real particular product which, according to the meaning of the word, is able to give out a particular heat. Cannellino Italian PDO (1) Exclusive term related to a type of Frascati wines and to its production. It has been used for a long time in order to identify the type of wine above mentioned, produced by using a particular production process which allows to obtain a wine said abboccato, that is a wine slightly sweet and mouth-filling. Cerasuolo Italian PDO (1) Traditional and historical term, strictly related to the Cerasuolo di Vittoria wines. It is the integral part of the DOCG name and it constitutes its non-geographical aspect. The term is related to its production as well as to its particular colour. The term is also traditionally used to describe another type of Montepulciano dAbruzzo wines, to whom it is strictly tied up. Chiaretto Italian PDO/PGI (1, 3, 4, 5, 6) Term connected to the production method and to the particular color of the related type of wine, extracted from black grapes. Ciaret Italian PDO (1) Exclusive term connected to Monferrato wines, and related to the particular colour that the product has; its name traditionally means light red. ChÃ ¢teau French PDO (1, 3, 4, 5, 6, 8, 15, 16) Term related to the name of the wine-making undertaking, in case the grapes originate exclusively from it and the wine-making is carried out in the same undertaking. Chile Classico Italian PDO (1, 3,, 8, 11, 15, 16) Term laid down in the Law no. 164/1992. It is reserved for non sparkling wines of the most ancient origin area to which an autonomous PDO regulation can be ascribed. Chile Dunkel German PDO (1) Term connected to the production method and to the typical dark colour of the corresponding typology of Trentino wines. Fine Italian PDO (3) Term strictly connected to one of the Marsala typologies. It refers to the specific production method which implies a minimum ageing period of one year, 8 months at least of which inside wooden casks, at least. Fior dArancio Italian PDO (1, 6) Term connected to the two Colli Euganei typologies: sparkling and passito wines (i.e. extracted from raisined grapes). It refers to the production method and to the typical aromatic characteristics of the product, which is extracted from Muscat variety grapes produced through a careful production method. FlÃ ©tri Italian PDO (1) Term connected to specific wine Valle dAosta or VallÃ ©e dAoste DOC typologies. It refers to the production method and to the typical product characteristics, which are the result of a careful production method of partially dried grapes. Garibaldi Dolce (or GD) Italian PDO (3) Exclusive historical term connected to a specific Marsala Superior DOC typology. At the beginning, the term was used in honour of Garibaldi who tasted this wine when landed in Marsala. He appreciated it for its characteristics due to the particular production process which implies a minimum ageing period of two years, at least, in wooden casks. Governo alluso toscano Italian PDO/PGI (1) Initially, the term was tied up to Chianti and Chianti Classico PDO wines. Afterward its use was extended to Colli della Toscana Centrale PGI wine which is produced in the same production area. It refers to the particular production process used in Tuscany, which implies the addition of dried grapes to the wine, at the end of the winter, dried grapes which raise an additional fermentation. Gutturnio Italian PDO (1, 8) Exclusive historical term connected to a type of wine which originates from a sub-area of the Colli Piacentini wines. It refers to the production method of the above red wine, a very typical wine of a high quality level. In fact it was served in silver goblets of Roman origin, called Gutturnium. Italia Particolare (or IP) Italian PDO (3) Exclusive historical term connected to Marsala fine wines. Originally Marsala was exclusively produced for the national market. Klassisch/Klassisches Ursprungsgebiet German PDO (1) Traditional area of production of CaldaroAlto Adige (with designation Santa Maddalena and Terlano). (See definition of Classico). Kretzer German PDO (1) Term referred to the production method and to the typical rosÃ © colour. The term is used for the corresponding Alto Adige, Trentino and Teroldego rotaliano wines typologies. Lacrima Italian PDO (1) Term strictly connected to the name Lacrima di Morro dAlba wine, the integral part of the name of this wine. It refers to the particular production method whose slight grapes pressing leads to a product of high quality level. Lacryma Christi Italian PDO (1, 3, 4, 5) Exclusive historical term strictly related to Vesuvio wines. It was traditionally connected to some typologies of the above mentioned wines (both normal and liqueur/sparkling), which are produced through a particular production method implying a slightly grapes pressing that leads to a product of high quality level which owns religious connotations. Lambiccato Italian PDO (1) Exclusive term related to one of Castel San Lorenzo wine typologies. It refers to the product type and to the particular production method, which employs Muscat grapes and which implies grapes maceration in controlled temperature inside specified containers, traditionally called Lambicchi. London Particolar (or LP or Inghilterra) Italian PDO (3) Exclusive historical term related to Marsala Superiore wine typology. It is a term, or initials, traditionally used to describe a product intended for the English market. The use of the English language is traditional too, and it is stated by the product specification and by the rules fixed for Marsala wines. In fact, it is a common knowledge that the importance and reputation of this denomination as a liqueur wine is due to the to the activity of both producers and English dealers who, since 1773, discovered Marsala, produced and marketed this extraordinary wine, allowing a vast knowledge all the world round, especially in England. Occhio di Pernice Italian PDO (1) Term related to some Vin Santo wine typologies It refers to the production method and to the particular colour. In fact, the particular production method, based on utilisation of red grapes, allows the production of a very typical product with an extraordinary colour whose range goes from vivid to pale pink. It is a detail of the Pernice eyes colour, the bird from which the wine gets its name. Oro Italian PDO (3) Term related to the specific Marsala wines. It refers to the particular colour and to the production method that implies the prohibition to use cooked must. This allows to obtain a product of particular value with a golden color, more or less vivid. Passito or Vino passito or Vino Passito Liquoroso Italian PDO/PGI (1, 3, 15, 16) Term referred to the product type and to the corresponding production method. The terms passito or vino passito, and vino passito liquoroso are reserved for normal or liqueur wines, obtained from the fermentation of grapes through natural drying or in conditioned place according to the product specifications provisions. Law no. 82/2006 extended this term to overripe grapes wines. Ramie Italian PDO (1) Exclusive term connected to one of the Pinerolese wine typologies. It refers to the product type and to the corresponding production method, based on partially dried grapes. Rebola Italian PDO (1, 15) Exclusive term connected to one of Colli di Rimini wine typologies. It refers to the production method and to the product type, whose colour range goes from golden to amber and it is obtained from partially dried grapes. Recioto Italian PDO (1, 4, 5) Historical-traditional term closely connected to the name of three wines with designation of origin, produced in Veneto: PDO Valpolicella, Gambellara and Recioto di Soave, designations belonging thus to production areas very near among them and having similar traditions, especially in the provinces of Verona and Vicenza. The origin of the name dates from the fifth century. At that time the bucolic writers defined as particularly valuable and renowned this wine whose production was limited to the province of Verona and whose name was originated from Retia, the mountain-hilly region that in ancient times extended across the veronese-trentino area until the comasco-valtellinese borders. Such term has been thus used since old times and it is still used to designate wines obtained thanks to the particular production method which implies grapes drying. Riserva Italian PDO (1, 3, 4, 5, 15, 16) Wines submitted to a certain ageing period, at least two years for red wines and one year for white wines, with further ageing in barrels, specifically established by the product specification. In addition to the ordinary modalities, the product specification must establish the obligation of the vintage year on the label as well as the rules for its maintaining in case of mixture of wines having different vintage years. The PDO of sparkling and liqueur wines typologies can use this term in accordance with the conditions established by the corresponding product specification and in accordance with the community law. Rubino Italian PDO (1) Term connected to the PDO Cantavenna. It is referred to the whole process and to the particular colour. The term Rubino is moreover connected to the specific typology of the DOC wine Teroldego Rotaliano, Trentino and Garda Colli Mantovani, and it is referred to the particular colour which the product assumes. Italian PDO (3) Term connected to the specific Marsala wine typology. It is referred to the particular process which implies the prohibition to use cooked must. Moreover, this wine has a particular ruby-red colour which, after ageing, gains amber-coloured reflex. Sangue di Giuda Italian PDO (4, 5, 8) Exclusive historical traditional term connected to a wine typology produced in the OltrepÃ ² Pavese territory. It has been used for a long time to designate a very distinguishing red-coloured product, sweet, sparkling or exuberant, palatable, i.e. it is so mellow indeed that the more you drink the more it can cheat you, as the famous apostle!! Scelto Italian PDO (1) Term connected to Caldaro, Caldaro Classico  Alto Adige and Colli del Trasimeno wines. It is referred to the specific product and to the corresponding production method, starting from the grapes choice (that is why we call it chosen!) SciacchetrÃ Italian PDO (1) Historical-traditional term closely connected to the Cinque Terre. It is referred to the method used for obtaining the product, included grapes pressing and storage. In fact, the word exactly means press and keep intact, a methodology used for high quality products. Sciac-trÃ Italian PDO (1) Ditto as above (SchiacchetrÃ ). In this case the difference can be ascribed to the term given to a specific typology. SpÃ ¤tlese German PDO/PGI (1, 3, 15, 16) See term Late grape harvest used in the autonomous province of Bolzano. Soleras Italian PDO (3) Term connected to a specific liqueur wine typology called Marsala. It is referred to the product and to the specific production method which implies a minimum ageing period of five years at least in wooden barrels. Enrichment of cooked must or concentrated must is prohibited. The result is a pure, natural product which does not contain additional elements, not even those having wine origin except alcohol, of course, cause it is a liqueur wine. Stravecchio Italian PDO (3) Term exclusively connected to the unique Virgin and/or Soleras typology of Marsala. It is referred to the particular production method which implies a minimum ageing period of 10 years at least in wooden barrels. Strohwein Italian PDO/PGI (1, 3, 11, 15, 16) See traditional term Passito. It exactly means wine from straw. It referrs to the specific wine produced in the province of Bolzano and corresponds to a production method which implies grapes dried, after harvesting, over straw trellis according to the drying method established by the various product specifications. Superiore Italian PDO (1, 3, 4, 5, 6, 8, 15, 16) Wines having higher quality characteristics and whose production rules regulations are much stricter than others. In fact, the product specifications establish the following differences: (a) a minimum grapes natural alcoholic strength greater than 0,5 ° vol, at least; (b) a total consumption alcoholic strength greater than 0,5 ° vol, at least; San Marino Superiore Old Marsala Italian PDO (3) Term related to Marsala Superiore typology. It is referred to the specific product and to the particular production method which implies a minimum ageing period of two years, at least, in wooden barrels. It is a name which contains, moreover, an English term, traditional for a liqueur wine and ratified by both the product specification and by the law related to Marsala wines. The importance and prestige of this denomination is due to the activity of both producers and English dealers who, since 1773, discovered, produced and marketed this particular wine, allowing a vast knowledge all the world round, especially in England. Torchiato Italian PDO (1) Exclusive term connected to Colli di Conegliano  Torchiato di Fregona wines. It refers to the particular characteristics of the product which is obtained thanks to a thorough production method which implies a soft press of the grapes themselves. Torcolato Italian PDO (1) Exclusive term related to a specific wine typology called Breganze. It refers to the particular characteristics of the product which is obtained through a careful production method which implies the use of partially dried grapes. Grapes, once harvested, were hung up to trellis which were consequently weaved and eventually re-hung-up. In this way grapes were submitted to the drying process. Vecchio Italian PDO (1, 3) Term related to Rosso Barletta, Aglianico del Vuture, Marsala and Falerno del Massico wines. It refers to the conditions of ageing and to the subsequent ageing and refinement of the product. Vendemmia Tardiva Italian PDO/PGI (1, 3, 15, 16) Term related to the particular typology of the product which implies a late grape harvest. The following ageing status of the grapes on the plant itself and the related grapes drying, in the various environmental and weather conditions, yield an extraordinary product with particular regard to sugar content and aroma. The result is a very extraordinary wine. These wines are also qualified as dessert wines or meditation wines. Verdolino Italian PDO/PGI (1) Term related to the production method and to the particular green colour. Vergine Italian PDO (1, 3) Term related to the Marsala wines. It refers to the specific product and to the particular production method which implies a minimum ageing period of five years at least, in wooden barrels, as well as the prohibition on the addition of cooked or concentrated must. That means that the product is pure, natural, without additional components, not even those of vine origin, except the alcoholic tax which is endemic for a liqueur wine. Such a term is, moreover, related to Bianco Vergine Valdichiana wines. It is related to the traditional production method which implies a fermentation without peel which yields pure and natural the final product. Vermiglio Italian PDO (1) It is related to Colli dellEtruria Centrale wines. It refers both to the particular quality characteristics and to the particular colour. Vino Fiore Italian PDO (1) Term related to the particular production method of some white and rosÃ © wines. Method which implies a light grape pressing so that the result is a particular delicate taste able to arouse the best side of the wine, i.e. the flower Vino Novello or Novello Italian PDO/PGI (1, 8) The term is related to the particular production method and to the production period which, for marketing and consumption, is fixed on 6 November of every grape harvest year. Vin Santo or Vino Santo or Vinsanto Italian PDO (1) Historical-traditional term related to some wines produced in regions Toscana, Marche, Umbria, Emilia Romagna, Veneto and Trentino Alto Adige. It refers to the particular wine typology and to the corresponding and complex production method which implies storage and wine grapes drying in suitable and aerated places for a long ageing period into traditional wooden containers. With regard to the origin of the term, numerous hypothesis have been formulated, most of them are connected to the Middle Age. The most reliable is strictly connected to the religious value of wine. This wine was considered quite extraordinary and boasted miraculous virtues. It was commonly used when celebrating the Saint Mass and this can explain the term Saint wine (vinsanto). The term is still in use and it is mentioned in detail in the PDO' specifications, a typology which is largely known and appreciated all over the world. Vivace Italian PDO/PGI (1, 8) Term related to the production method and to the corresponding product obtained. This wine owns a fizz, because of the carbon dioxide contained and which is the result of an exclusive and natural fermentation process. CYPRUS Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (-Ã µÃ ) (Ampelonas (-es)) (Vineyard(-s)) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) Wine made from grapes harvested in vineyards of at least 1 hectare, belonging to an agricultural holding. The winemaking is entirely carried out on the holding within the district area. WPC  Board act 6/2006 (EC382/2007, L95, 5.4.2007) Ã Ã Ã ®Ã ¼Ã ± (Ktima) (Domain) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) Wine made from grapes harvested in vineyards of at least 1 hectare, belonging to an agricultural holding. The winemaking is entirely carried out on the holding. WPC  Board act 6/2006 (EC382/2007, L95, 5.4.2007) Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) (Monastery) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) Wine made from grapes harvested in vineyards of at least 1 hectare, belonging to an agricultural holding. In the same agricultural area there is a monastery. The winemaking is entirely carried out on that holding. WPC  Board act 6/2006 (EC382/2007, L95, 5.4.2007) Ã Ã ¿Ã ½Ã ® (Moni) (Monastery) Greek PDO/PGI (1, 3, 4, 5, 6, 8, 9, 15, 16) LUXEMBOURG ChÃ ¢teau French PDO (1) Term related to the name of the holding provided the grapesoriginate exclusively from it and the wine-making is carried out by this holding. Chile Grand premier cru French PDO (1) Wines allowed to the national seal Marque nationale can also carry one of the additional quality designations: Vin classÃ ©, Premier cru or Grand premier cru, which have been used since 1959. These designations are awarded the individual wine after tasting by an official committee, which rates the wines on a 20-point scale:  wines that score less than 12 points are denied an official classification and may not display the Marque nationale  appellation contrÃ ´lÃ ©e,  wines that score a minimum of 12,0 points are officially recognised as Marque nationale  appellation contrÃ ´lÃ ©e,  wines that score a minimum of 14,0 points are allowed the designation Vin classÃ © in addition to Marque nationale  appellation contrÃ ´lÃ ©e,  wines that score a minimum of 16,0 points are allowed the designation Premier cru in addition to Marque nationale  appellation contrÃ ´lÃ ©e,  wines that score a minimum of 18,0 points are allowed the designation Grand premier cru in addition to Marque nationale  appellation contrÃ ´lÃ ©e. Premier cru Tunisia Vin classÃ © Vendanges tardives French PDO (1) Designates a late harvest wine produced from only one of the varieties Auxerrois, Pinot blanc, Pinot gris, Riesling or GewÃ ¼rztraminer. The grapes shall be harvested manually and the natural alcoholic strength by volume for Riesling is laid down to a minimum of 95 degrees Oechsle and 105 degrees Oechsle for the other varieties. (Government regulation of 8 January 2001) Vin de glace French PDO (1) Designates an ice wine made from grapes harvested manually in a frozen state at temperatures of less than or equal to 7 °C. Only the grapes of the varieties Pinot blanc, Pinot gris and Riesling may be used for the vinification and the must shall have a minimum of natural alcoholic strength by volume of 120 degrees Oechsle. (Government regulation of 8 January 2001) Vin de paille French PDO (1) Designates a straw wine made from grapes of one of the varieties Auxerrois, Pinot blanc, Pinot gris or GewÃ ¼rztraminer. The grapes shall be harvested manually and spread out on mats of straw for drying during at least two months. The straw may be replaced by modern racks. The grapes shall have a minimum natural alcoholic strength by volume of 130 degrees Oechsle. (Government regulation of 8 January 2001) HUNGARY AszÃ º (3)(4)(5)(6) puttonyos Hungarian PDO (1) Wine made by pouring new wine, must or new wine in fermentation onto botritysed (aszÃ º) berries, aged for at least three years (two year in barrel). The levels of sugar and sugar free content are also set. It can only be used with the PDO Tokaji. AszÃ ºeszencia Hungarian PDO (1) BikavÃ ©r Hungarian PDO (1) Red wine from three varieties at least, aged in wooden cask for 12 months at least, further specifications can be set by local regulations. It can only be produced in Eger (PDOs: Egri BikavÃ ©r, Egri BikavÃ ©r Superior) or in SzekszÃ ¡rd (PDO: SzekszÃ ¡rdi BikavÃ ©r). Eszencia Hungarian PDO (1) The juice of botritysed (aszÃ º) berries which runs off naturally from the vats in which they are collected during harvesting. Residual sugar content: 450 g/l at least. Sugar free extract: 50 g/l at least. It can only be used with the PDO Tokaji. FordÃ ­tÃ ¡s Hungarian PDO (1) Wine made by pouring wine onto pressed aszÃ º pulp of the same vintage, aged for at least two years (one year in barrel). It can only be used with the PDO Tokaji. MÃ ¡slÃ ¡s Hungarian PDO (1) Wine made by pouring wine onto lees of Tokaji AszÃ º wine of the same vintage, aged for at least two years (one year in barrel). KÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor Hungarian PDO/PGI (1) Late harvest. The sugar content of the must is at least 204,5 g/l VÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor Hungarian PDO/PGI (1) Wine made of selected berries. The sugar content of the must at least 204,5 g/l MuzeÃ ¡lis bor Hungarian PDO/PGI (1) Wine aged in bottle at least for five years. Siller Hungarian PDO/PGI (1) Red wine with very bright colour due to short maceration time Szamorodni Hungarian PDO (1) Wine made of both botrytised (aszÃ º) and healthy berries, aged for at least two years (one year in barrel). The must contains at least 230,2 grams of sugar per litre. It can only be used with the PDO 'Tokaji. AUSTRIA Ausstich German PDO/PGI (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Auswahl German PDO/PGI (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Bergwein German PDO/PGI (1) Wine is made from grapes grown in terraces or steep slopes vinyards with a slope of more than 26 %. Klassik/Classic German PDO (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Heuriger German PDO/PGI (1) Wine must be sold to the retailer until the end of December which is following the harvest of the grapes and must be sold to the consumer until the end of following March. Gemischter Satz German PDO/PGI (1) Wine must be a mixture of different white wine varieties or red wine varieties. JubilÃ ¤umswein German PDO/PGI (1) Wine must be made from grapes of a single harvest year and must be labelled with information about the selection criteria. Reserve German PDO (1) Wine must have a minimum alcohol content of 13 % vol. For red wine the quality wine check number can be applied not before 1 November following the harvest year; for white wines not before 15 March following the harvest year. Schilcher German PDO/PGI (1) Wine must be produced in the Steiermark only from grapes of the variety Blauer Wildbacher grown in the wine growing region Steirerland. Sturm German PGI (1) Partly fermented grape must with a minimum alcohol content of 1 % vol. Sturm must be sold between August and December of the harvest year and must fermentate while being sold. PORTUGAL Canteiro Portuguese PDO (3) The wine is fortified after fermentation and stored in cask, aged for a minimal period of two years, and must appear on a specific current account and cannot be bottled with less than three years. [Portaria no 125/98 de 24.7.1998] Colheita Seleccionada Portuguese PDO (1) Term reserved for wine with a geographical indication or designation of origin, packed in glass bottles, of distinctive organoleptic characteristics, an actual alcoholic strength higher by at least 1 % vol than the legally fixed minimum, must appear on a specific current account and being mandatory the indication of the harvest year. [Portaria no 924/2004, de 26.7.2004] Crusted/Crusting English PDO (3) Port Wine of exceptional organoleptic characteristics, red and full-bodied at the time of bottling, of fine aroma and taste obtained by blending of wines from several years in order to achieve complementarily of organoleptic characteristics, that will lead to the formation of deposit (crust) on the wall of the bottle where part of the stage is made and recognised by Port and Douro Wine Institute with entitled to use the designation. [Regulamento no 36/2005, de 18.4.2005] Escolha Portuguese PDO (1) Term reserved for wine with a geographical indication or designation of origin, packed in glass bottles, of distinctive organoleptic characteristics, and must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] Escuro Portuguese PDO (3) Wine with a profoundly aromatic intensity resultant of a balance of orange and brownish colors predominating the last, due to the oxidation of the wine coloring matter and the migration of extracted material from the cask. [Portaria no 125/98 de 24.7.1998] Fino Portuguese PDO (3) Quality and elegant wine with perfect balance in the freshness of acids, body maturity and the aroma body developed with ageing in the cask. [Portaria no 125/98 de 24.7.1998] Frasqueira Portuguese PDO (3) Wine where the designation is associated with the harvest year, and the product must be obtained from traditional varieties with a minimum of 20 years of ageing, presenting distinctive quality and must appear on a specific current account, before and after bottling. [Portaria no 125/98 de 24.7.1998] Garrafeira Portuguese PDO/PGI (1, 3) 1. Term reserved for wine with a geographical indication or designation of origin, associated with the harvest year, with distinctive organoleptic characteristics, being, for the red wine, a minimum ageing of 30 months, of which at least 12 months in glass bottles and, for white or rosÃ ©, a minimum ageing of 12 months, of which at least six months in glass bottles and must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] 2. Port Wine that, after a stage in wood casks, is packed in glass containers for a minimum period of eight years, after which it will be bottled. [Regulamento no 36/2005, de 18.4.2005] LÃ ¡grima Portuguese PDO (3) Port Wine whose degree of sweetness must correspond to a density of 1034 to 1084 at 20o C. [Decreto-Lei no 166/86, de 26.6.1986] Leve Portuguese PDO (1, 3) 1. Term reserved for the Estremadura Regional Wine that has the minimum natural alcoholic strength required for the wine growing zone in question, an actual alcoholic strength maximum of 10 % vol, a fixed acidity expressed in terms of tartaric acid, equal to, or higher than 4,5 g/l, a maximum pressure of 1 bar and the remaining analytical parameters being in agreement with the values defined for wine with geographical indication in general. [Portaria no 1066/2003, de 26.9.2003] 2. Term reserved for the Ribatejano Regional Wine that has a minimum natural alcohol strength required for the wine growing zone in question, an actual alcoholic strength maximum of 10,5 % vol, a fixed acidity expressed in terms of tartaric acid, equal to, or higher than 4 g/l, a maximum pressure of 1 bar and the remaining analytical parameters being in agreement with the values defined for wine with geographical indication in general. [Portaria no 424/2001, de 19.4.2001] Nobre Portuguese PDO (1) Term reserved to designation of origin DÃ £o that meets the conditions set out in the statute of the Region of DÃ £o Wine. [Decreto-Lei no 376/93, de 5.11.1993] Reserva Portuguese PDO (1, 3, 4) 1. Term reserved for wine with a geographical indication and designation of origin, packed in glass bottles, associated with the harvest year, of distinctive organoleptic characteristics, an actual alcoholic strength higher than the minimum legally fixed by at least 0,5 % vol, must appear on a specific current account. 2. Term reserved for quality sparkling wine, sparkling wine with a geographical indication and designation of origin, having between 12 and 24 months of bottling before the racking method, disgorging or wine lees removal. 3. Term reserved for liqueur wine with a geographical indication and designation of origin, packed in glass bottles, associated with the harvest year, which can not be marketed with less than three years, must appear on a specific current account. [Portaria no 924/2004, de 26.7.2004] 4. Port Wine with distinctive organoleptic characteristics, displaying aroma and flavour complexity, obtained by the blending of wines of various degrees of stage, giving it specific organoleptic characteristics. [Regulamento no 36/2005, de 18.4.2005] Velha reserva (ou grande reserva) Portuguese PDO (1, 3) Term reserved for quality sparkling wine, sparkling wine with a geographical indication and designation of origin, having more than 36 months of bottling before the racking method, disgorging or wine lees removal. [Portaria no 924/2004, de 26.7.2004] Ruby English PDO (3) Port Wine that appears red or full red coloured. Are wines in which the winemaker looks to restrain the evolution of their deep red colour and maintain the fruit and strength of a young wine. [Regulamento no 36/2005, de 18.4.2005] South Africa (6) Solera Portuguese PDO (3) Wine associated with a harvest date which is the basis of the lot, taking up each year for bottling an amount not exceeding 10 % of the stock, quantity which is replaced by another quality wine. The maximum of allowed additions is 10, after which all the wine then existing could be bottled at once. [Portaria no 125/98 de 24.7.1998] Super reserva Portuguese PDO (4) Term reserved for quality sparkling wine, sparkling wine with a geographical indication and designation of origin having between 24 and 36 months of bottling before the racking method, disgorging or wine lees removal. [Portaria no 924/2004, de 26.7.2004] Superior Portuguese PDO (1, 3) 1. Term reserved for wine with a geographical indication and designation of origin packed in glass bottles, of distinctive organoleptic characteristics, an actual alcoholic strength higher than the legally fixed minimum by, at least 1 % vol, and must appear on a specific current account. 2. Term reserved for liqueur wine with geographical indication and designation of origin, packed in glass bottles, cannot be marketed with less than five years, must appear on specific current account. [Portaria no 924/2004, de 26.7.2004] Tawny English PDO (3) Red Port Wine having staged in wood for a minimum of seven years. Are obtained from lots of different wines that have aged for different lengths of time in casks or in vats. With age, the colour of the wines slowly develops into tawny, medium tawny or light tawny, with a bouquet of dried fruits and wood; the older the wine, the stronger these aromas. [Regulamento no 36/2005, de 18.4.2005] South Africa (6) Vintage, whehter or not supplemented by Late Bottle (LBV) or Character English PDO (3) Port Wine with high quality organoleptic characteristics, from a single harvest, red and full-bodied at the time of approval, fine aroma and taste, recognised by Port and Douro Wine Institute with entitled to use the designation. The adoption of the name Late Bottled Vintage or LBV starts in the fourth year following the year of harvest, and the last bottling can be made until 31 December of the sixth year following the year of their harvest. [Regulamento no 36/2005, de 18.4.2005] Vintage English PDO (3) Port Wine with exceptional organoleptic characteristics, from a single harvest, red and full-bodied at the time of approval, very fine aroma and taste, recognised by Port and Douro Wine Institute with entitled to use the designation and corresponding date. The adoption of the name Vintage starts in the second year following the harvest year and the last bottling must be made until 30 July of the third year from its harvest. The marketing can only take place from 1 May of the second year from its harvest. [Regulamento no 36/2005, de 18.4.2005] South Africa (6) ROMANIA RezervÃ  Romanian PDO/PGI (1) Wine matured at least 6 month in oak vessel and aged in bottle at least six months. Vin de vinotecÃ  Romanian PDO (1, 15, 16) Wine matured at least one year in oak vessel and aged in bottle at least four years. SLOVAKIA MladÃ © vÃ ­no Slovakian PDO (1) Wine has to be bottled before the end of the calendar year, which was the year of harvesting the grapes used for production of the wine. Putting wine into circulation is allowed from the first Monday in November in the same vintage year. ArchÃ ­vne vÃ ­no Slovakia PDO (1) Wine has matured at least three years after harvesting the grapes used for producing the wine. PanenskÃ ¡ Ã ºroda Slovakia PDO (1) Grapes used for production were from the first harvest of a vineyard. The first harvest is to be the one from the third year, forth at latest, after planting. SLOVENIA Mlado vino Slovenian PGI/PGO (1) Wine which can be put on a market not before 30 days after harvest and only until 31 January. Explanatory notes: (1) PDO (protected designation of origin) or PGI (protected geographical indication), supplemented by the reference to the categories of grapevine products as referred to in Annex IV of Regulation (EC) No 479/2008. (2) Words in italics are only for information or explanatory purposes, or both and are not subject to the provisions of Article 3 of this Regulation. Since they are indicative, in no circumstances are they substitutable for the relevant national legislations. (1) The term QualitÃ ¤tswein mit PrÃ ¤dikat is allowed in a transitional period expiring on 31.12.2010. (2) No protection is claimed on the terms Sekt, LikÃ ¶rwein and Perlwein. (3) No protection is claimed on the term sekt. (4) No protection is claimed on the term sekt. (5) No protection is claimed on the terms Riesling and Sekt. (6) The terms Ruby, Tawny and Vintage are used in combination with the South African geographical indication CAPE. ANNEX XIII TERMS REFERRING TO A HOLDING Member States or third countries Terms Austria Burg, DomÃ ¤ne, Eigenbau, Familie, Gutswein, GÃ ¼terverwaltung, Hof, Hofgut, Kloster, Landgut, Schloss, Stadtgut, Stift, Weinbau, Weingut, WeingÃ ¤rtner, Winzer, Winzermeister Czech Republic Sklep, vinaÃ skÃ ½ dÃ ¯m, vinaÃ stvÃ ­ Germany Burg, DomÃ ¤ne, Kloster, Schloss, Stift, Weinbau, WeingÃ ¤rtner, Weingut, Winzer France Abbaye, Bastide, Campagne, Chapelle, ChÃ ¢teau, Clos, Commanderie, Cru, Domaine, Mas, Manoir, Mont, MonastÃ ¨re, Monopole, Moulin, PrieurÃ ©, Tour Greece Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis), Ã Ã ¼ÃÃ µÃ »Ã ¹ (Ampeli), AÃ ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã (-Ã µÃ ) (Ampelonas-(es)), Ã Ã Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko), Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro), Ã Ã Ã ®Ã ¼Ã ± (Ã tima), Ã Ã µÃ Ã Ã Ã ¹ (Metochi), Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri), Ã Ã Ã µÃ ¹Ã ½Ã  Ã Ã Ã ®Ã ¼Ã ± (Orino Ktima), Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) Italy abbazia, abtei, ansitz, burg, castello, kloster, rocca, schlofl, stift, torre, villa Cyprus Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (-Ã µÃ ) (Ampelonas (-es), Ã Ã Ã ®Ã ¼Ã ± (Ktima), Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri), Ã Ã ¿Ã ½Ã ® (Moni) Portugal Casa, Herdade, PaÃ §o, PalÃ ¡cio, Quinta, Solar Slovakia KaÃ ¡tieÃ ¾, KÃ ºria, Pivnica, VinÃ ¡rstvo, UsadlosÃ ¥ Slovenia Klet, Kmetija, Posestvo, Vinska klet ANNEX XIV INDICATION OF THE SUGAR CONTENT Terms Conditions of use PART A  List of terms to be used for sparkling wine, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wine brut nature, naturherb, bruto natural, pas dosÃ ©, dosage zÃ ©ro, natÃ «ralusis briutas, Ã «sts bruts, pÃ Ã ­rodnÃ  tvrdÃ ©, popolnoma suho, dosaggio zero, Ã ±ÃÃ Ã  Ã ½Ã °Ã Ã Ã, brut natur If its sugar content is less than 3 grams per litre; these terms may be used only for products to which no sugar has been added after the secondary fermentation. extra brut, extra herb, ekstra briutas, ekstra brut, ekstra bruts, zvlÃ ¡Ã ¡tÃ  tvrdÃ ©, extra bruto, izredno suho, ekstra wytrawne, Ã µÃ ºÃ Ã ÃÃ ° Ã ±ÃÃ Ã  If its sugar content is between 0 and 6 grams per litre. brut, herb, briutas, bruts, tvrdÃ ©, bruto, zelo suho, bardzo wytrawne, Ã ±ÃÃ Ã  If its sugar content is less than 12 grams per litre. extra dry, extra trocken, extra seco, labai sausas, ekstra kuiv, ekstra sausais, kÃ ¼lÃ ¶nlegesen szÃ ¡raz, wytrawne, suho, zvlÃ ¡Ã ¡tÃ  suchÃ ©, extra suchÃ ©, Ã µÃ ºÃ Ã ÃÃ ° Ã Ã Ã Ã ¾, extra sec, ekstra tÃ ¸r If its sugar content is between 12 and 17 grams per litre. sec, trocken, secco, asciutto, dry, tÃ ¸r, Ã ¾Ã ·Ã Ã Ã , seco, torr, kuiva, sausas, kuiv, sausais, szÃ ¡raz, pÃ ³Ã wytrawne, polsuho, suchÃ ©, Ã Ã Ã Ã ¾ If its sugar content is between 17 and 32 grams per litre. demi-sec, halbtrocken, abboccato, medium dry, halvtÃ ¸r, Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã , semi seco, meio seco, halvtorr, puolikuiva, pusiau sausas, poolkuiv, pussausais, fÃ ©lszÃ ¡raz, pÃ ³Ã sÃ odkie, polsladko, polosuchÃ ©, polosladkÃ ©, Ã ¿Ã ¾Ã »Ã Ã Ã Ã Ã ¾ If its sugar content is between 32 and 50 grams per litre. doux, mild, dolce, sweet, sÃ ¸d, Ã ³Ã »Ã Ã ºÃ Ã , dulce, doce, sÃ ¶t, makea, saldus, magus, Ã ©des, Ã §elu, sÃ odkie, sladko, sladkÃ ©, Ã Ã »Ã °Ã ´Ã ºÃ ¾, dulce, saldais If its sugar content is greater than 50 grams per litre. PART B  List of terms to be used for other products than those listed in Part A Ã Ã Ã Ã ¾, seco, suchÃ ©, tÃ ¸r, trocken, kuiv, Ã ¾Ã ·Ã Ã Ã , dry, sec, secco, asciuttto, sausais, sausas, szÃ ¡raz, droog, wytrawne, seco, sec, suho, kuiva If its sugar content does not exceed:  4 grams per litre, or  9 grams per litre, provided that the total acidity expressed as grams of tartaric acid per litre is not more than 2 grams below the residual sugar content. Ã ¿Ã ¾Ã »Ã Ã Ã Ã Ã ¾, semiseco, polosuchÃ ©, halvtÃ ¸r, halbtrocken, poolkuiv, Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã , medium dry, demi-sec, abboccato, pussausais, pusiau sausas, fÃ ©lszÃ ¡raz, halfdroog, pÃ ³Ã wytrawne, meio seco, adamado, demisec, polsuho, puolikuiva, halvtorrt If its sugar content exceeds the maximum set at above but not exceeds:  12 grams per litre, or  18 grams per litre, provided that the total acidity expressed as grams of tartaric acid per litre is not more than 10 grams below the residual sugar content. Ã ¿Ã ¾Ã »Ã Ã Ã »Ã °Ã ´Ã ºÃ ¾, semidulce, polosladkÃ ©, halvsÃ ¸d, lieblich, poolmagus, Ã ·Ã ¼Ã ¯Ã ³Ã »Ã Ã ºÃ ¿Ã , medium, medium sweet, moelleux, amabile, pussaldais, pusiau saldus, fÃ ©lÃ ©des, halfzoet, pÃ ³Ã sÃ odkie, meio doce, demidulce, polsladko, puolimakea, halvsÃ ¶tt If its sugar content is higher than the maximum set at above but not more than 45 grams per litre. Ã Ã »Ã °Ã ´Ã ºÃ ¾, dulce, sladkÃ ©, sÃ ¸d, sÃ ¼ss, magus, Ã ³Ã »Ã Ã ºÃ Ã , sweet, doux, dolce, saldais, saldus, Ã ©des, Ã §elu, zoet, sÃ odkie, doce, dulce, sladko, makea, sÃ ¶tt. If its sugar content is of at least 45 grams per litre. ANNEX XV LIST OF WINE GRAPE VARIETIES AND THEIR SYNONYMS THAT MAY APPEAR ON THE LABELLING OF WINES (*) LEGEND:  terms in italic: reference to the synonym for the wine grape variety  ° no synonym  terms in bold: column 3: name of the wine grape variety column 4: country where the name corresponds to a variety and reference to the variety  terms not in bold: column 3: name of the synonym of a vine variety column 4: name of country using the synonym of a vine variety PART A  List of wine grape varieties and their synonyms that may appear on the labelling of wines in accordance with Article 62(3) Name of a protected designation of origin or geographical indication Variety name or its synonyms Countries that may use the variety name or one of its synonyms (1) 1 Alba (IT) Albarossa Italy ° 2 Alicante (ES) Alicante Bouschet Greece °, Italy °, Portugal °, Algeria °, Tunisia °, United States °, Cyprus °, South Africa N.B.: The name Alicante may not be used on its own to designate wine. 3 Alicante Branco Portugal ° 4 Alicante Henri Bouschet France °, Serbia and Montenegro (6) 5 Alicante Italy ° 6 Alikant Buse Serbia and Montenegro (4) 7 Avola (IT) Nero dAvola Italy 8 Bohotin (RO) BusuioacÃ  de Bohotin Romania 9 Borba (PT) Borba Spain ° 10 Bourgogne (FR) Blauburgunder Former Yugoslav Republic of Macedonia (13-20-30), Austria (18-20), Canada (20-30), Chile (20-30), Italy (20-30) 11 Blauer Burgunder Austria (10-13), Serbia and Montenegro (17-30), Switzerland 12 Blauer FrÃ ¼hburgunder Germany (24) 13 Blauer SpÃ ¤tburgunder Germany (30), Former Yugoslav Republic of Macedonia(10-20-30), Austria (10-11), Bulgaria (30), Canada (10-30), Chile (10-30), Romania (30), Italy (10-30) 14 Burgund Mare Romania (35, 27, 39, 41) 15 Burgundac beli Serbia and Montenegro (34) 16 Burgundac Crni Croatia ° 17 Burgundac crni Serbia and Montenegro (11-30) 18 Burgundac sivi Croatia °, Serbia and Montenegro ° 19 Burgundec bel Former Yugoslav Republic of Macedonia ° 20 Burgundec crn Former Yugoslav Republic of Macedonia (10-13-30) 21 Burgundec siv Former Yugoslav Republic of Macedonia ° 22 Early Burgundy United States ° 23 FehÃ ©r Burgundi, Burgundi Hungary (31) 24 FrÃ ¼hburgunder Germany (12), Netherlands ° 25 Grauburgunder Germany, Bulgaria, Hungary °, Romania (26) 26 Grauer Burgunder Canada, Romania (25), Germany, Austria 27 Grossburgunder Romania (37, 14, 40, 42) 28 Kisburgundi kÃ ©k Hungary (30) 29 Nagyburgundi Hungary ° 30 SpÃ ¤tburgunder Former Yugoslav Republic of Macedonia (10-13-20), Serbia and Montenegro (11-17), Bulgaria (13), Canada (10-13), Chile, Hungary (29), Moldavia °, Romania (13), Italy (10-13), United Kingdom, Germany (13) 31 WeiÃ burgunder South Africa (33), Canada, Chile (32), Hungary (23), Germany (32, 33), Austria (32), United Kingdom °, Italy 32 WeiÃ er Burgunder Germany (31, 33), Austria (31), Chile (31), Switzerland °, Slovenia, Italy 33 Weissburgunder South Africa (31), Germany (31, 32), United Kingdom, Italy 34 Weisser Burgunder Serbia and Montenegro (15) 35 Calabria (IT) Calabrese Italy 36 Cotnari (RO) GrasÃ  de Cotnari Romania 37 Franken (DE) BlaufrÃ ¤nkisch Czech Republic (39), Austria °, Germany, Slovenia (Modra frankinja, Frankinja), Hungary, Romania (14, 27, 39, 41) 38 FrÃ ¢ncuÃÃ  Romania 39 Frankovka Czech Republic (37), Slovakia (40), Romania (14, 27, 38, 41) 40 Frankovka modrÃ ¡ Slovakia (39) 41 KÃ ©kfrankos Hungary, Romania (37, 14, 27, 39) 42 Friuli (IT) Friulano Italy 43 Graciosa Graciosa Portugal ° 44 Ã Ã µÃ »Ã ½Ã ¸Ã º Melnik Ã Ã µÃ »Ã ½Ã ¸Ã º Melnik Bulgaria 45 MoravskÃ © (CZ) Cabernet Moravia Czech Republic ° 46 Moravia dulce Spain ° 47 Moravia agria Spain ° 48 MuÃ ¡kat moravskÃ ½ Czech Republic °, Slovakia 49 OdobeÃti (RO) GalbenÃ  de OdobeÃti Romania 50 Porto (PT) Portoghese Italy ° 51 Rioja (ES) TorrontÃ ©s riojano Argentina ° 52 Sardegna (IT) Barbera Sarda Italy 53 Sciacca (IT) Sciaccarello France PART B  List of wine grape varieties and their synonyms that may appear on the labelling of wines in accordance with Article 62(4) Name of a protected designation of origin or geographical indication Variety name or its synonyms Countries that may use the variety name or one of its synonyms (1) 1 Mount Athos  Agioritikos (GR) Agiorgitiko Greece °, Cyprus ° 2 Aglianico del Taburno (IT) Aglianico del Vulture (IT) Aglianico Italy °, Greece °, Malta ° 3 Aglianicone Italy ° 4 Aleatico di Gradoli (IT) Aleatico di Puglia (IT) Aleatico Italy 5 Ansonica Costa dellArgentario (IT) Ansonica Italy 6 Conca de Barbera (ES) Barbera Bianca Italy ° 7 Barbera South Africa °, Argentina °, Australia °, Croatia °, Mexico °, Slovenia °, Uruguay °, United States °, Greece °, Italy °, Malta ° 8 Barbera Sarda Italy ° 9 Malvasia di Castelnuovo Don Bosco (IT) Bosco Eliceo (IT) Bosco Italy ° 10 Brachetto dAcqui (IT) Brachetto Italy 11 Etyek-Budai (HU) Budai Hungary ° 12 Cesanese del Piglio (IT) Cesanese di Olevano Romano (IT) Cesanese di Affile (IT) Cesanese Italy 13 Cortese di Gavi (IT) Cortese dellAlto Monferrato (IT) Cortese Italy 14 Duna BorrÃ ©giÃ ³ (HU) DunajskostredskÃ ½ (SK) Duna gyÃ ¶ngye Hungary 15 Dunaj Slovakia 16 CÃ ´te de Duras (FR) Durasa Italy 17 Korinthos-Korinthiakos (GR) Corinto Nero Italy ° 18 Korinthiaki Greece ° 19 Fiano di Avellino (IT) Fiano Italy 20 Fortana del Taro (IT) Fortana Italy 21 Freisa dAsti (IT) Freisa di Chieri (IT) Freisa Italy 22 Greco di Bianco (IT) Greco di Tufo (IT) Greco Italy 23 Grignolino dAsti (IT) Grignolino del Monferrato Casalese (IT) Grignolino Italy 24 IzsÃ ¡ki Arany SÃ ¡feher (HU) IzsÃ ¡ki SÃ ¡feher Hungary 25 Lacrima di Morro dAlba (IT) Lacrima Italy 26 Lambrusco Grasparossa di Castelvetro Lambrusco grasparossa Italy 27 Lambrusco Italy 28 Lambrusco di Sorbara (IT) 29 Lambrusco Mantovano (IT) 30 Lambrusco Salamino di Santa Corce (IT) 31 Lambrusco Salamino Italy 32 Colli Maceratesi Maceratino Italy 33 Vino Nobile de Montepulciano (IT) Montepulciano Italy ° 34 Nebbiolo dAlba (IT) Nebbiolo Italy 35 Colli Bolognesi Classico Pignoletto (IT) Pignoletto Italy 36 Primitivo di Manduria Primitivo Italy 37 Rheingau (DE) Rheinhessen (DE) Rajnai rizling Hungary (40) 38 Rajnski rizling Serbia and Montenegro (39-40-45) 39 Renski rizling Serbia and Montenegro (38-42-45), Slovenia ° (44) 40 Rheinriesling Bulgaria °, Austria, Germany (42), Hungary (37), Czech Republic (48), Italy (42), Greece, Portugal, Slovenia 41 Rhine Riesling South Africa °, Australia °, Chile (43), Moldavia °, New Zealand °, Cyprus, Hungary ° 42 Riesling renano Germany (40), Serbia and Montenegro (38-39-45), Italy (40) 43 Riesling Renano Chile (41), Malta ° 44 Radgonska ranina Slovenia 45 Rizling rajnski Serbia and Montenegro (38-39-42) 46 Rizling Rajnski Former Yugoslav Republic of Macedonia °, Croatia ° 47 Rizling rÃ ½nsky Slovakia ° 48 Ryzlink rÃ ½nskÃ ½ Czech Republic (40) 49 Rossese di Dolceacqua (IT) Rossese Italy 50 Sangiovese di Romagna (IT) Sangiovese Italy 51 Ã tajerska Slovenija Ã tajerska belina Slovenia 52 Teroldego Rotaliano (IT) Teroldego Italy 53 Vinho Verde (PT) Verdea Italy ° 54 Verdeca Italy 55 Verdelho South Africa °, Argentina, Australia, New Zealand, United States, Portugal 56 Verdelho Roxo Portugal ° 57 Verdelho Tinto Portugal ° 58 Verdello Italy °, Spain ° 59 Verdese Italy ° 60 Verdejo Spain ° 61 Verdicchio dei Castelli di Jesi (IT) Verdicchio di Matelica (IT) Verdicchio Italy 62 Vermentino di Gallura (IT) Vermentino di Sardegna (IT) Vermentino Italy 63 Vernaccia di San Gimignano (IT) Vernaccia di Serrapetrona (IT) Vernaccia Italy 64 Zalai borvidÃ ©k (HU) ZalagyÃ ¶ngye Hungary (1) For the states concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a protected designation of origin or geographical indication produced with the varieties concerned. ANNEX XVI Indications authorised for use on wine labelling pursuant to Article 66(2) barrel fermented barrel matured barrel aged [ ¦]-cask fermented [indicate the type of wood] [ ¦]-cask matured [indicate the type of wood] [ ¦]-cask aged [indicate the type of wood] cask fermented cask matured cask aged ANNEX XVII RESERVATION OF CERTAIN SPECIFIC TYPES OF BOTTLE 1. FlÃ »te dAlsace: (a) type: a glass bottle consisting of a straight cylindrical body with a long neck, with approximately the following proportions:  total height/diameter at base = 5:1,  height of the cylindrical body = total height/3; (b) the wines for which this type of bottle is reserved, in the case of wines produced from grapes harvested in French territory, are the following wines with designations of origin:  Alsace or vin dAlsace, Alsace Grand Cru,  CrÃ ©py,  ChÃ ¢teau-Grillet,  CÃ ´tes de Provence, red and rosÃ ©,  Cassis,  JuranÃ §on, JuranÃ §on sec,  BÃ ©arn, BÃ ©arn-Bellocq, rosÃ ©,  Tavel, rosÃ ©. However, the restriction on the use of bottles of this type shall apply only to wines produced from grapes harvested in French territory. 2. Bocksbeutel or Cantil: (a) type: short-necked glass bottle, pot-bellied but flattened in shape; the base and the cross-section of the bottle at the point of greatest convexity are ellipsoidal:  the ratio between the long and short axes of the ellipsoidal cross-section = 2:1,  the ratio of the height of the convex body to the cylindrical neck of the bottle = 2.5:1; (b) wines for which this type of bottle is reserved: (i) German wines with designations of origin of:  Franken,  Baden:  originating in Taubertal and SchÃ ¼pfergrund,  originating in the following parts of the local administrative area of Baden-Baden: Neuweier, Steinbach, Umweg and Varnhalt; (ii) Italian wines with designations of origin of:  Santa Maddalena (St. Magdalener),  Valle Isarco (Eisacktaler), made from the Sylvaner and MÃ ¼ller-Thurgau varieties,  Terlaner, made from the Pinot bianco variety,  Bozner Leiten,  Alto Adige (SÃ ¼dtiroler), made from the Riesling, MÃ ¼ller-Thurgau, Pinot nero, Moscato giallo, Sylvaner, Lagrein, Pinot blanco (Weissburgunder) and Moscato rosa (Rosenmuskateller) varieties,  Greco di Bianco,  Trentino, made from the Moscato variety; (iii) Greek wines:  Agioritiko,  Rombola Kephalonias,  wines from the island of Kefalonia,  wines from the island of Paros,  wines with protected geographical indication from Peloponnese; (iv) Portuguese wines:  rosÃ © wines and only those other wines with designations of origin and geographical indications which can be proven to have already been correctly and traditionally presented in cantil-type bottles before they were classified as wines with designations of origin and geographical indications. 3. Clavelin: (a) type: a short-necked glass bottle containing 0,62 litres, consisting of a cylindrical body with broad shoulders, giving the bottle a squat appearance, with approximately the following proportions:  total height/diameter at base = 2,75,  height of the cylindrical part = total height/2; (b) wines for which this type of bottle is reserved:  French wines with protected designations of origin of:  CÃ ´te du Jura,  Arbois,  LEtoile,  ChÃ ¢teau Chalon. 4. Tokaj: (a) type: a straight, long-necked, colourless glass bottle consisting of a cylindrical body with the following proportions:  height of cylindrical body / total height = 1:2,7,  total height / diameter at base = 1:3,6,  capacity: 500 ml; 375 ml, 250 ml, 100 ml or 187,5 ml (in case of exporting to a third country),  a seal made of the material of the bottle referring to the wine region or the producer may be placed on the bottle; (b) wines for which this type of bottle is reserved: Hungarian and Slovak wines with protected designations of origin of:  Tokaji,  Tokaj(-skÃ ©) / (-skÃ ¡) / (-skÃ ½), supplemented by one of the following traditional terms:  aszÃ º/vÃ ½ber,  aszÃ ºeszencia/esencia vÃ ½berova,  eszencia/esencia,  mÃ ¡slas/mÃ ¡Ã ¡lÃ ¡Ã ¡,  fordÃ ­tÃ ¡s/forditÃ ¡Ã ¡,  szamorodni/samorodnÃ ©. However, the restriction on the use of bottles of this type shall apply only to wines produced from grapes harvested in Hungarian or Slovakian territory.